Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I have a point concerning page 20 of the Minutes. At the end of the debate on the eight reports on discharge - when you were in the Chair - there is a reference to a remark by me that 'although it was true that the Council had not attended the whole debate, neither had all the rapporteurs been present to hear the Council speak' . This only records part of what I said.
I pointed out that although the absence of the Council and the Commission had been noted at the start of the debate, it was unsatisfactory that four of the eight rapporteurs were not present during the Commissioner's reply. I also stated that rapporteurs, when they accept reports, should undertake to be present at the debate on those reports. I should like those details to be included in the Minutes.
I can testify to what you say, Mr Fabre-Aubrespy. That will therefore be corrected.
(Parliament approved the Minutes)
European Council in Turin
The next item is the report by the Council and statement by the Commission on the outcome of the meeting of the European Council in Turin on 29/30 March 1996.
It gives me great pleasure to welcome to the European Parliament the Presidentin-Office of the Council, Prime Minister Lamberto Dini.
Mr President-in-Office, the floor is yours.
Mr President, ladies and gentlemen, the Turin European Council marked an important new stage on the road to determining the nature of the process of European integration in the future. Last December in Madrid, the European Council decided that the Intergovernmental Conference was worthy of a solemn inauguration and that this very delicate series of meetings should start with an indication of the political priorities as agreed at the highest level. From this point of view the Turin European Council fully achieved the objective we had set ourselves. In fact, the agenda for the Intergovernmental Conference clearly establishes the issues to be given particular attention in negotiating the revision of the Treaty. I consider it significant that it has been possible to achieve unanimous agreement on a list of priorities involving delicate and controversial topics.
The first priority area concerns the relationship between the European Union and its citizens and involves the examination of questions such as the deepening of the concept of European citizenship and the rights connected with it. This covers strengthening cooperation on home affairs and justice by extending application of the Community system to areas like immigration, and the fight against terrorism and drug trafficking. It also involves the possibility of providing the Community with specific instruments for intervention in areas where public opinion is increasingly sensitive - the environment in particular - or which constitute the main source of anxiety in our societies - the case of employment.
Other issues scheduled for examination relate to universal access to some categories of essential services, the simplification and consolidation of the text of the Treaty which, after successive modifications, has become almost incomprehensible to the citizens. The democracy and efficiency of the institutions has always been one of the great strengths of the Union. These characteristics will be maintained by adapting mechanisms and procedures to changed circumstances and to the prospect of further enlargement of our Union. For these reasons the second major chapter of the conference agenda deals with the representativeness, composition, and operating methods of the institutions.
In an international situation of turbulent change, the promotion and defence of our common values constitutes a profound argument in favour of the process of European integration. The strengthening of the Union's capacity for external action is therefore the third major subject for the conference, covering identification of the general principles of the common foreign and security policy, better definition of the procedures to be followed by the structures for operating this policy, as well as more visible financial solidarity and progress towards the creation of a European defence identity in view of the 1998 expiry date written into the Western European Union Treaty. These represent a series of tests for the conference.
Although satisfied with the work done and the results obtained at Turin, the Italian presidency is by no means minimizing the problems that lie ahead of us. Identifying the knots the conference must untie to achieve the institutional deepening which is indispensable to the coming enlargement is not enough, nor is there unity of purpose at the moment as regards the solutions to be proposed and the innovations to be introduced into the Treaty.
The official documents presented by the governments of some Member States confirm the existence of differences, indeed profound differences, on essential issues. So the conference is going to have a difficult task over the one year period planned for its work. But I am personally confident of the capacity to bring a process of narrowing of positions to a positive conclusion. The first signs are already appearing, albeit timidly, signs the Italian presidency was determined to encourage throughout the long, complex and patient negotiations which made possible the result achieved at Turin.
The important thing is that the conference can now begin to develop its own autonomous dynamic, as often happens in such cases, so that, on the basis of the guidelines that emerged at Turin, it can identify the most appropriate solutions for achieving the aim which remains common to all the Member States, over and above the different visions that now exist, and that aim is to prevent the dissipation of the heritage of achievements which have guaranteed our peoples forty years of peace, freedom, democracy and prosperity.
Fully respecting the duty of impartiality incumbent on the presidency, Italy will work to promote the emergence of high profile consensus on the various subjects under discussion. On 22 March the Italian government approved its own document on the objectives of the conference. This document, which coincides in many significant respects with the positions expressed by the European Parliament in its March resolution on the conference, confirms the commitment of my country to that ever closer union between the peoples of Europe which is written into the Treaty and which all the main political, economic and social forces in Italy regard as a common heritage.
Mr President, ladies and gentlemen, the Madrid European Council granted a mandate for defining ways in which the European Parliament could be closely associated with the work of the conference. I shall not go over the various stages of that negotiation again here, as our Minister for Foreign Affairs and Under Secretary Ferraris, who is here today, have already had an opportunity to illustrate its progress. The Italian presidency has never made a secret of its preference for an association of the European Parliament inspired by the formula successfully applied during the work of the reflection group. In our view and that of the majority of Member States, this presented the double advantage of guaranteeing the maximum possibility of expression for the European Parliament and defining extremely flexible methods of association at the procedural level.
For reasons we do not agree with but entirely respect, some partners could not accept the reflection group formula, taking the view that it was not appropriate in an essentially intergovernmental negotiation. The Ministers for Foreign Affairs therefore drew up a compromise solution which the Turin European Council subsequently approved. This results in an associative model which represents a substantial advance on the previous Intergovernmental Conference and will allow the European Parliament to express its own views on all the issues on the agenda of the conference.
The Italian presidency will ensure that this agreed formula is implemented in a spirit of total cooperation with this Parliament and has demonstrated its willingness to do so by inviting President Hänsch and two of your representatives to the inauguration of the conference on 29 March.
I would like to add my personal thanks for the helpfulness and cooperation shown towards the presidency in the difficult week of negotiations on the method of associating the European Parliament with the conference.
One of the purposes of this exercise of revising the Treaty is to prepare the Union for the enlargement. That is why we felt we had a duty to invite the eleven candidate countries of central, eastern and Mediterranean Europe to Turin immediately after the European Council. We have given these countries initial information on the work of the conference, in accordance with the decisions of the Madrid European Council and we consider this an inescapable political requirement. We intend to maintain assiduous contact with them and also provide appropriate information to Switzerland and the countries of the European Economic Area.
The Turin agenda is realistic yet ambitious. It will not be easy to meet the commitment to complete the negotiations within the first six months of 1997. This consideration has led us to plan a tight schedule of meetings over the next few weeks. We hope to be able to conclude a first reading of all the issues mentioned in the conclusions of the European Council on the basis of working documents which the presidency has already sent to you, and which contain specific options so as to avoid a repetition of the general debate which has already taken place in the reflection group. The presidency intends to submit its own interim report to the Florence European Council to provide a basis for the continuing work of the conference.
The Turin European Council debated the problems of unemployment and job creation in Europe at length. It discussed the appropriateness of including an ad hoc title on employment objectives in the next Treaty: this is one of the options to which the final document opens the way. The Council also dwelt at length on initiatives that could be taken more immediately. Indeed, the persistence of a socially unacceptable level of unemployment, even in a period of recovery for the European economy, demands effective action at all levels and the Community institutions, the Member States and the social partners must do everything possible to find the most appropriate remedies.
The Commission's White Paper on Growth, Competitiveness and Employment provided a comprehensive analysis of the existing difficulties and a courageous plan of action to create the structural preconditions for a reversal of the trend in order to restore impetus to the European economy. On that basis the European Council defined a comprehensive strategy and its content and detail has been successively improved at Essen, Cannes and Madrid. Thus coordination and monitoring of national policies has begun and Community support measures have been launched to stimulate public and private investment in infrastructure, research, technological innovation and training in sectors with the potential to create new jobs.
But we cannot feel satisfied with the results achieved. The programme of the Italian presidency I presented last January expressed the firm intention of giving maximum priority to strengthening the Essen strategy by focusing on better coordination of national policies and increasing the impetus of Community support measures. So we were very much in favour of President Santer's initiative on a European Confidence Pact on Employment and we are taking action, in full coordination with the Commission, to make decisive progress in various areas towards a renewal of common commitment between now and the Florence European Council.
It is also the presidency's intention to target maximum attention on the issue of employment at Florence, thus contributing to a more balanced public perception of the collective commitment to ever more widespread economic growth to the real benefit of all.
In this respect we are encouraged by the initiatives taken by other Member States, particularly the recent French memorandum which rightly emphasizes the need to safeguard the social model which has been the basis of progress and well-being in Europe and which should inspire us as we confront the challenges of globalization of the world economy.
A particularly important part of this campaign is the Tripartite Conference we shall be calling in Rome on 14 and 15 June, and it can usefully benefit from the thinking and contributions of the social partners in the framework of the round table called by the Commission for the end of April.
The Turin European Council also discussed the BSE epidemic and the risks of this disease being transmitted to human beings. The European Council recognized the need to deal with this problem in a spirit of solidarity towards the Member State that has been worst hit.
At an urgent extraordinary meeting at the beginning of April, the Agricultural Council adopted a series of measures which bear witness to this commitment to solidarity. The European Union must carefully reconcile consumer protection with the prevention of panic, which is often unjustified and based on emotional reactions rather than scientific data and can cause enormous damage to the economic sectors involved. The BSE issue also raises more general considerations about the need to handle complex issues without ideological prejudice and dogma.
You are all aware that in the last year the European Union has initiated the task of simplifying and relaxing rules in order to eliminate unnecessary burdens, especially when they weigh heavily on small and medium-sized enterprises. This is a necessary process and will be intensified, but always respecting strict limits and maintaining adequate controls when the protection of public assets, health and the environment is at stake.
Mr President, ladies and gentlemen, the European Council of Turin was only a moment, significant but certainly not conclusive, in a presidency which we have set out to conduct effectively, realistically and credibly. Last January our Minister for Foreign Affairs expressed before this very Parliament Italy's commitment to work in a spirit of service towards the institutions and for the development of the cause of European integration, which has constituted and will continue to constitute a constant in Italian policy.
It gives me particular satisfaction today to be able to affirm anew, before the representatives of the European peoples, that this commitment remains entirely valid for the whole course of our presidency, and equally, on the eve of important internal events, to assure you that the known and time-honoured policy of my country in favour of European integration will continue to be confirmed in the future because it is deeply rooted in the consciousness and aspirations of the Italian people.
(Loud and sustained applause)
Mr President, Mr President-in - Office, ladies and gentlemen, on 29 March in Turin, the European Council launched the Intergovernmental Conference. It approved the guidelines for the negotiations and the way in which the European Parliament would be involved. The decisions taken at the European Council in Madrid were therefore acted upon. To recap, the European Parliament is to be kept up to date on the progress of the Conference, so as to enable it to influence the IGC's work, but without taking part directly in the Conference. This decision certainly falls short of your expectations and ours, but does allow Parliament to be associated with the work in hand, which to my mind is essential.
The basic document approved by the European Council would seem to be a good starting-point, bearing in mind that since it is intended for initial guidance only, it is not particularly detailed and is therefore flexible as regards solutions. The document's main aim, which is worth noting, is to ensure that there is consensus on the issues to be dealt with during the Conference. The fact that there was no such agreement before either the Single European Act or the Maastricht Treaty should be a salutary reminder. The preliminary work carried out by the Reflection Group has therefore been most valuable, and even though they may not have enabled us to come to definite conclusions, it was not, after all, their job to find the answers. It is notable that the basic document produced by the European Council once again clearly focuses attention on the main problems afflicting our peoples, whilst emphasizing Europe's role in overcoming them.
It would not be acceptable to reform the Treaty without first convincing our citizens that Europe does really care about their problems. Unemployment, competition, the environment, social policy, internal security, increasing democracy, and the role of Europe in the world are other issues dealt with in the document. This does not, of course, guarantee that the work carried out during the Conference will automatically be successful. Such an outcome can only be achieved through the efforts of the negotiators and the institutions to secure both a compromise and a quality result. It is also worth noting that the European Council has highlighted the enlargement issue - a challenge which Europe must face up to in the future. We need to outline a Europe-wide scheme for peace and cooperation for the twenty-first century.
The number of debates that have taken place before as well as in the wake of the European Council in Turin, on topics covered by the Conference and on Europe in general, is impressive. This seems to me to augur well for Europe in the future, since it needs to elicit the attention and interest of its citizens. However, an 'open' conference, such as I have just described, does not take responsibility away from either the governments or parliaments of Member States. This ultimately remains with them. The Commission intends to carry out its role with this in mind. It will promote the general interests of the Union, whilst at the same time defending the spirit of the Treaties that are in force - the result of nearly 50 years of European cooperation and integration. In a firm but ideologically unbiased way, the Commission will uphold the acquis communautaire , as well as the vitally important principles responsible for maintaining a balance between the Member States themselves and an institutional structure strong enough to further our common interests.
It is absolutely crucial that the major changes arising from the Conference, such as the introduction of a single currency, the revision of policies and financial perspectives, and enlargement, should be founded on a firm base of shared, solid and accepted experiences. The reforms which we should like to see implemented are intended to protect our own European social model, which has become firmly established over the years. It has enabled us to make outstanding progress, without sacrificing solidarity, within a framework of democracy and respect for fundamental rights.
It is the very model we are offering those countries whose aim is accession to the Union. However, to keep it intact, we need to introduce the far-reaching reforms set out in the opinion put forward by the Commission on 28 February. The citizens of the Member States must feel like citizens of the Union too, since this extends the rights of citizenship which they already possess in their own countries, whilst maintaining respect for fundamental rights. It is imperative that our citizens find, in the Union, a reliable reference point in those areas where Member States cannot cope alone, such as security, the environment, immigration, the fight against unemployment, and competition. If Europe does not concern itself with the plight of its 18 million unemployed, then it has no meaning. The Union must project a strong image - a guarantee of peace and stability - particularly throughout our own continent. The institutions will have to be adapted to deal with the Union's new dimensions and responsibilities. The principle of unanimity causes paralysis, particularly as regards enlargement. Flexibility must therefore be considered and Parliament's role strengthened if we wish to establish a firm democratic reference point. We cannot offer applicant countries membership of a Union that is neither sufficiently prepared nor democratic enough to welcome them.
The European Council had an exchange of views on a draft text which I put before the House at the sitting of 31 January 1996. It concerned my proposal to introduce a European pact on employment, which I had the opportunity of putting forward in Turin. The Heads of State and Government reaffirmed their commitment to job creation and agreed to attach the utmost importance to this issue at the Council meeting in Florence. The Italian presidency also intends to convene a tripartite conference on growth and employment in Rome in mid-June for governments, the social partners and the Commission.
My aim is to encourage actions to combat unemployment. It is clear that most of these measures need to be carried out at national level. I do not wish to impose my own ideas, but rather encourage a dialogue between governments and social partners, in order to boost confidence. There is no need to come up with radical new solutions: the basic ideas can be found in the Commission's White Paper, approved in 1993, on growth, competitiveness and employment. What we are lacking is a coherent policy on employment through which to implement its proposals.
Governments and the social partners have a special responsibility to combat unemployment. The Union can help by continuing its efforts to ensure that the task of establishing a single market is completed, that there is a policy on competition, and that employment features both in our own policies and in the Structural Funds. The construction of trans-European networks, increased research, and support for the 17 million small and medium-sized businesses that alone account for 70 % of new jobs created within the Union, are all equally important issues.
Our European pact on employment will make progress because we cannot do without it. The solidarity it will inspire will provide the dynamism that Europe needs to make full use of its employment potential.
Mr President-in-Office of the Council, Mr President of the Commission, Mr President, ladies and gentlemen, the text of the joint resolution to wind up this debate, signed by virtually all the political groups, states that 'the European Parliament congratulates the Italian presidency on its successful conclusion of the IGC's preparatory stages within the timetable, thus enabling the European Council to confer on it a sufficiently broad mandate to permit significant progress by the Union.'
The Socialist Group shares that view. Despite the difficulties arising from the situation in Italy, and contrary to the rather pessimistic forecasts that were widespread even in the European Parliament, at Turin the Italian presidency proposed a range of content for the conference which corresponds suitably to the expectations of Parliament and of everyone who believes in Europe. It is positive that the reduction of issues to be dealt with in the new Treaty to the lowest common denominator, which we feared and still fear for the future, has been avoided, it is positive to have highlighted the need for a Union that is stronger because it is supported by a different balance between political union, economic union and monetary union, and it is also positive to have prioritized employment, the fundamental issue for the Socialist Group, which informed you of that personally, Mr Dini, in Rome before the start of the Italian presidency.
I would add personally that in the last few months Italy's role as a proEuropean country committed to building the European Union, a role which had seemed to be missing or even lost, has been reconstructed. The Socialist Group also appreciates the work that has been done on citizenship, justice and home affairs. On unemployment, we emphasize the need to implement all aspects of the Delors White Paper, to develop the Employment Pact between the social partners proposed by the Commission and consequently to revise the financial perspectives.
Of course there are unresolved problems, ignored by the Council or inadequately dealt with, and they are set out one by one in the joint resolution. Let me give some examples: we are not satisfied with the role of the European Parliament as regards both the relative positions of Parliament and the Council during the conference, and the extension of codecision and assent by amendment of the Treaty, and also as regards the still unsatisfied request to put the signing of the future Treaty to a vote in Parliament, and so on.
So, while we appreciate the need for the reinforced cooperation clause, it is not clear whether and how it also guarantees the necessary institutional unity.
The Union's social policy is still in limbo. We are far from finding a satisfactory solution to fundamental problems relating to the institutional structure and the instruments of common foreign and security policy, even though these are already in place. It will be the task of the conference to resolve this, of course.
If the Tripartite Conference on growth and employment between governments, social partners and the Commission, and the next European Council in Florence, decide on a far-reaching and effective initiative on employment, the Union will have finally laid the foundations for renewed public confidence and it will be possible to say the Italian presidency ended with a flourish.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission. The main political groups of this Parliament are united in congratulating the Italian presidency on its success in preparing the Intergovernmental Conference and on the broad mandate agreed in time for these negotiations.
We hope that these negotiations will be completed in Amsterdam under the Dutch presidency by the end of June 1997. Seldom, Mr President-in-Office of the Council, has a tableau been drawn up so full of fundamental questions and challenges facing the European Union. Seldom too in the history of European unification was the risk so great that we would lose control of the political goal to which our generation owes decades of peace and prosperity. That is the reason for our political responsibility in the months ahead. This calls for a clear head on what is at stake in Europe, on the elements which determine peace on our continent and which regulate our ability to build a strong and soundly based European Union where Europeans feel comfortable and confident. We have inherited the fifty years which is now drawing to a close from the forwardlooking political courage of the statesmen who planned and built up the Community of peace and progress.
Western Europe was the first to reap the benefits of its creativity, but soon the whole continent will be able to share the results of Community Europe after the accession of the countries from central, southern and eastern Europe. The question we must answer is the following: what do we want to leave to the coming generation? There is every reason to be worried; nationalism is flaring up again, of which the persistent, gruesome conflict in Bosnia is a tragic example. The xenophobia which is difficult to suppress, the allurement of fundamentalism which is cropping up almost unnoticed in Europe. What kind of Europe are we going to hand on to the younger generation? What kind of message of hope can we transmit to the young people who all too often in our countries are deprived of the right to work and develop? Our people are frightened when they think of the future. Will the globalisation of the world economy mean definitive structural unemployment for Europe which will make our society crumble, wipe out the social achievements and destroy once and for all the European social model, the fruit of a subtle blend of economic efficiency and solidarity between people?
We really expect the European response, the response of the IGC, to these basic issues to be the right one as we are building Europe because Europe embodies values which respect the human being and does not doom him to be subjugated to the laws of economic competition but which on the contrary, can create a pact of confidence, as the President of the Commission said.
That is why we urge the Presidents of the Council and the Commission not to take a short-term view of the problems during the IGC but to demonstrate courage and magnanimity by accepting an agreement which enables a genuine European political Union to come about.
We do not underestimate the difficulties of the negotiations. The diversity of our aspirations, the force of our traditions, the divergence of our cultural sensitivities, political fears, all these differences if taken together and allowed to influence could lead to the result of the negotiations being a minimum minimorum . That would be the worst possible hypothesis, for that would mean a postponement of all the basic problems. In this respect I would remind you of a famous declaration and confirm that our group will never be satisfied with the European convoy only sailing at the speed of the slowest ships. The EPP Group can accept the way in which the European Parliament will be involved in the IGC. A public debate was wanted. This time a new treaty will not only be negotiated by ministers, technocrats and diplomats, but the voice of the people in Europe will be heard through those whom they democratically elected.
Mr President, first of all I am delighted to welcome President Dini at last, on his first official visit to the European Parliament, after over 100 days of the Italian presidency and with barely more than sixty left. But perhaps it is legitimate to voice a slight suspicion that there are three days to go before the Italian elections and Europe is unfortunately being used as a platform for national issues.
As the Member of the European Parliament for Turin, I had the good fortune to be present at the Turin Conference, though certainly not by official invitation. I was present for the public part of the conference of course, certainly not in the control centre which not even President Hänsch was invited to, unfortunately. I saw and heard many important things. Certainly not everything this Parliament wanted to hear, but many of them are vital, if they are properly followed up. Obviously this must not be allowed to come to an end on 30 June in Florence when, as President Dini mentioned, the six months of the Italian presidency ends. These issues represent Europe's future, because we know that these are the years which will make or break Europe.
One issue dealt with in Turin stands out, although it is still clouded by the more pressing problem of mad cow disease, and that is the issue of employment. Mr President, I want to confirm what I said in this Chamber in January, in front of Minister Agnelli, and I want to thank him again for his helpfulness and commitment to the European Parliament's full involvement in the work of the conference.
What we say on employment, as a group, is that we should not be trying to create the new jobs where mechanization and robotization is gradually eliminating them. They must be made to emerge in economic sectors and on a business scale that we have underestimated so far. I am talking about small and medium-sized enterprises, the only real alternative for the socio-economic development of the European market. Mr President, the future belongs to small and medium-sized enterprises. They must be supported in every possible way. They need financial help to grow until some of them can operate abroad in the increasingly internationalized market and they need to be freed from the constraints, particularly fiscal burdens and red tape which currently prevent entrepreneurs from developing their businesses.
I shall end, Mr President, by recalling an idea Minister Agnelli has already expressed here in Strasbourg. We should think of Europe as a triangle: institutions and politics are its base, but its sides are the people of Europe, and I would add that they should not just be regarded as an electorate all the time, but, especially in this forum, as citizens.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, the Maastricht Treaty, which had the merit of laying down the stages for introduction of the single currency, nevertheless failed to meet the expectations of the representatives of those states that wished a further step to be taken towards European integration. It will be up to those involved in the Intergovernmental Conference to make good that shortcoming. And that is a great responsibility, since the future of Europe is at stake. Improving the effectiveness of decision-making in the Council, maintaining the authority of the Commission and simplifying parliamentary procedures are essential reforms as the Union is now. But the prospect of enlargement - which must be accepted, since Europe's goal is that of opening its doors - makes these changes unavoidable.
One decision seems to me to have priority over all others: to incorporate into the Treaty - by announcing it at the start of the Conference, so as to avoid any doubt - the clause on forms of increased cooperation.
Let us be clear: while there is no question of imposing new commitments on Member States who do not want them, it would be unacceptable to prevent those which do want them - who, let us hope, will be in the majority - from going further down the road of increased integration. Marking the existence of such an ambition at the outset will be a sign of hope that is expected by the great majority of Europe's citizens.
Mr President, I want to thank the President-inOffice for being here just a few days before voting takes place in Italy, an event so important that it involves all the political and social forces of our country. I thank him on behalf of the Confederal Group of the European United Left, but also on behalf of my party in Italy, the Movimento dei Comunisti Unitari , which has had positive relations with his government and often been criticized for it.
I have a criticism to make here, because in my view the concluding document from the Turin Council is too vague and imprecise, if we consider that the task of the Intergovernmental Conference is to revise the Maastricht Treaty. Instead it seems to me that in Turin the determination to respect all the provisions for economic and monetary union has once again prevailed, despite the fact that in some countries, including my own - as you are well aware, having governed it all these months - the rigid application of the convergence criteria involves serious social consequences. Moreover we feel there is insufficient commitment to dealing with the most serious problem in every European country, the problem of employment. I think a different commitment is needed, one that involves all the social partners, and first and foremost the trade unions of the European countries.
Before I end, let me make a recommendation: I do not think it is true, as someone stupidly said in Italy for purely electoral purposes, that certain countries, including ours, are being sold to the Franco-German axis, but it is crucial, Mr President, that the possibility now open to some countries to move ahead with closer cooperation should not lead to a multi-speed Europe, based on discrimination, competition and inequality. The Italian presidency can continue to make a fine contribution, as it has done up to now, to the great commitment to make Europe a political union and not just a monetary union.
Presidents Hänsch, Santer and Dini, ladies and gentlemen, one particular image of the Turin summit sticks in my mind. I think of the building in which it took place; I think of the Lingotto of the Agnelli family, I see the racetrack on the roof of that building, I think of the German Foreign Minister, Klaus Kinkel, who drove round the track in a Ferrari, and I recall that another famous German, the world Formula One champion, also drives a Ferrari; only it seems that Michael Schumacher somehow has a spanner in the works, which is affecting both his car and himself. The project to revise the Treaty, of course, had a spanner in its works from the very beginning, and in our view the Turin Council summit has done nothing to alter that.
The cosmetic involvement of the European Parliament that was decided upon is miles away from what we ourselves were demanding, namely a role in the ratification process. But above all, nothing has happened to resolve the underlying dilemma, in other words the basic decision to carry out the necessary revision of the Treaty in the framework of an intergovernmental conference along the lines of Maastricht I, which is simply not open to public scrutiny, which simply does not promote a transparent and democratic process based on popular participation. Public participation and debate in the widest possible sense are the only ways to overcome the clandestine nature of the intergovernmental conference and to let public acceptance gain ground over Euroscepticism. The fact is, of course, that the European Union pursues an unfathomable policy, its words speaking of transparency but its actions of secrecy. So we can scarcely wonder at people being every bit as distant from the EU as the EU is from democracy.
The tide did not turn at Turin, and that is certainly not the fault of the presidency, which tried very hard. Klaus Hänsch asked the Council not to let its meetings degenerate into declaratory summits, but now, when I compare the statements with what is actually happening, Mr Hänsch's call remains a pious wish. So what are the candidate countries to think of the outcome, of the fact that foremost importance attaches to economic harmonization, when they played no part whatsoever in the conference? What is it other than hollow rhetoric when the Council refers to the struggle against unemployment as its prime concern and as a common goal without any real guidelines being formulated on the form this struggle should take, and when the finance ministers seek to whittle away at Mr Santer's project after the summit? That is something they ought to tell us.
Where, then, are the guidelines for improving the environmental situation? Not an inch did we move in the direction of a CO2 tax, not an inch towards a link between economy and ecology, not a single inch towards a real pact to promote employment and combat ecological destruction! What are we to think of the decisions on mad cow disease? When was there a better time than now to make the switch towards species-related husbandry, natural feeding and controllable markets and away from the agroindustrial mentality?
I fear that we have not moved on from that original racetrack image, from the picture of a car churning up clouds of dust as its engine roars but unable to head towards the finish because it is immobilized in the pits.
Mr President, despite all the speeches and promises, the Maastricht Treaty appears increasingly to be the biggest stumbling-block to economic recovery and the fight against unemployment.
The figures are disastrous. In Europe, the average rate of unemployment rose from 9.6 % to 11 % between 1990 and 1995. Six million jobs have been lost and 55 million people are living on the poverty line. While fanatical supporters of European integration have for years been doing their utmost to advance the process of building Europe, or so they claim, industrial production has stagnated and social breakdown has become worse.
While some of their leaders engage in trivial pursuits, the French people are growing increasingly concerned about relinquishing national sovereignty, and how this will affect their daily lives.
How can we therefore expect France, which has only ten votes in the Council and 87 out of 626 Members of the European Parliament, to entrust its future to the representatives of countries which, while they may be friends, have not been elected by the French people?
Before the next general election in 1998, the Gaullist renegades within the majority should once more call to mind the battle that the French people, on both the right and left, have been fighting since time immemorial to protect their independence. In this respect, the idea put about in some quarters of increased cooperation between some Member States, with others constructively abstaining - what a joke! - can only be a prelude to further withdrawals. This puts us in mind of the Fourth Republic, and what is known as the policy of letting sleeping dogs lie.
A new referendum is now in order, in view of the insidious implementation of a federalist Treaty that only just secured enough votes in 1992. The proposed changes arising out of the Intergovernmental Conference should provide a good reason for again asking the French people whether they are willing to entrust the most important aspects of French economic policy to supranational bodies.
Life shows that any living creature that gives up the struggle is condemned to extinction!
Mr President, 15-19 January, 12-16 February, 11-15 March, 31 January - 1 February, 28-29 February, 27-28 March. These are the dates, Dr Dini, of the other plenary sessions of this Parliament which you did not attend. Parliament's lack of interest in your appearance, demonstrated by this empty Chamber, is a response to the lack of interest you have demonstrated towards us.
The President of the Italian Parliament, Mr Pivetti, came here to testify to the interest Italian Members of Parliament take in their European colleagues. You never came, and you represent the Italian presidency. But you come today, four days away from the Italian election. Perhaps your lack of interest in our Parliament, not to say your scorn, derives from the fact that you have never been a Member of Parliament, you have never been elected, which means the people have never given you any mandate. Perhaps your presence today is not even a belated apology to all of us who have been elected, but another attempt to use the European platform for base domestic motives. You are the only person who ever decided, when President-in-Office of the Council, to enter an election campaign by founding, in a fit of megalomania which finds no parallel in the history of western democracy, a party which bears your own name. You have come to Strasbourg to get coverage in the European press which you hope will reflect in publicity for you in Italy, because you are here to promote your election campaign, following the route of those who use foreign platforms to send messages to Italy and who would do better to keep silent.
But you should know you have done your country a disservice. Decent men are capable of a little humility. Shrewd politicians know that the form is often the substance and in terms of form you have been extremely rude to this Parliament. In terms of substance, a list of issues was drawn up at Turin without indicating effective solutions for the great challenges at home and abroad: unemployment, lack of unity in foreign policy, lack of results in the common struggle against organized crime and drugs, lack of any effective will to build political unity, at least in parallel with economic union.
We have waited in vain for Italy and its European partners to confront the problem of the 20 million people currently unemployed, which could become 30 or 40 million if the enlargement takes place without first solving the unemployment problem of the existing European jobless, and promote the issue of political union which now seems to interest few people. But you continue to speak of preparation for the enlargement and fail to concern yourself either with genuinely combatting the growing poverty in Europe or with closing the gap between the citizens and the Union, which is becoming more obvious and worrying all the time, given the failure of the Commission's White Paper.
In Turin you talked about challenges, but you ignored the risk of making the Union look like the ideal model for destroying jobs in the eyes of the world, safeguarding positions of privilege for those lucky enough to be in secure categories and protecting certain sectors which are almost always unproductive. This state of stagnation stands in the way of the creation of new wealth. The challenge of becoming competitive is met with fear and a preference for sheltered niches, protected from innovation, forgetting that competitiveness is an indispensable condition for growth and employment. You are silent about relocation, about fundamentalism, about the deaths caused by failure to achieve political union.
As regards the Verona Summit, I merely point out that the economic disorder which prevents Italy from enjoying the necessary credibility is the responsibility of many of your current electoral partners. But at Verona, just to keep the support of the Bundesbank you refused to face the obvious, which is that Germany is pushing forward the deadlines for achieving monetary union in order to obtain the immediate enlargement to the east that has been mentioned.
We hope that in the short time remaining to the Italian presidency the next government will be equal to the task of restoring the prestige Italy is entitled to.
Welcome
Ladies and gentlemen, I should like to welcome a delegation from the Interparliamentary Organization of ASEAN, who are here to take part in a meeting with our colleagues from the Delegation for relations with the ASEAN Member States. The visiting delegation is led by the President of the Thai National Assembly and includes parliamentarians from Indonesia, Malaysia, the Philippines, Singapore and Vietnam.
On behalf of our entire House, may I bid you a warm welcome to the European Parliament and wish you every success in the work you are about to begin. Mr President, ladies and gentlemen of the AIPO, welcome to the European Parliament!
(Loud applause)
European Council in Turin (continuation)
Mr President, I have listened with great interest to the views expressed this morning by honourable Members of the European Parliament. On matters of substance - apart from those of form which I shall deal with at the end - I want to emphasize that the problem of employment, dwelt on by certain Members, is the absolute priority for the Heads of Government of the European Union, and it goes hand in hand with the progress that needs to be made to bring about economic and monetary union.
We are all aware that we cannot build a Europe of unemployed people. Europe has been an area of progress and prosperity in the past and we intend to make it so in the future. Hence the initiatives on employment that are going to be taken at the Community level: President Santer's initiative and the interministerial initiatives proposed for the near future.
In any case the fact remains - and I think it is indisputable - that employment problems have to be solved primarily through measures taken by the national governments. These problems cannot be solved at Community level; the Community can only set guidelines and contribute, as far as it is able, to certain projects to provide employment, and these are of course the great European transport network projects.
I have also noted with great interest what has been said about how important it is for the Intergovernmental Conference, in examining the issues before it, to take a long term rather than a short term view and look to a more distant horizon to find high profile solutions for those issues.
I do not agree that the Turin document is vague. The Turin document provides a mandate and puts the issues to be covered on the agenda. The fact that it is all-inclusive of every problem that needs to be faced, and that there was agreement on that, is an important step towards finding the right solutions to the various matters that need to be dealt with.
I just want to say two things. First, as regards the Verona Conference, my task here today was to report back on the session of the European Council and the opening of the Intergovernmental Conference. I restricted myself to that without touching on the important meeting of Finance Ministers which took place at Verona a few days ago. At that meeting it was not a matter of deciding which countries would take part in monetary union from day one, series A countries or series B countries. All countries are equal under the Treaty and the aim is to apply the same conditions to all the countries from the moment the decision to move to phase 3 is taken. I think that is also the will of the governments.
At Verona, after some discussions which had been specially requested by certain Member States and Heads of Government, including myself, the ministers considered what measures should be taken in order to guarantee proper functioning of the single European market, under the hypothesis that not all Member States would be able to be or would want to be part of economic and monetary union from the start.
I believe that the single European market is the European Community's greatest achievement and we must therefore establish mechanisms to guarantee its proper functioning as some countries - not all - move to monetary union. That is in the interests of the countries involved from the start, and also of the countries which remain outside, and rights and obligations must be correctly balanced. The discussion dealt exclusively with that. Agreement was also reached that, to keep the countries that introduce the Euro at the outset united with those which aspire to join monetary union in phase 3 as soon as possible, it would be necessary to have a new exchange rate mechanism, a new European monetary system, which would keep them united, with fixed rights and duties for those inside and for those remaining temporarily outside.
I think it was a great success to achieve that objective, and that is also the opinion of the Finance Ministers who took part in the meeting. It means none of the countries has given anything up, so no-one can complain, and it is actually a matter of protecting the common interest during the move to the third phase of monetary union.
As regards my presence here today, I know that it is customary for whoever holds the presidency to be asked to report to the European Parliament after the sessions of the European Council. That was my intention, and I welcomed the invitation from the presidency of the European Parliament to come on 13 March - that date was agreed at first - to report on the Turin European Council. Unfortunately that had to be abandoned because of the meeting at Sharm-el-Sheikh which the Heads of Government had set for the same date. On that occasion I gave my apologies for my absence. But Italy was there, at Foreign Minister level, and today, at the second invitation of the Presidency of Parliament, I came here to report on the outcome of the European Council, and that is what I have done.
There will, I believe, be another opportunity for the Italian President-inOffice of the Council to come and report on the outcome of the June European Council before the end of the Italian presidency.
I think I have replied to the main points that have been made, but we will also take full account of each and every one of them.
(Applause)
Mr President-in-Office, rarely have we received information as important as that which you have given us about the Intergovernmental Conference, because it is mainly we who will be conveying a bad or a good impression to Europe's peoples and so influencing their ultimate judgement of your work.
Already, however, as the IGC, you have made the first historic mistake. You have excluded us from your work. Take note that this will stand in your way. Our Parliament's voice has been devalued. I was surprised to learn that our two representatives, who will be silent recipients of regular information from you, had gone as far as actually to thank you for your relative willingness to provide it. You should know, however, that Parliament does not thank you, but blames you most severely for its exclusion.
Of course, I have no hesitation in welcoming some positive aspects of the Turin point of departure: the weight given to employment and transparency, your intention to strengthen the role of the European citizen, your wish to support the CFSP, and your decision to keep your agenda open. Unfortunately, however, your Conference does not seem to have the power to make History. Some do not wish to, and others do not dare. No strengthening of the Union's bodies, nor any deepening of cohesion. It is indeed unbelievable that you proclaimed the protection of our frontiers in a limited way and no more than that, and so did a disservice to the peoples who bear the brunt of safeguarding Europe's frontiers.
On the subject of a more multi-speed Europe too, we have not heard positive messages. Our aim should be to make the differences between the strong and the weak less pronounced, not to give those differences official expression and establish them institutionally. I am still not sure that in the hands of this IGC the ideal of a United Europe will gain ground. Europe's credibility is in your hands. Do not sacrifice it on the altar of any minor political expedients, whatever those may be. It would be a pity for History one day to pronounce that your hands were shown to be lacking in strength and not entirely up to the opportunities this historic time offers.
Mr President, ladies and gentlemen, in a little over a year, when the Intergovernmental Conference should have concluded its work, we will not be able to run away from the final decision about whether a united Europe becomes a reality or not. If the mediocre compromise, the idea of a minimal Europe prevails, with obstinate emphasis on the prerogatives of national traditions, this will not happen. It will happen, if we are capable of breathing new life into the great ideals of the founding fathers, if we can convincingly define realistic and complete arrangements for a citizens Europe, if the path we trace can unite in a great common hope the European democracies with the longest tradition which have progressively integrated since the war, and the younger democracies of Mediterranean, central and eastern Europe which believe, on the basis of the positive experience of western Europe, that they can anchor their own future in liberty, democracy, peace and prosperity by joining the enlarged Union. Will Europe happen? Yes, if by treasuring the experience so far acquired we are able to overcome uncertainty, reservations and timidity, and if we are really able to pool the extraordinary heritage of liberty, democracy, solidarity and initiative that we have available. If, in other words, we can progressively overcome the intergovernmental dimension to the benefit of a steadfast and consistent Community approach.
It is actually through this awareness that the European Parliament, the only European institution elected by universal suffrage, is standing up for the need to finally introduce the clause on assent by the European Parliament to any amendment of the Treaty, and calls on the Council today to make the political commitment to ensure that when the future Treaty is signed and ratified it will not go through until it has been approved by a vote of the European Parliament. For us this is obviously a fundamentally political point, even more than it is an institutional one, and it is even more important than the actual association of the European Parliament in the process of revision and reform of the treaties. And with reference to the call made at Turin on the aim of introducing a uniform electoral procedure for Members of the European Parliament, we would confirm that if we really want to make strides in this direction, Article 138(3) of the Treaty needs to be amended to remove it from the straitjacket of unanimity.
Mr President, evidence given in this Chamber in today's debate has revealed who shares the common feeling for Europe and who does not, who will support the commitment to a united Europe and who cannot and will not do so. Mr Martens for the PPE and other group Presidents, setting aside some provincial propaganda which was exclusively for domestic use, have given the Italian presidency credit for ensuring that the IGC has made a good start. Our hope is that thanks to the contribution of the Italian presidency Europe may soon be able to demonstrate that it has rediscovered itself and the greatest moments of its great tradition.
Mr President, I yield to the temptation to borrow a phrase from Sir Christopher Wren on this occasion: ' Si monumentum requieres, circumspice ' . If the President of the Council of Ministers required to see a monument to the success to the Turin conference, then obviously he would have been greatly disillusioned and disappointed here this morning when he came to report on the conference to the European Parliament. There was nothing to report, sadly. In fact it would have been long-forgotten but for the fact that the major item for discussion was the BSE disease and that the conference itself was held in the Ferrari buildings.
The European Union and its Member States have a number of very major political, social and economic problems to confront over the next few years. Policies will have to be developed which are capable of generating economic growth and new jobs for the millions of unemployed; of tackling international crime and drug smuggling; of settling the difficult question of the future funding of Europe from the year 2000 onwards and of moving forward with the single currency project. At the same time existing Member States will have to prepare the way for the accession of up to 10 or even 15 new Member States from Central and Eastern Europe. The likely accession of these countries will provide all Europe with a unique opportunity to work together for a peaceful and secure future. However, we will have to ensure that the burden of admitting these new countries, all of whom will be net beneficiaries from the EU budget for the foreseeable future, must be shared equally by the existing Member States.
A straightforward redistribution of the existing resources from the structural funds and the common agricultural policy will result in the Union's agricultural regions taking on a disproportionately large share of the cost of enlargement. The budget will have to be increased significantly if the existing common policies are to continue to operate effectively in an enlarged Union.
After the IGC conference there will be a wide-ranging public debate in each of the 15 EU countries and in some cases a referendum before the ratification process can be completed.
Finally, during the course of these debates our citizens will be expecting clear evidence that the European Union is capable of providing clear-cut and effective solutions to these major political, social and economic problems.
Mr President, the conclusions reached at the Turin Summit from my point of view deal very correctly with a certain number of extremely important points concerning the revision of the Treaties, although it has to be recognised in certain cases that we have not got any further than a few platitudes. But a positive note has been struck, nevertheless.
We do note, however, certain omissions which are a cause for concern, but I would like to begin with the points which we feel are more positive.
It is recognised that the fight against unemployment must be our main priority - this calls for an economic policy which is orientated towards stability, greater competitiveness and far swifter growth.
As far as free circulation is concerned, there is an intention to implement coherent and effective policies in terms of asylum, emigration and visas, as well as stepping up controls at external borders.
The omissions which concern us start, for example, with the failure to make any reference to economic and social cohesion. We are certain that the 15 heads of state and government will not call into question this principle because it is vital to European construction and must underlie all of its policies. But it would be useful and reassuring if the principle could have been reiterated in the final communiqué, something which did not happen.
The same concern is also valid for the problem of statutory equalities. It is vital to ensure that demographic differences cannot have repercussions on the exercise of the presidency of the Council of Ministers, the representativeness of the Commission or the equal status of all commissioners.
What is firmly fixed, following the meeting in the wellguarded factory area in Turin, is some clear outline of what we can expect. It is a clear procedure that has been adopted, and the outlines of the future Union are more or less clear. This is also shown by the joint resolution which has been submitted by the large groups. It is specifically, as mentioned under item D, that Europe must assert itself better at international level and must administer a joint foreign and security policy which is in keeping with its rank in the world. That is one decisive point, and the other decisive point, which is stressed in item 2, is the importance of the intergovernmental conference making discernible progress with regard to union citizenship as well as legal and internal matters. It concerns areas which are of decisive importance for the development of the European Union. It means, simply, more Union, but in Denmark we have a tradition of asking the people for their views about extending the Union, and on the Danish side we have already once before declined the recipe which exists here. I believe that we will do so again, and if the Danish tradition is applied to the whole Union, then the Union project will encounter difficulties.
Mr President, ladies and gentlemen, Mr Dini has just told us that the Heads of Government were particularly concerned about employment. That is good news, and I think Parliament can take some credit for making it understood that our citizens are deeply anxious about this problem. Mr Dini also said that employment policy was above all the prerogative of the Member States. No doubt that is true, but there are three points which I should like to make.
Firstly, Parliament believes that employment should be one of our guiding principles as we move towards economic and monetary union. In introducing a single currency, we must have a goal, and this should naturally be employment.
Secondly, I believe that if the procedures approved in Essen are to bear fruit, they must be improved. In our view, it would help to make employment a truly European issue - and this is essential - if a chapter on employment were to be inserted in the Treaty.
Thirdly, there can be no employment policy without a social policy. This concept needs to be reiterated. But I should also like to mention the status of the European Parliament, and to acknowledge the considerable effort which the Council and the Italian presidency have made in order to reach a solution. I think the outcome is a purely symbolic one, but it should not be ignored.
The opposition of the French and British Governments seriously affects us all. We must overcome France's over-sensitivity about national sovereignty and the British Government's refusal to accept both Europe and democracy. But in its resolution last December, Parliament also referred to the interinstitutional conference. It seems to me that relations between Parliament and the Intergovernmental Conference are more conflictual than amicable. Naturally, there are points of view to be defended, and in this respect, I believe that the interinstitutional conference format should be retained, since in the end, it brings together 15 government representatives against - if I dare use the expression - 15 representatives of the European Parliament.
From an institutional point of view, this arrangement maintains a balance of power that is fairer to Parliament. I believe that the interinstitutional conference, which paid dividends at the time of the Maastricht Treaty, can be revitalized and improved, but that it is crucial in terms of the role of the European Parliament vis-à-vis the Intergovernmental Conference.
Although our achievements have been reasonable, we are prevented from doing better by the role and status of the European Parliament itself, and by the difficulty of persuading governments to accept that major institutional change is vital, and that we need more democracy and more policies.
Mr President, I trust that you will once again put the interinstitutional conference on the agenda, in accordance with the wishes of the House. And that is why the Socialist Group will be voting in favour of the amendment which the Green Group has tabled on this issue.
Mr President, in his introductory remarks Prime Minister Dini stressed how very important it is to fight unemployment. I fully share this point of view. However, the fight against unemployment cannot comprise merely fine words, not even if a separate title in the Treaty is devoted to the subject. The Swedish proposal for an employment union is an example of this. Originally, this proposal was a proposal to coordinate finance policies and make them more expansionary and to increase demand in times of economic recession. It was a proposal which really could have had an effect at European level in checking the recession.
Now the proposal has been abandoned totally. It was not taken further because it conflicts with monetary union and the policy of convergence. This is thus another example of the fact that today the policy of convergence is the biggest single stumbling block in the fight against unemployment in Western Europe. This policy must therefore be reviewed, as must the EMU project. If unemployment could be 'talked out of existence' we would have got rid of it here a long time ago - but that is not possible.
Madam President, ladies and gentlemen, I will reply briefly to the speeches honourable Members have made and in particular the last speech by Mrs Dury. I do not think there is any obstacle to pursuing the interinstitutional dialogue: the Turin resolution is not an obstacle to that, nor is the so-called understanding on Parliament.
As regards the other speakers, I simply make this comment: without prejudice to the importance of the fight against unemployment, which has already been emphasized, I cannot agree with the view that nothing remarkable happened at Turin, that in reality Turin was useless, as Mr Collins said. Well, Turin had a single task: to launch the Intergovernmental Conference and set the agenda for that conference, not to offer the solutions already, when they are to be the outcome of the conference itself. And this also applies to other comments honourable Members have made about citizenship, about pooling a common heritage, about border security, multi-speeds, and all the various points which have been raised.
I repeat, all that will be the task of the Intergovernmental Conference, with the help and suggestions of Parliament. Italy has fought - successfully, in my view - to have Parliament associated with a conference which is indeed intergovernmental but in which the governments have need of the suggestions, the advice, the support and the encouragement of Parliament.
On behalf of the presidency then, and I would also like to say on behalf of Italy, we cannot but thank Parliament for the attention it will devote to the Intergovernmental Conference and the advice it will be able to give.
I have received eight motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at 12 noon.
Preparation of CCEE for accession
The next item is the report (A4-0101/96) by Mr Oostlander, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on preparation of the countries of Central and Eastern Europe for accession to the Union on the basis of the White Paper on the subject (COM(95)0163 - C4-0166/95).
Madam President, the White Paper on adapting to the internal market, which is the basis for our opinion, provides an excellent indicator for membership of the Union. It does not contain data on accession, for that is up to the acceding countries themselves. The speed at which they move towards accession and the ground they have to cover will dictate the time at which they can accede to the Union. Of course what will happen is that in order to treat everyone at the same level we will have to choose a starting point which is at least symbolically and politically the same one. For example it could be the Commission offering advice on the various applicant countries, or it could be a symbolic starting time for the beginning of the process.
The path indicated can be travelled voluntarily, nothing is being forced. We are not even forcing ourselves to do anything. The White Paper is not a recruiting instrument to enlist newcomers. That means we must be quite straightforward and insist that the whole of the 'acquis communautaire' we have built up together must be accepted by applicant countries; which in turn means that special attention must be paid to the development of the rule of law and democracy in the countries concerned. Often applicant countries are well on the right tracks. Sometimes, however, they have a lot of ground to cover. In this House we have debated the actions of the prime minister of Slovakia who is making life extremely difficult for the president of the republic and we fear that things are not well in that sphere. The rule of law and democracy and the creation of a responsible, well organised society is very much in the interests of the Union and the applicant countries. By emphasising this we are showing our clear support for democratic processes and forces in the applicant countries.
We want to be an alliance of countries based on the rule of law, with a proper community character, and not just a club of rich countries. And so I think that we in this House should take a look at the community spirit of applicant countries. For that could be a very good reason for saying yes or no when it comes to our vote, and we do, after all, have the last word.
The IGC will have to prove that the present Member States take enlargement seriously. A strengthened Union must at least make it possible for new countries to join. At the end of their journey they should find a house and not a shack awaiting them. If the IGC does not produce the goods in proper measure, the Union will be so weakened that it will no longer attract new candidates because it will just be a free trade area. Europe will then remain impotent and be forced to call in the Americans to help solve the slightest conflict.
The report emphasises the need for mutual cooperation between the relevant applicant countries. It is good that we are getting away from channelling everything through Brussels. Formerly they had to channel everything through Moscow. They will have to get used to working together, to trading with each other and to developing together, just as we had to in the Union. That is also true for cooperation with countries outside the scope of accession. I am thinking in particular of Ukraine, Belarus, the Russian Federation, Moldova. We are not forgetting them and stress that trans-border projects with them are also a very important factor in optimising mutual relations.
The report also emphasises the social aspects because a situation of major changes can also lead to significant social harm in the applicant countries and so even undermine confidence in the forthcoming accession.
We also insist that due attention be paid to the environment. Important aspects are taken up by the many draftsmen of an opinion. Together with industry a code will have to be worked out for our own ailing industry so that we genuinely contribute to a healthy and sustainable development.
The report contains many sections because there were so many draftsmen of opinions. It also calls for proper information to be provided for the public in the central and eastern European countries. They must discover what European integration is all about. Strangely enough even some of the politicians there have little idea of it. But we must also prepare our own people and explain how important the enlargement is and the moral commitment we all have to strengthen the union of democratic states. People in the applicant countries, just like our own citizens in the Union, must clearly understand that we are serious about ensuring that no major mistakes are made and that the surveillance and antifraud procedures are operating.
The debate on security policy is also echoed in this report, particularly in the section on EU security guarantees or indirectly via the WEU and the possibly imperfect overlap of our membership with NATO.
The enlargement of the European Union is a challenge for the decades ahead. We now have the opportunity with the applicant countries to do something that for all too long was unthinkable. Enlargement will take time. It is not possible, as one of the amendments says, that every time we take a decision we must wait until we have a complete insight into all the financial repercussions of the accession. It will be a very long time before we have a complete picture and we must not do anything to depart from the strong stance we have taken in favour of enlargement. There is a whiff of isolationism in the air even in Europe. But to entrench ourselves smugly in a fortress Europe would be the worst thing we could possibly do. The applicant countries are carefully watching our reactions and this debate must send out the right signal to them. That is why I would strongly oppose any manoeuvre to postpone or set up financial barriers, for example, or undermine our determination to work confidently towards enlargement.
Madam President, I hope that in the decades ahead there will be many a report from the Committee on Foreign Affairs, Security and Defence Policy and from the specialised committees, for we need everybody to pull together in this sphere.
Madam President, the White Paper on the preparation of the associated countries for membership of the internal market of the European Union only deals with agricultural aspects in a small way. It deals with guidance for the associated countries relating to some agricultural sectors and connected with veterinary checks, the free movement of goods, phytosanitary products and fodder, and the requirements for marketing certain products. To this end the Oostlander report takes substantial note of the European Commission guidelines which are very clear, very precise and do not leave room for subjective interpretation.
The problem for agriculture is a problem of outlook. I believe, in agreement with the Oostlander report, that it is not possible to say we will do the accounts first and then see what implications the enlargement will have. Instead it is a matter of working right away for the enlargement and adapting the common agricultural policy to the guidelines that the Commission adopted at the Madrid Summit. In my opinion this constitutes a good starting point for ensuring that the whole of European agriculture spends less on traditional support to markets and more on structural policy and rural development.
Madam President, the Economic Affairs Committee is in favour of enlargement but disagrees with the Oostlander report on its timing. An overhasty accession, in other words before the applicant countries and the Union itself are ready, is not in the interests of either the applicants or the Union. First of all the Union must through the IGC re-assert its authority to take decisions and become more democratic. The applicants must have grown sufficiently strong in terms of their economic and social development to stand up to the tough competition on the internal market without protective measures. Because unlike the accession of Spain, Portugal and Greece long transition periods are no longer possible.
Now that there are no more border controls there is no longer any scope for a special status on the internal market. Accession might well take a long time, certainly into the next century. But in the meantime the applicant countries should not be expected to travel that path empty-handed. The present trade regulations with central and eastern Europe are hypocritical. The most difficult and restricted access to the Union is reserved for the most competitive products. It is no wonder that the European Union has built up a trade surplus. That must change quickly if the Union wants to remain credible.
Madam President, to deal with energy in the countries of Eastern Europe in just one minute would almost be a record! But I am going to try and be extremely brief, if not terse, and say simply that the recommendation contained in the Oostlander report touches on two main points. Firstly, we must take into account that the countries of Central and Eastern Europe are heavily dependent on nuclear power. In this respect, we therefore have two aims. On the one hand, to do everything that needs to be done to improve nuclear safety, in order to instil in our future partners in Central and Eastern Europe our own safety culture, which they still do not have. And, on the other, to envisage a realistic timescale for the possible closure of nuclear power stations that do not comply with basic safety regulations.
The second point in the recommendation is that we must investigate all the different energy sources which might be available in Central and Eastern Europe. I personally had suggested that the Commission should organize a regional energy conference in these countries, with a view to encouraging diversification.
Madam President, we are aware that the integrationrelated problems of the countries of Central and Eastern Europe are great, and that the starting-point of each country is different. Given that their social structures are diverse, we must look for convergence in terms of increased democracy, the rule of law and responsible administration.
I shall now try to summarize the three areas on which the Committee on External Economic Relations wishes to place particular emphasis. Firstly, the transposition of the Community's laws into the national legislation of each of the countries concerned, with particular attention being given to social and environmental requirements, will involve a huge legislative effort. Furthermore, we must bear in mind that cooperation between the Union's undertakings and those of the applicant countries must not be impeded by the kind of legal, fiscal or administrative difficulties which frequently have their origin in attitudes and habits acquired under the previous economic system. Similarly, a revision of the common agricultural policy must prevent increased rural desertification and serve to maintain the standard of living of the Union's farmers.
Secondly, competition rules must be applied to ensure that the policy is effective, and that legal harmonization in the social and economic fields produces equal conditions for the undertakings on both sides - the applicant countries and the European Union.
And thirdly, as regards the countries of Central and Eastern Europe and the internal market, there is a need to combat fraudulent activity in the field of imports, particularly along the European Union's eastern frontier, whereby the Union is losing hundreds of millions of ECU and thousands of jobs every year.
Finally, I regret the fact that the Commission has not examined the situation of each of the countries of Central and Eastern Europe likely to join the Union separately, specifying their current degree of integration into the internal market.
Madam President, the Committee on Legal Affairs and Citizens' Rights welcomes the White Paper. Along with the improvement of economic and social conditions, our opinion states that the existence of a democratic system and respect for fundamental rights and the rights of minorities are essential preconditions for membership of the European Union. A proposal has been made to strengthen the legal system by creating an administrative, organizational and legal infrastructure. It will not be enough merely to inform the candidate countries of current Community legislation. That is why our committee has also proposed that enlargement should go hand in hand with a codification of existing Community law to make it clearer and more transparent, as well as with exchanges and training of officials and judges.
I should also like to refer to the following two points: enlargement must be based on the principles of solidarity and cohesion and must therefore be accompanied by a strengthening of cohesion policies and the cohesion fund, and in the realm of working conditions and social protection of workers the highest possible standards must be developed so that enlargement is not used as a pretext for a levelling-down process.
Finally, the question of the free movement of persons has to be settled so that enlargement can play an important part in creating stability, security and peace in Europe.
Madam President, ladies and gentlemen, I should like to begin my remarks with three basic observations. First of all, the gradual eastward enlargement of the European Union is a task of historical necessity. Secondly, many countries of central and eastern Europe are plagued by indescribable poverty and social deprivation. Thirdly, many Member States of the Union are also faced with serious social problems. These observations form the basis of my opinion.
The fundamental requirement is the incorporation into the integration process of the social dimension as reflected in the European social model. Unfortunately, too little account is taken of this requirement in Mr Oostlander's report.
In order to avoid undesirable social repercussions in the countries of central and eastern Europe and in the EU Member States themselves, a phased plan is needed for the gradual integration of the central and eastern European states into the internal market. This phased plan must include the social dimension. The Union must assist the candidates for accession to establish and develop socially orientated administrative and organizational infrastructures. This socially acceptable form of integration will entail extremely high costs both for the Union and for the acceding countries. That is why the Union has to adopt the appropriate measures in good time.
The necessary integration of the countries of central and eastern Europe must be managed judiciously and in a socially responsible manner. Otherwise the unwanted social side-effects of such integration could jeopardize the gratifying democratic developments in the applicant countries and their commitment to the idea of a common European home.
Madam President, ladies and gentlemen, the accession of the countries of central and eastern Europe will bring about some very profound changes, not least to the regional policy of the European Union. We shall have to talk about who will then belong to the so-called Objective 1 regions. We shall have to talk about who is to benefit from the Cohesion Funds and so forth. Economic and social cohesion will, of course, remain our aim. On that we are agreed. But I feel we have not given enough thought to the level at which this economic and social cohesion is supposed to materialize.
I believe it is illusory to imagine that we should aim for the highest possible, for the highest conceivable level of economic performance and social provision, so that the same level will also be achieved by the candidate countries in future. We should remain realistic, and it is essential that we discuss this question of levels.
The European Commission ought to take account of the fact that regional policy will surely acquire the status enjoyed by agricultural policy today. It is a huge web of problems that will certainly occupy us all. At the present time, regional policy rather tends to play a minor role in the European Commission.
Finally, let me make a comment that applies not only to regional policy but also to our entire approach to the countries of central and eastern Europe. We always speak of these countries as a single bloc. Some even call them the CCEEs or PECO. But in reality they are individual states. They are civilized nations, each with as rich a history as the countries of western Europe. I ask you to keep calling that to mind.
Madam President, ladies and gentlemen, the enlargement of the European Union to include some central and eastern European countries represents an enormous challenge in the cultural sphere as well as in the domains of education and the audiovisual media. The integration of these states means far more than restructuring national economic systems to adapt them to new legal norms and regulations.
Although in its White Paper the Commission only deals with the economic aspects of accession, it is quite clear that this can only be one part of the accession process. There is a danger that the countries of central and eastern Europe will see this document as an indication that harmonization of their market economies with the internal market is the only important criterion at the end of the day. The European Parliament and the Oostlander report have made this point very clearly. Our unequivocal position is that although economic adjustment is immensely important, the other areas - culture, education and the audiovisual media - should also receive the full attention of the governments of these countries. The Committee on Culture, Youth, Education and the Media, on whose behalf I speak here, takes the view that culture has to be seen as a separate issue. The cultural heritage of Europe must not be considered within the confines of the Union alone.
In the domain of education, the committee warns everyone concerned to avoid putting immediate political gains - such as securing industrial jobs in the short term - before the long-term goal of high-quality basic and advanced training. Such strategies would lead in the medium term to stagnation and decline. If culture and education are ignored, enlargement will become a mechanical process that can only lead to disillusionment and inefficiency in the long run, and that is certainly not in our interests!
Madam President, it is the historic task of our generation to make Europe whole, to remove the vestiges of 50 years of ideological dictatorship and repression in Central and Eastern Europe. It is the biggest peace project ever, and if it is successful, then the Union will be the guarantor of democracy and peace, and we will live up to the ideals which prompted our parents to set up the Union.
Yet peace and security also means freedom for crime and terrorism. Crime has spread in the vacuum left by the dictatorship. Criminals get through traditional border controls because their organizations have become far more international than the police. We shall require the new Member States to take action against Mafia activity, drug-related crime, trafficking in human beings, illegal immigration, etc. And we shall make demands of ourselves. In our own countries we have allowed crime to overwhelm us. We continually deploy too much manpower at borders, where citizens' passports and luggage are carefully checked. It is to no avail and, furthermore, we cooperate far too little to make common cause against international crime. This is a key issue in regard to enlargement, because if we are to sustain the public's confidence in enlargement, then it must not be seen to be associated with rising crime.
Therefore, Madam President, the Committee on Civil Liberties and Internal Affairs will be holding a conference in June, with representatives from the parliaments of all the Central and Eastern European countries, which will examine these issues over two days of intensive dialogue.
Madam President, real socialism leaves behind a catastrophic environmental legacy. The alarming environmental situation is a real danger to public health. The available know-how must be deployed to ensure that the quality of water, air and soil undergoes constant systematic improvement, not only in western Europe but in the East too. Safety standards at nuclear plants, as well as the safeguards in place at the numerous storage sites for radioactive waste, are of the utmost importance to the entire global population. The commitment of Europe, and especially of its Parliament, can not only help to analyse and evaluate sources of danger but can also be a means of identifying numerous opportunities for energy saving, efficient management of resources, strategic environmental legislation and so on.
The technical capability of the waste-disposal plants available in individual countries to recycle hazardous waste safely could be used as a criterion in decisions on waste management. Minimum environmental protection standards should be defined, and states should receive financial and advisory assistance to make those standards attainable.
Madam President, ladies and gentlemen, the Committee on Institutional Affairs regards enlargement as both a political necessity and a historic opportunity for Europe. However, we have stressed the fact that if the European plan is to be viable, the new Treaty must first of all provide for institutional instruments that meet the requirements of an enlarged Union. Because if institutional reform does not go far enough, it will endanger the very process of building Europe. We must avoid the risk of Europe being watered down. Broadening and deepening must be reconciled, through in-depth strengthening and reform of the present institutional framework. Increased democracy, efficiency, solidarity and transparency must be the key elements in that reform process.
Whether or not the Union is ready for enlargement will depend on the outcome of the IGC. In this context, the Committee on Institutional Affairs would like to lay down a condition which it believes is unavoidable, namely that the House should deliver a favourable opinion at the end of the negotiations.
Madam President, I agree with the view expressed by the previous speakers that the enlargement of the European Union to include the states of central and eastern Europe will not only foster security, prosperity and peace in Europe; we are also well aware of the opportunities that will present themselves to the European Union as a result of future enlargement. Fisheries, as it happens, vary greatly in their importance to the economies of the individual candidate countries. Nevertheless, there are common features, which demand a uniform approach by the European Union. The impact of integration on the applicant countries will be considerable. The local socioeconomic importance of fishing in some countries cannot be ignored; coastal fishing and aquaculture still account for a substantial number of jobs in the Community, and indeed fisheries are the sole source of income in certain places. When I speak of the Community here I am referring to the work done by the Community in the various sectors. Our accession strategy must take due account of this fact. The development of new economic structures and an integration process without traumatic consequences must be our stated objectives.
The present report by Mr Oostlander has been long awaited, not only by us. These countries are looking hopefully towards a future in the European Union. In this report we are giving a political signal, telling them that we await them in the Strasbourg family. But until then there is much to be done by all sides.
I thank Mr Oostlander, who devoted particular attention to the situation of women in central and eastern Europe and adopted the main points from the opinion delivered by the Committee on Women's Rights. These women need to know what they can expect from membership of the European Union. They also have to be sure that joint efforts will be undertaken to promote employment and education as well as social and health services for women and girls. Efforts must be made from the very outset to ensure that women are not economically and socially marginalized. In eastern and central Europe many women are trained for technical occupations and are to be found in far greater numbers in the realms of science and research than is the case in western Europe, for example. Let us ensure that they can assume an increasing amount of political responsibility and can thus effectively play an active part in helping to shape life in the European Union. Let us support the young democracies by means of reliable partnership and clear messages.
Madam President, I shall restrict myself to two points after congratulating Mr Oostlander on his fine, factual, in-depth report.
The two points I want to make are as follows. First of all everyone will agree that it is extremely important that we increasingly adopt a pan-European approach to transport. We see the trouble in our part of Europe caused by not managing to set up a proper transport policy in the European Union. Let us now try to do that on a pan-European basis, and that is also why we, together with the Commission, are in the process of preparing the next pan-European transport conference next year in Helsinki. There we hope, together with the relevant authorities from the eastern European countries, to shape the pan-European transport policy.
The second point I wish to highlight is the area of tension on the requirements necessary for vehicles from eastern European countries operating on our markets. We all know how important it is to reduce the environmental pollution from traffic. We lay down stringent requirements on vehicles stationed in western Europe. We now see an increasing number of vehicles from eastern Europe which do not come anywhere near meeting these same requirements operating on our road network. The tension is obviously there because we on the one had want to give these countries the chance to develop their economy but on the other hand, Madam President, it is becoming extremely difficult for our people to accept that they must meet these more stringent requirements while vehicles from eastern European countries do not need to come anywhere near meeting these requirements. I would appreciate hearing what the Commissioner has to say on this area of tension.
Madam President, ladies and gentlemen, back in the summer of 1993 the European Council decided that those countries of central and eastern Europe which wanted to join the European Union could do so. The European Council set out the conditions, and quite tough conditions they are too. They relate to the development of democracy in those countries, but above all they relate to harmonization of those states' economic and legal systems to the acquis communautaire , to the development and the aims of the European Union. The obstacle to accession is not insurmountable, but it is very high.
Today in the European Parliament, not for the first time and surely not for the last time, we are discussing, in the context of Mr Oostlander's report - for which I should like to thank him sincerely on behalf of my group - the question of the amount of progress that we - and by 'we' I mean both the associated countries of central and eastern Europe and the European Union itself - have made in the preparatory process. To make it quite clear once again to many people, let me say that we are not discussing the accession of the central and eastern European countries today but are reviewing the progress made with these preparations and identifying the tasks that still have to be accomplished.
President Dini stated this morning that preparations for enlargement are also on the agenda of the Intergovernmental Conference. He said that the agenda was ambitious and kaleidoscopic, that the Council will present an interim report and that the Madrid decisions are to be implemented. Those are clear words. The requirements set by the European Union when it held out the prospect of EU membership after the end of the East-West confrontation are demanding, but the countries of central and eastern Europe set about their work right away, doing everything in their power to achieve the necessary objectives as quickly as possible.
The European Union provided help. The funds disbursed so far under the PHARE programme have done much to promote the establishment of the private economy in those countries, to pave the way for restructuring of state enterprises and to develop a sound financial and banking system. In short, the European Union has made a decisive contribution.
But the really strenuous efforts to date have been made by the governments and more especially by the people in the countries of central and eastern Europe themselves. This led the Czech Prime Minister, Mr Václav Klaus, to state that not only had the countries of central and eastern Europe left the operating table and were on the road to recovery, but they were also completing the first phase of economic transformation, the main aims of which were to achieve macroeconomic stabilization and to create a regulatory framework for the market economy.
The preparatory work for the accession of these countries, however, is not only theirs to do; important decisions also have to be taken by the European Union, decisions over which the states of central and eastern Europe have no influence at all. They have no say in the form, the direction or the speed of the western European integration process, nor have they any influence whatsoever on the proceedings of the Intergovernmental Conference, where the conditions for the smooth entry of their countries into the institutions of the Union have to be formulated. Moreover, they have no influence over the essential reform measures that we still have to adopt within the Community, for example in the domains of finance and agriculture.
The countries of central and eastern Europe, however, are not deterred by this, nor should we in the European Parliament be deterred by the magnitude of the tasks facing us. We want to modernize the European Union. We want to guarantee stability in Europe, both now and in the long term. We want to secure the future of the entire population of the European Union, which means being prepared to offer the countries of central and eastern Europe an honest assessment of their prospects of acceding to the European Union and hence of playing a part in our common development.
We know that this will not be free of charge, but the cost of non-accession, the cost of instability in Europe and the cost of separate development would be far, far higher.
The future accession of the countries of central and eastern Europe to the European Union is no reason for euphoria and certainly not for arrogance. The future enlargement of the European Union gives us no cause for excessive optimism, but neither should it cause us undue alarm. We must set about our task of creating the new Europe of the twentieth century realistically, critically and confidently. The forthcoming enlargement is part of that task. Our Europe will become what we ourselves make of it.
Madam President, I speak not only on behalf of my group but as chairman of the Joint Parliamentary Committee with the Czech Republic and as someone who believes that the reintegration of Europe is both a duty and a joy. I have spent considerable time in Central Europe since the revolutions and I believe that we owe our fellow-Europeans the courtesy of the truth.
Enlargement is not only necessary, it is urgent. It will not come all at once, it will come in waves of countries determined by geopolitics, by economic and political readiness and, only marginally, by economics. We can help that process by the raft of programmes we already have in place but, most notably, we can help by training their civil servants.
We can hinder that process by failing to put our own House in order over the common agricultural policy and over budget reform. Above all we can hinder that process by a failure of imagination and by self-absorption. I fear we are about to see a classic example of that self-fascination in the parochial stance that has been taken by the Socialist Group, in obedience to Mr Wynn and his Committee on Budgets' colleagues, in today's vote. How are we supposed to explain in Prague that the European Parliament is in danger of taking apart the Oostlander report because of an argument with the services of Parliament over the timing of this debate relative to the Committee on Budgets' hearing on the financial aspects of enlargement? The financial aspects of enlargement will not be clear for some time yet. They will depend on the sequence and on the timing of that enlargement and on the progress of the CAP reform. This is no time for bean counting, it is a time for clarity of intent and honesty of purpose.
Madam President, this debate has assumed a historical dimension, since it is a case of finally turning over one of the darkest pages in our European past. The countries of Central and Eastern Europe are European countries. We all share the same values and heritage. However, 50 years ago they were torn away from Europe and forced into a geopolitical entity where they have never felt at home.
For these countries, the European Union has always been an ideal, because in their eyes, it represents a success in three areas: democracy, security and prosperity. Since 1989, accession to the Union has been their main aim, and they have harboured two illusions: they believed that accession would happen quickly, and that it would be the surest way of accomplishing the transition to democracy and a market economy.
But the problems and difficulties which they have encountered along the way have been more serious than they imagined, which means that the path to be followed in order to fulfil the conditions for membership is longer than it appeared in 1989. Furthermore, the European Union has grown larger and more complex and cannot admit new countries without taking substantial precautions to ensure that its cohesion is not weakened.
It is a bitter pill to swallow for these countries, which have dreamed of Europe for half a century, to be told that accession must wait and that a good deal of effort is needed on their part. But if we speed up the process, we run a serious risk of causing them to miss their opportunity. That is why it is important for us to do our best to prepare them for accession. There are three conditions to be met.
First of all, these countries must share our aims and values. They must accede in the hope of sharing not only in our prosperity, but in everything that gives meaning to Europe, above all democracy. Secondly, while the countries of Central and Eastern Europe clearly do not form an indissoluble bloc and will not all join the Union at the same time, it is nonetheless important for them to cooperate in preparing themselves for accession. They will have to learn to share their experiences, because even though they have been forced to live together for the last 50 years, they are unfamiliar with the common approach prevailing in the Member States and the constraints which it imposes. Cooperation on a regional level will accustom them to this.
Finally, it is understandable that having had their independence suppressed for 50 years, national security is of great concern to these countries. As things are at present, NATO represents, in their eyes, the kind of security structure that meets their needs. Countries which have emerged from the communist bloc must be able to choose freely the type of security structures they wish to have. This will be easier still, once there has been an in-depth discussion on NATO and its aims in a world that is no longer bipolar, as well as on ways of securing Russian cooperation in revising security structures. To appease Russia, not by giving in to its demands, but through an exhaustive dialogue, is a crucial element in the process of enlargement.
Mr Oostlander's report sets out very clearly the information on preparing for enlargement, and for this reason, my group will give it its support.
Madam President, now that the IGC has started it is not merely necessary but also very desirable that a signal should go out from Parliament to the associated countries in central and eastern Europe. This signal is not only important for these countries themselves but also for this House, and the basis for this signal is the outstanding Oostlander report which towers over everything, and although it may ramble on a bit in parts, it is nonetheless a very clear signal.
In this resolution Parliament rallies behind the view of the Commission and the Council. The Commission must present its opinions on all the applicant countries soon after the IGC negotiations. The applicant countries should be treated on an equal footing and the complete acceptance of the 'acquis communautaire' should be central to the negotiations. The Commission's White Paper is a very useful tool in this exercise.
The preparations in the individual countries will determine the time of accession. The consensus between the institutions on the procedure to be followed will enable an accession which has been well prepared.
The political decisions to allow these countries to accede has been taken once, twice, three times over and there is no way that the Budget Committee can put a spoke in the wheels just by not having decided how much it is going to cost. Of course it will cost money, and if you are thinking of costs then I am sure that it will cost more the longer we fail to implement what we have decided. I could not agree more with Mr Spencer.
There is a lot to be done in economic terms for the central and eastern European countries. With a little help from the European Union they will be able to make it. For this adaptation process they have no need of tons of White Papers but concrete aid. Once the adaptation process has been completed they will be ready to accede. This was a difficult report, on too big a subject, a good attempt but at all events nothing compared to the difficulties we shall encounter with the definitive accession.
Madam President, like the rapporteur, we are in principle in favour of enlargement to include the countries of Central and Eastern Europe, since we believe that a united Europe is inconceivable without their participation. Nevertheless, widening must be accompanied by deepening - in order to prevent the European Union from becoming a mere free-trade area - and progress towards political union, with the introduction of the essential institutional reforms.
We believe that enlargement must be a gradual and considered process, at the end of which at least three things must be guaranteed: firstly, that it does not result in the creation of a multi-speed Europe; secondly, that the goal of economic and social cohesion is maintained; and, thirdly, that it has a minimum social impact in the applicant countries, for which integration into the internal market must not mean brutal deregulation. If there is something which we must export to those countries, it is not all-out economic liberalism, but the European social model.
Consequently, there is a need to ensure the preservation of policies such as the CAP - albeit reformed - and the Structural Funds. We do not wish to see agricultural policies returned to national control, or appropriations for the Structural Funds remaining unaltered, with the same amount of money being distributed between a greater number of countries. Also, negotiations with the countries of Central and Eastern Europe must be conducted individually, taking into account their specific characteristics and providing for adequate transition periods, in order to safeguard important production sectors in the current Member States, such as agriculture, textiles and steel.
In the political field, we must support the deepening of democracy and the defence of human rights. And as regards security, accession to the European Union must not be automatically linked to accession to NATO. That is not the way to guarantee the security of the countries of Central and Eastern Europe. The way to do that is to create a genuine European security and defence identity, based on new foundations and adapted to the current situation.
We are therefore in favour of enlargement. This report represents a contribution - albeit an inadequate one - to that process.
We in the Green Group see eastward enlargement as the current political goal of the European Union. Enormous historical importance attaches to it. It could become one of the main prerequisites of a peaceful and democratic Europe. The countries of eastern Europe in particular entertain high hopes of early accession. For that reason it is unfair and irresponsible towards those countries to nurture their hopes of possible speedy accession on the occasion of every state visit while at the same time developing an accession strategy that is not conducive to rapid enlargement. After all, it is not only the countries of central and eastern Europe that have to prepare to move in step with the European Union. It would be wrong to try and solve the European Union's own structural problems by extending its market eastwards. How are these countries to develop the ecological and social aspects of their economies if the so-called conditions of accession are based on an export-orientated development process? This would resolve neither the social nor the democratic conflicts in those countries.
Expecting the countries of central and eastern Europe to embrace the principles of the common agricultural policy is a step in the wrong direction. If they pursue such a policy, they will be faced with a huge employment crisis. Those countries are neither prepared for such a crisis nor able to overcome it. The European Union has no option but to prepare for this enlargement by reforming its structural and agricultural policies. Such reform is essential if we are to shift our agricultural policy from export-orientation to integrated rural development and to a common agricultural policy that will guarantee economic and social cohesion for all Member States, including new ones. I also believe it is wrong to seek to develop a common security policy without preventive mechanisms and without the OSCE. This is a major flaw in the Oostlander report.
Madam President, the White Paper on which this report is based deals with a vast but well-defined subject: preparing the associated countries of Central and Eastern Europe for integration into the Union's internal market.
Mr Oostlander, whom I congratulate on the quality of his work, has decided to extend the scope of his report. He has presented us with an overall political picture of enlargement, the reasons behind it, its effects, and the conditions which have to be fulfilled in order for enlargement to be successful. The 15 opinions of the specialist committees have enabled us to cover a wide spectrum of issues.
In general, I am in favour of Mr Oostlander's report. It is constructive, positive and does not discriminate between the associated countries of Central and Eastern Europe, all of whom are starting out from the same point.
However, it could perhaps have placed more emphasis on the considerable opportunity which enlargement represents for ourselves. Admittedly, huge difficulties are involved, but there are also benefits to be gained. It is a breath of fresh air which could, if used wisely, revitalize the rest of Europe economically, socially, culturally and, of course, politically.
As regards the conditions which have to be met before we begin negotiations on accession, I appreciate the rapporteur's insistence on a rapid and thorough reform of the Union, which is crucial if we are to avoid the system becoming paralysed. But I would earnestly ask that mentioning pre-conditions should not make people think that we are, in fact, in no hurry to throw our doors open to new residents.
Hope is vital to the countries of Central and Eastern Europe, and while they are well aware that it would be rash to move too quickly, they still need to be given, as soon as possible, some clear and encouraging signals. Only then will they be able to summon up the energy needed to justify the tremendous effort that is and will continue to be required from their people. Just think of the progress already made: for example, a 7 % annual increase in GNP in both Poland and the Czech Republic. Political action thrives on goals, hope, and even dreams. For those of a more serious or technical turn of mind, there is the White Paper itself. The Commission has carried out an excellent piece of work, which is already proving useful in planning the reforms that are being carried out in the countries of Central and Eastern Europe. I was in Poland recently and can confirm this.
Naturally, this White Paper on the internal market will be supplemented by others. For instance, there should be a White Paper to assess, realistically and without prejudice, the economic and financial implications of enlargement on the Community budget; and another to tackle legal reform, aimed at creating systems based on the rule of law, and genuine democracies which respect human rights and freedoms. This subsequent work will allow progress to be assessed, but above all it will encourage the efforts made by the applicant countries, as well as ourselves.
Nobody puts a question mark against the White Paper's and the report's principal political objective: peace and stability in Europe. But the question is whether the means to achieve this are the right ones. The critical point is that the idea is not to provide a basis for free dialogue and free economic relations between independent nations. The plan is for our eastern neighbours to be subjected to the conditions laid down by the European Union. The keyword is adaptation, which actually means, in practice, submission. There are political conditions attached to our neighbours' access to our markets, and these political conditions are based on the obsessive notion that social, political and legal problems are solved by means of strengthened supranational mechanisms. It is a tragic mistake, not made any better by the report's highflown language which includes an innovation called the social market economy. I will admit that social market economy is linguistically creative, but unfortunately politically impossible.
Madam President, in the report on the accession of the countries of Central and Eastern Europe to the European Union, I was particularly struck by the constant references to democracy and human rights.
But what right have we - parliamentarians from Western Europe - to be giving lessons in democracy to our Eastern neighbours, when we well know that in our own countries, and particularly my own, Belgium, elections are systematically rigged for financial, media or political reasons, with the silent complicity of the various European authorities?
I was also struck by the report's obsession with economics, when what Europe needs is political will. The Eastern European countries, which have only just emerged from 50 years of communism, are now being scourged by the full force of the rampant, Mafia-infested capitalism from which we Western Europeans have not yet managed to escape.
It is up to us, in company with our comrades in the East, to seek a third way, one far removed from socialism as well as capitalism, both of which generate poverty and social injustice.
Madam President, we should not lose sight of what the Oostlander report is all about: it is a response to the Commission's White Paper and it is not Parliament's definitive decision on enlargement. We should make that clear to everyone.
The Committee on Budgets did not submit any amendments to the report for the simple reason that we are awaiting the outcome of a public hearing next month on the cost of enlargement. We would have much preferred that the Oostlander report waited until after that hearing or, indeed, that the hearing be brought forward. I think that is to some extent a condemnation of the timetabling of Parliament's business. But here we are, we are left with the report, and the fact that the Budgets Committee has not yet had its hearing.
I do not take exception to what Tom Spencer said: I take it as a compliment when I am criticized in this respect. But Tom said something about the Budgets Committee wanting to spoil this report because it is involved in bean counting.
One of the questions we have to ask, quite frankly, is how many beans are the Member States prepared to pay for enlargement? Until we get an answer to that, we can pontificate as much as we want about enlargement and will be giving a false impression until we know the cost.
Parliament's position on enlargement deserves something far better than a report of this kind. At least it deserves a committee in its own right, as we had with East German accession. I agree with Tom that we need to be honest with the applicant countries, but that means saying to them that whilst Parliament is full of good intentions, we cannot deliver a bean without the Member States being able to foot the bill. We should not be giving those applicant countries false hope until we know the cost.
Madam President, the Council has decided that the European Union is to be enlarged to include the states of central and eastern Europe, and the European Parliament supports that decision. It represents both a historic challenge and an opportunity for all concerned. For the first time, the states within the boundaries of Europe can become a community devoted to peace. The closer we come to this step, however, the more discussion there will be of the details of enlargement. The White Paper is a compendium of rules governing the working of the European internal market, and in the event of accession the candidates will also have to base their policies on the White Paper.
So that proper preparation can take place and excessive expectations and misleading arguments can be avoided, this subject must be systematically and seriously discussed in all its aspects. It is clear, and has often been said, that while the European Union has to move, so too must the candidate states.
This report by Mr Oostlander can only be the starting-point for a thorough discussion. As a budget expert, I should like to add that the Committee on Budgets, as Barry Wynn pointed out, will contribute to a wide-ranging discussion of this matter. On 7 May the committee will stage a hearing on the financial aspects of enlarging the European Union, which will culminate in the use of its right of initiative to table a report. The purpose of this, however, is not to demonstrate that the whole thing is too expensive but on the contrary to seek ways of achieving our political objectives, in other words enlargement, while bearing in mind that such schemes depend on popular support in both the European Union and the applicant countries.
Both the Oostlander report and the Christodoulou report on the financial aspects of enlargement are intended as a signal to the Council to institute concrete measures at the IGC and thereafter with regard to the forthcoming enlargement. They are also meant to demonstrate that Parliament has already begun its work towards this end and intends to pursue it resolutely.
Madam President, I would like to thank the rapporteur for his report which can at least be called comprehensive. It tackles many aspects of enlargement of the Union, including the budget, education, social affairs, the second and third pillars. But in my view the Commission's White Paper is not about that. The White Paper is about preparing the central and eastern European countries for their integration into the Union's internal market. The report pays scant attention to trade, the economy, subjects which are the very essence of the White Paper while the rapporteur ignores the opinion of the REX Committee, which does focus on the economy and which does make constructive proposals in this context. But our proposals are important for the integration of applicant countries into the Union's internal market. Among other things they include the tremendous legislative task facing the countries of central and eastern Europe to adapt their national legislation to the internal market. The central and eastern European countries must be encouraged and motivated into accepting the temporary high costs of this because this adaption is needed for the major panEuropean market of the future. It goes without saying that we shall have to help them in this process.
The principles of competition must be respected in the central and eastern European countries and the criteria for granting public aid must be harmonised. The common agricultural policy must be reviewed and the policy on structural funds will have to be adapted; the context must be created for encouraging cooperation between businesses in central and eastern European countries and companies in the European Union and we must help them change their approach to the former planned economies; we must have a more determined harmonisation policy towards external aspects of this market, especially within the context of the world trade organisation; they must adapt their customs legislation to that of the Union bearing in mind fraud, smuggling, drugs, illegal transport, nuclear transport, etc. We have made some proposals to that end. But these are subjects which unfortunately are not touched upon in the report.
My conclusion is simple. We are convinced that the gradual integration of central and eastern European countries into the internal market will benefit the quantity and quality of mutual trade and create a relationship of trust which will assist the process towards accession.
Madam President, there is no doubt that enlargement is being promoted by the dominant powers in the European Union, for ideological and geopolitical reasons.
I think today's debate proves that the European Parliament too subscribes to that kind of thinking. It is a policy that will have enormous consequences, both in connection with security, and of an economic, social and institutional nature for the functioning of the European Union, parameters which at the time of this debate are imponderable. How are the Union's citizens to support a policy when the problem of own resources remains unsolved, a problem which could rock the agricultural sector and have enormous consequences for the very participation of the EU's Member States in the functioning of the European Union as a result of the changes brought about by the Intergovernmental Conference? How can our peoples pretend to adopt that policy when its consequences for their countries and for themselves are unknown?
I do not think that anyone gives us the right to teach democracy to any of Europe's peoples. Democracy and social integration are the concerns of all peoples, and from that point of view I think we ought to act with reserve and be careful about how we approach the countries of Eastern and Central Europe.
Madam President, the enlargement of the European Union towards the east is written in the stars, and is therefore as inevitable as it is inviolable. This is a fact of life which no Member State can deny. Nevertheless, the negotiations which will begin after the Intergovernmental Conference must concentrate on establishing the conditions that are required to make integration a politically constructive process.
However, according to present studies, it would not be in the interests of either the applicant countries or ourselves if accession were to take place before 2005. Hungary, Poland, the Czech Republic and Slovenia have all made tremendous efforts in order to join the Union. We must not deceive them, and must therefore show, without resorting to either populism or paternalism, that we have the political will to include them among our number. I am afraid that if accession takes place too quickly, and in particular without adequate preparation, we shall only be playing into the hands of those who would like to see the Union as a kind of economic free-trade area.
Quite simply, opening up towards the east is the wind of change that many liberal governments are hoping will flatten for good the still fragile house of cards of genuine political and social union. That is the challenge which is facing us.
Madam President, today we are beginning an important debate which will last many years, and which will be held in many places including this Parliament, the enlargement of the European Union to the east and also to the south. I believe, and I shall focus my speech today on this, that in addition to the economic and political aspects security must also play a major part in the debate on enlargement. The end of the Warsaw Pact meant that the countries of central and eastern Europe found themselves in a kind of power vacuum until such time as another security structure takes the place of the former pact.
So Mr Oostlander is quite right in his report to say that the enlargement of the Union will require an adjustment of European security structures.
In the first place we shall have to study the place of future EU Member States within the Western European Union and NATO. As far as I am concerned these countries are welcome there in principle. But nobody can deny that the enlargement of NATO in particular will meet with strong resistance from the Russian Federation. Their objections must be taken seriously although there can be no question of granting Russia the right of veto, but I think that in our discussions on enlarging NATO and changing the security structures we must try to reach a good compromise with the Russian Federation because we do not want to find ourselves at the end of it all with poorer security structures in Europe as a whole.
At the same time we must work towards strengthening the common foreign and security policy within the context of the IGC because with enlargement we shall be taking on important responsibilities in the field of foreign policy. At the same time membership of the European Union also means for new member countries a certain guarantee of security within the common foreign and security policy but also because of its membership per se. I think it important that we already start expanding cooperation with central and eastern European countries, particularly with countries that are associated, and in the general structural dialogue we should include foreign and security policy. At all events in the discussions we shall be having here and elsewhere in the years ahead we should be conscious of the important responsibilities that we are taking on in this field.
Madam President, Commissioner, ladies and gentlemen, I too would like to commend Mr Oostlander on his excellent in-depth report.
However, I cannot conceal a slight feeling of dissatisfaction which it is beyond the power of Mr Oostlander alone to overcome. The rapporteur has to take account of many different aspects: the wishes of the Commission, which would like to deal with integration in the internal market in its own way; our own newly begun work; considerable uncertainty about the cost of adapting the CAP, infrastructure policy and regional policy; and the timescale for exposing the applicant countries to European competition. In short, the difficulties facing us are so great that amid all the recommendations, which are so vague as to be frustrating, and the excessive detail on priority areas, the enormity of the task of integrating at least a dozen other countries is almost lost from view. This is a great pity, since our work needs such a perspective.
We are taking part in a historic adventure. The 15 present Member States of the Union have practically all waged war on each other during the course of the last seven or eight centuries. The arrival on the scene of other nations provides a chance for reconciliation in a continent that has experienced more wars than almost any other. Furthermore, history contains no case of a great power that has been forged other than by conquering its future vassal states.
It is a historic adventure without precedent, and should inspire us to hope and pray for a Union marked by increased cooperation as regards competition policy, macroeconomic strategy and social policy, as well as foreign policy and policies on legal and human rights issues. But the countries in question are not applying for membership for purely economic reasons. They aspire to our standard of living, of course, but they are driven even more strongly by the twin desires for security and to carry more weight in world affairs.
In this respect, Commissioner, we are going to vote for this report because it says much that is useful, even though it might say too much, and in such cautious terms that one comes to doubt its aims and the will to attain them. I would, however, like to see the report accompanied by a Commission document restating what our final aims are in building Europe, and why the chance of counting among our ranks at least 12 nations that have experienced a tragic period of history is such an amazing challenge.
I would also stress that the final choice of dates does not lie with the European Parliament, but with the Intergovernmental Conference. I do not think it would be wise to take any risks, however small, in this respect.
We ask you to heed our message, Commissioner. Since we have listed figures, doubts, uncertainties, and conditions, we should also mention motives, which could turn out to be noble and generous. We are embarking on the greatest political adventure that mankind has ever witnessed.
Madam President, as a long-time student of the enlargement question, I must confess to being slightly bemused by the debate going on about this particular round of enlargement. We started off a couple of years ago with everybody saying 'Oh, we must enlarge' , talking very glibly about it as if it was about members joining some sort of social club. I found myself warning that it was not as simple as that. But we have now got ourselves into a position where everybody is throwing up their arms in horror at the enormous difficulties, and that is before we have even started the negotiations. I find myself having to play down those difficulties.
As the last speaker on behalf of Parliament I ought to reiterate some basic points. Firstly, it is not a question of if we enlarge, it is a question of when we enlarge. The European Union is open to any state which meets the basic criteria. In addition, to the Central and Eastern European countries we have long said that if they threw off the yoke of dictatorship we would welcome them into our family. If we reverse that message now we run the risk of undermining all the reforms which have taken place at great pain in Central and Eastern Europe. We also run the risk of seeing a descent into the sort of ethnic tension we have been horrified by in Yugoslavia. We also run the risk, as Mr Wiersma has said, of undermining the security of the continent.
That said, of course, we have to acknowledge that there are major difficulties which need to be addressed in the years to come, particularly in agriculture and the Regional Fund and in the decision-making structure. To underestimate those difficulties would be ultimately to undermine the enlargement process. An overhasty enlargement would actually do more harm than good. We cannot pretend that these problems do not exist.
But in response to Mr Wynn who says we cannot enlarge until we know the cost, the answer is: until we start discussing enlargement properly, we do not know what the cost is and we cannot sit around waiting for someone to work it out. We cannot constantly be operating under the tyranny of the Committee on Budgets in the European Parliament.
I welcome the White Paper because it is a start in addressing the practical issues in relation to enlargement. At the end of the day enlargement is a political question, it is a question of political will by political leaders. Do we want to make it happen? There is also a question of political acceptability to the citizens of the European Union and to the citizens of the Central and Eastern European countries. Unless they are prepared to accept the conditions we negotiate, it will not happen. We should bear that in mind in everything we say and do leading up to ultimate enlargement in the next century.
Madam President, I have listened with great interest and fascination this morning to the many Members who have spoken on this highly important subject of the enlargement of the European Union.
May I first of all congratulate the rapporteur, Mr Oostlander, on his comprehensive report and the great deal of work he has put into it. In a fairly short space he has managed to cover in detail the varying political views in this House, and he has produced a motion for a resolution which covers not just the White Paper and its implementation but also the more general question of the future enlargement.
I know that he consulted many other parliamentary committees in order to product a well balanced text and we ourselves had the pleasure of discussing the subject with him on several occasions. At the end of the day, Madam President, this is about the European Union facing one of the biggest challenges since its foundation: the expansion to the east and south which will produce a union of more than 25 countries. It is a historic opportunity, a point which has been made several times this morning. We ought to seize this opportunity, which is not easy at times, but the political decision taken at the European Council in Copenhagen in 1993 was clear. The Member States decided to further in this way the political, economic and social development of all peoples in Europe. In that decision security policy played a determining role.
A successful Intergovernmental Conference is in the view of the Commission essential for enlargement. We in the Commission know that Parliament agrees with us here. Mr Oostlander's report also makes this quite clear. You will recall the promise given to you by the Council during the last enlargement. The European Council in Madrid in December proclaimed a new phase in the process of enlargement of the Union and was challenged to define the procedure and the timetable for its preparation. The Commission was instructed to produce a report on certain aspects of enlargement. It has to further evaluate the consequences of enlargement on community policy, with particular reference to agriculture and structural policy. The European Council will resume its examination on the basis of these reports.
Good progress can be reported on the opinions requested in Madrid on the nine applications for accession to the Community from countries from central and eastern Europe, because as you are aware the applications from Cyprus and Malta had already received an opinion from the Commission. In the next few days a series of technical questionnaires will be sent off to the applicant countries which we hope to receive back in the summer and then the Commission can get down to work on its opinions on these applications. The Commission services continue to analyze the consequences of enlargement on the Union's policy as well as the situation in each of the applicant countries. As you know the Commission will present its opinions on the applications as quickly as possible after the closure of the Intergovernmental Conference, expected to be mid-1997 if the IGC does in fact conclude. These opinions will be accompanied by a so-called synthesis document in which the main horizontal questions relevant to the enlargement and the prospect of accession negotiations will be addressed. The Commission will then produce a statement on the financial framework, after 1999, which takes account of the possible enlargement. The Commission agrees with those who said this morning that this is not the time for detailed costing, nor would that indeed be possible since the most important cost aspects, such as the adaptation to the common agricultural policy or the regional policy, have yet to be examined in detail.
The Council will then decide on the start of accession negotiations in the light of all these reports. With regard to Cyprus and Malta, as you know, the decision was taken to start negotiations six months after the conclusion of the IGC. But in addition to that the European Council expressed the hope that the preparatory negotiations on the accession of the countries of central and eastern Europe would 'coincide with the start of the negotiations with Cyprus and Malta' . But definitive decisions have yet to be taken.
That is the situation at the moment and I intend, and the Commission intends, to involve the European Parliament as closely as possible in this process. It is only by working in harmony with the other institutions that this ambitious task can be done. We need your help and advice and this report from Mr Oostlander forms a good point of departure.
More specifically with regard to the implementation of the White Paper considerable progress has been made with preparing the associated countries to integrate into the internal market. They have worked out new national strategies to adapt to the legislation of the internal market or are in the process of doing so in close cooperation with the Commission. On 10 January the office for the exchange of information on technical assistance got off the ground; this service provides information to the associated countries in the field of documentation, information on the implementation of the 'acquis' on the internal market, study meetings and study visits. This service will soon be expanded to include experts in the field of the internal market from national administrations and from private bodies in the Member States.
I shall now turn briefly to the specific paragraphs of the motion for a resolution. We fully support the broad outlines of the motion for a resolution. Paragraph 1 calls the enlargement of the European Union to include the countries of central and eastern Europe a momentous opportunity to contribute to peace, security and prosperity throughout Europe. That is the Commission's starting point for its future activities.
In paragraph 4 the Council and the Member States at the IGC are urged to do everything in their power to reform the institutions of the European Union to enable the EU to operate more effectively. As I have already said, the Commission totally endorses that view. In various paragraphs you call for more White Papers to be presented on various subjects. I would, however, point out that pursuant to the European Council in Madrid the Commission has been instructed to present various reports. In addition to the detailed opinions on the applications for accession the Commission will also produce a synthesis document on the enlargement. I have already mentioned that.
The Commission has also to produce a detailed analysis of the financial system of the European Union as quickly as possible in order to present immediately after the IGC a communication on the financial framework of the Union after 31 December 1999 which takes account of a possible enlargement. So the Commission has already a large number of reports to work on.
Finally, Madam President, paragraph 14 calls on the Commission to give the candidate countries the necessary assurances regarding their accession to the Union by drawing up minimum criteria which must be complied with. I should point out that these criteria are already listed in the conclusions of the Copenhagen European Council, namely stable institutions which guarantee democracy, the rule of law, human rights and respect for the protection of minorities. Secondly, the existence of a functioning market economy and thirdly the ability to withstand the pressure of competition and market forces within the Union. We believe that clearly describes the criteria.
This important debate will undoubtedly be followed by many more. May I conclude by thanking Parliament again most warmly for the great deal of work it has done; I promise that we shall continue to keep Parliament informed of further preparations of the enlargement process and look forward to more debates both in committee and in the plenary.
The debate is closed.
The vote will take place in a moment.
Votes
Before this roll-call vote is held, I should simply like to point out that the amendment relates only to the figures. Rejecting it would therefore amount to contesting the figures, which at present are not in dispute.
After the vote on the amendments:
Mr President, ladies and gentlemen. Our group calls for this report to be referred back to committee, not because we do not believe a strong judgment should be made but because we believe that the signal which this sends out is such a tough one, namely refusal to grant discharge, and that it is unclear whether the consequences of this decision will be what we want. What we therefore want is referral back to committee to have the strategic debate on it there because it has not been properly debated yet. We believe it extremely important that Parliament give itself time to examine whether the consequences of this decision will be what we want, namely budgetisation, so that we create a clear structural situation. We are afraid that this will, on the contrary, send out an unwelcome signal for development cooperation in general, and that at the start of the IGC this is not the best way to work for more say in the IGC; we further believe that this cannot be done on a year by year basis, but that a structural answer should be sought. We are calling for more time for a strategic debate and hence for referral back to committee.
I thank those Members who are applauding in advance what I am about to say. I should like to say to Mrs Aelvoet that, despite the fact that we are on opposite sides of the House, I fully support her proposal for referral back to committee. I do not agree with her when she calls for the European Development Fund to be integrated into the general budget, since that would mean that the ACP countries would receive less money.
I do agree with her, however, when she says that the debate was not conducted properly and that we are sending a bad signal to the ACP countries. It is not the question of the integration of the EDF into the budget or otherwise which determines our rejection of this report, but the fact that we are sending a bad signal to the ACP countries.
To refuse the discharge would be to call into question our cooperation with those countries and our will to continue that cooperation. It would be to exploit the issue of budgetizing the EDF, through an institutional ploy which we reject, to the detriment of our relations with the ACP countries. I am therefore in favour of referring the report back to committee.
Mr President, the proposal to refer this back to committee is totally inappropriate, particularly for the reasons given. First of all, for Mr Fabre-Aubrespy to say the debate was not conducted properly is, I think, offensive in the extreme to the chairmanship of Mrs Theato in the committee and to your predecessor in the chair in this House. It was a perfectly proper debate.
In a roll-call vote on the crucial paragraphs the amendment from Mr FabreAubrespy was defeated by the votes of 365 Members, an absolute majority of this House, and paragraph 10 had 364 Members, an absolute majority of the Members of this House, voting in favour. I can think of no circumstances less appropriate to refer a matter back to the committee. It is a question of those who either did not properly participate in the debate, or those who, having participated, found their views rejected, now wanting to have a second bite of the cherry. This House should reject this proposal.
(Applause)
(Parliament rejected the proposal to refer the matter back to committee)
(Parliament adopted the resolution)
Mr President, on a point of order, I should like to move an amendment to the order of voting. In the voting list the amendment I am tabling on behalf of the Group of the European People's Party comes before the amendment tabled by the Green Group in the European Parliament. The Greens' amendment, however, goes further. Both amendments concern research with foetal tissue. The Greens reject such research outright. Good reasons may be found for that, but it does not reflect the view expressed by Parliament in other resolutions.
That is why we should vote first on the more radical amendment proposed by the Green Group in the European Parliament and then on our amendment, which does not reject such research in principle but formulates very strict conditions for it. I believe we can then carry this Amendment No 3 together, because Parliament has already adopted it once. But let me add that some groups would like a separate vote on the passage concerning somatic gene therapy at the end of Amendment No 3. If it is still possible, I should like to ask for that to be arranged, but the more important point to me is the voting sequence.
Mr Liese, I cannot agree with you. The order in which the secretariat has prepared the vote is the logical and correct order.
Mr President, you certainly answered my point very clearly and assuredly. I should just like to know what makes you so sure that a total ban on research in a particular field is less far-reaching than the subjection of such research to certain safety regulations. At any rate, I stand by my opinion and call for the vote to be taken first on the amendment tabled by the Green Group in the European Parliament and then on our amendment.
It is not for the Chair to judge these things. All we are doing in terms of setting the structure for the vote is to follow the logical, chronological order of the amendments. The House is sovereign in terms of the decisions it makes.
(Parliament adopted the resolution)
Mr President, this is a very minor amendment. I understand it has fairly wide-spread support across the House. I should just like to read the first line: ' Notes in this respect that measures to promote employment should...' . After the word 'should' we would like to insert the word 'also' so that it would then read: ' ...should also be developed by the Member States, the regions and local communities and especially by the social partners.
(The oral amendment was accepted)
(Parliament adopted the resolution)
Before we take the final vote I should like to thank the rapporteur for making my job in the Chair easier than it could have been. It was a very complicated vote.
(Parliament adopted the resolution)
Mr President, I ask your indulgence to invite my colleagues who have not yet signed the declaration on autism to do so. Over 100 colleagues have signed it in the last two days. I wish to invite the rest to sign it as soon as possible.
Under the Rules, you cannot so inform the House but you have anyway.
With the granting of the European Parliament's assent to the conclusion of the fisheries agreement between the Kingdom of Morocco and the European Union today, a new framework for cooperation has been established. This will be balanced cooperation between the two parties in a sensitive area: the conservation of fisheries resources and their economic exploitation, directly or after processing.
Parliament's decision is fully in keeping with the conclusions of the Barcelona Conference. It is time to restore balance to the European Union's cooperation with its partners on the other shores of the Mediterranean.
Furthermore, with regard to the fisheries sector, we must welcome the financial protocol annexed to the agreement, which amounts to ECU 500 million over four years. I personally support the breakdown between four actions: financial compensation, development programmes, scientific research and training programmes. The aid granted must serve to promote employment and development. The European Union is showing solidarity in an important sector of the Moroccan economy.
This solidarity must also be displayed in other sectors. It is for this reason that I regret the fact that the European Parliament is not also - in tandem with its assent to the fisheries agreement - adopting a position today on the association agreement, which has a more general scope. A vote in favour is virtually certain, but we shall have to wait a few months before giving a boost to renewed general cooperation.
We voted in favour, because this is a good agreement, which is the outcome of sound negotiations and an excellent result for relations between the European Union and Morocco.
The conclusion of this agreement was possible because, despite the difficulties involved, the fundamental aspect prevailed: the clear political will, that is, as associated countries, to reach an agreement which was satisfactory to both parties. That has been achieved.
We always believed that it was possible to reach a balanced and long-term agreement such as this: a compromise between parties whose positions were initially poles apart, but which made great efforts to find common ground. Other political forces adopted more variable and opportunistic stances: they preached doom and gloom, and ruled out any possibility of an agreement being reached during the Spanish election campaign, turning this important international accord into an instrument of petty domestic politics. That was a serious mistake.
We therefore acknowledge the efforts of the Spanish Government and the Spanish presidency of the European Union, the Commission, the Moroccan Government and His Majesty King Hassan II of Morocco - all of which have made possible the conclusion of this 1996 Fisheries Agreement between the European Union and Morocco.
Despite the positive aspects included in it, namely giving the go-ahead for resuming fishing activity by the thousands of fishermen laid off, whom we have defended from the outset, our abstention in the vote on the Arias Cañete report and the overall terms of the fisheries agreement with Morocco is based on the following aspects:
1.The European Parliament is issuing this opinion a long time, around five months, after the Commission and Council negotiated and approved this agreement, not allowing an appropriate and timely intervention by the elected Members of this Chamber; 2.The negotiation of this agreement is being processed after a unilateral decision by Morocco - which could and should be opposed - to consider as null and void the fisheries agreement which was in effect and whose duration should extend until April 1996. This decision is all the more unacceptable given that it is quite obvious that its sole objective was to impose the acceptance of benefits in the trade agreements negotiated alongside the fisheries agreement and not to preserve fish stocks in Moroccan waters; 3.The agreement by the Commission and Council to offset measures in the trade agreement - referring to fisheries but also to agriculture and the preserving industry - imposed by Morocco on the European Union but not imposed by this North African country on the fleets of countries which are not Members of the European Union; 4.The fact that some of these concessions agreed to in the trade agreement are unacceptable, in that they could even cancel out, in economic terms, the positive aspects of the fisheries agreement. Giving away with one hand what is received on the other is certainly not beneficial to all of those productive sectors involved, in particular for two of the less developed countries of the European Union; 5.Furthermore, there is the fact that the fisheries agreement is scheduled to last for four years with a more than doubtful renewal, whereas the trade agreement is set to last for ten years, at the end of which concessions made are irreversible.- Poggiolini report (A4-0092/96)
Who could possibly object to better coordination in health policy? Monitoring public health and exchanging relevant data seems at first sight a totally acceptable activity, especially if it is all done with a view to improving public health.
Yet we voted against the proposal and did so for the following reasons. It is obvious that collecting data serves a wider purpose than merely evaluating the present community policy. The background is the continuing harmonisation of the health systems themselves. That goal is now just a step too far. If these systems grow towards each other, then that is all very well. But if Brussels deliberately dictates that path, then that is an undesirable development in our view.
Mr President, for some years now the European Union has had a number of public health programmes in an attempt to bring Europe closer to the man in the street. Even European programmes to combat cancer, aids and smoking have difficulty resisting the test of subsidiarity. Subsidising national programmes is basically nothing other than recycling money. Money which is first of all transferred to the Union and then after a lengthy process of project selection is finally returned to base. The value of a European approach is in serious doubt.
The problem facing a policy on public health in many countries is the inability to pay for care. Costs have soared through the roof. But the question of how much money should be paid for health care should be answered by the people involved. It is a national affair. Commissioners and Members of the European Parliament have no business saying anything here. If the national authorities can hardly come to grips with it then nothing will be gained by tackling it on a wider scale. Europe should not get over ambitious by trying to manage public health policy.
Even the very definition of a hospital bed creates problems. A European monitoring system is out of the question. In my opinion the development of a worthwhile European policy on public health is a dream. Let Europe concentrate its forces on other affairs.
If there is something which is true of the industrialized countries as a whole - or, with regard to what interests us more specifically, the countries of the European Union as a whole - it is the need to make fundamental choices in the field of public health policy.
I shall not go back over the reasons which led us to raise these issues, but whatever options are chosen in the future by the governments of right and left, North and South, whatever economic constraints they are subjected to, it is clear that one of the fundamental measures to be adopted before taking any decision is to carry out, at European level, a programme of assessment of the current state of, and probable trends in, Europe's health and health systems.
This is what is proposed in the Commission's document, which the rapporteur has skilfully amended. The fundamental choices which the Member States will be obliged to make are important and will have a bearing on the future of the European project itself.
The European Parliament had intended to propose the establishment of a genuine European Health Observatory, along the lines of those being set up in other fields. However, the majority in the Council preferred to restrict the programme to one of simple coordination - exploiting, as usual, the different traditions and reservations of the health sector and the budgetary constraints in this area.
The outline of the health monitoring system proposed by the Commission is certainly somewhat blurred, but whatever form this new instrument takes, we wish it to be practicable and effective. We need such a system - as health professionals, patients and governments - in order to be able to provide our decision-makers with as much useful information as possible concerning the current situation and foreseeable trends in the other Member States, it being understood that the assessments will focus not only on health, but also - so to speak - on the health of healthcare systems.
We also need such a system in order to be able to focus our efforts more rapidly on prevention rather than healthcare per se - and this, perhaps, should be the aim of medicine in the twenty-first century.
The European Parliament also wished, in general terms, health professionals, NGOs and the paramedical sector as a whole to be more closely associated with the definition of the broad outlines of health policy. I am not entirely convinced that this wish was taken into account by the Commission. It is time, therefore, to ensure the involvement of the citizens and health professionals in the taking of tomorrow's major decisions.
In the Commission's own terms, the proposed health monitoring system is designed to:
' analyse the state of health of Europe's citizens and certain common factors such as nicotine and alcohol addiction, in the context of possible proposals for Community action; -assess the impact of the Community action programmes in the fields of cancer, AIDS and other communicable diseases, as well as that of all other programmes in the sphere of health education; -provide the Member States with health information as regards the health status of populations, lifestyles and health habits, living and working conditions, health protection, demographic and other social factors. As long as the data provided is harmonized, this will make it easier to compare information and adjust national health policies.' All this is fine, as long of course as this laudable project is underpinned, in full agreement and cooperation with the Member States, by a general philosophy which is far more ambitious than the simple collection of data: the philosophy of the absolute need to promote health protection.
I repeat: medicine in the twenty-first century must be more resolutely focused on prevention. We have much to gain from this, and let us make no mistake: a well-managed prevention policy will enable us to safeguard the integrity of our endangered healthcare systems. By spending in advance, we spend less later on. If operations were carried out as soon as the warning signs appeared, there would be fewer deaths and tragedies. If people were trained in prevention, in paying greater attention to their bodies, if doctors were encouraged to educate their patients, if cancer screening and care for pre-menopausal women were better funded, there would undoubtedly be less expenditure later on and the death rate would also fall.
I hope that this Commission proposal - even if I do not believe that it is as accomplished as the House would have wished - will constitute a first step towards establishing this medicine of tomorrow.
Leopardi report (A4-0091/96)
In establishing the internal market and the free movement of goods and persons, the European Union must also promote compliance with Article 129 of the TEU, which states that the Community shall contribute towards ensuring a high level of human health protection. The creation of a European health card, as repeatedly called for by the European Parliament, will represent a step in this direction, and we therefore wish to congratulate Mr Leopardi on his report.
Europe's citizens are entitled to health protection, and the introduction of a European health card, as well as the right to the treatment required by a person's state of health, are therefore inherent aspects of the free movement of persons and the concept of European citizenship laid down in the Maastricht Treaty. Consequently, we believe that this must be a Community initiative.
Once again, we add our voice to this positive request.
My grounds for voting against the report on a European health card are that it is an unnecessary measure of no particular benefit, in that national health cards can serve the same purpose. Furthermore, the national health cards are subject to the standards and criteria governing information/registration applicable in the Member State in question, which restricts the scope for misusing information. Moreover, the report is an example of the numerous own-initiative reports from the EP in the health sector, which have no overall strategic basis, and cut down the time available for actual legislative work.
Given current technological development, enabling the creation of a health card useable in all the countries of the European Union and with a possible extension, in the short term, to all other countries in which it would be possible to store all possible information about a given person, in particular chronic disease, serious infections or allergies, blood group, vaccinations, agreement or not to blood transfusions or the transfusion of blood derivatives and an indication of whether or not the person wishes to be an organ donor, the family doctor to be contacted in the case of an accident, inter alia, while maintaining respect for confidentiality of data and medical secrecy. Such information would make it possible not only to avoid serious accidents or deaths as a result of the wrong treatment but could also speed up treatment and lead to savings, because unnecessary secondary examinations would not be necessary. Portugal, with its insular ultra-peripheral regions, a country to which tourists flock in large numbers and a country also affected by migratory flows, many of them seasonal, has an important role to play, contributing to considerable mobility by the citizens within the European Union and throughout the world, and can only benefit from the widespread introduction of such a card on a voluntary and optional basis. These are the reasons for which I voted in favour of this report.
The idea is simple: to enable European citizens travelling around Europe to have on their person, at all times, the information on their state of health allowing them to be treated properly, wherever they are. This would represent a genuine step forward in making the daily lives of our citizens easier.
This idea has been on the table since 1981, and Parliament has adopted a number of resolutions on the subject. Now, pursuant to Article 138b of the EC Treaty, it can request the submission of a corresponding legislative proposal.
Mr Leopardi's report indicates that the legal basis would be Article 129 on health policy, whereby the European Union may encourage and coordinate the Member States' actions in the sphere of public health.
Two issues, in my view, are particularly important. The first concerns respect for the confidentiality of the information contained on the cards, and the confidence that citizens can place in the competent authorities wherever they go. And the second concerns acceptance of the card throughout Europe.
This will inevitably be a long-term enterprise, especially in that it involves an area where the Community's competence is limited. Furthermore, it will not be a question of legislating to impose the health card from on high and at a stroke, but of working together with the national authorities and the main health professionals concerned - especially doctors - to determine the means of ensuring the introduction of the health card within a reasonable period of time.
It is not the view of the Danish Social Democrats that the EU should pursue an actual health policy. The drawing up of health policies should continue to be a task carried out as closely as possible to the citizen, with the public exercising the maximum influence. There are widely differing views in the EU on the basic principles of health policy, and the best method of ensuring quality for the individual is therefore through a decentralised health policy.
Any EU policy concerning health should primarily confine itself to research, cooperation and statistics and should primarily comprise areas which are not already sufficiently covered nationally, or areas where international cooperation is especially appropriate.
Mr Leopardi's report on a health card would require resources which cannot be justified by the card's potential use. The card would have to be used throughout the health system, which would require the procurement of electronic equipment and the electronic input of data. A number of people would have this card issued individually, and there would have to be training on a massive scale in the use of cards and equipment. In addition there are the running costs, altogether a very costly business. The advantages are not so great as they appear to be at first sight. Practical, security and ethical problems, together with the fact that only Europe is covered, restrict the scope for its use. On the basis of a medical technology assessment, this report would inevitably be rejected. The report should in other respects be viewed in the context of many MPs' wish for a federal health policy, in which health costs are covered by the EU. However, there are also very positive aspects to the proposal, including easier access to treatment abroad, but significantly better provision can be made for those aspects in other ways.
One of the aims of the Cabrol report on blood safety and self-sufficiency in blood is to create an internal market in blood and blood products. This may conflict with the Danish wish for national self-sufficiency and the body of voluntary donors which we have.
The Popular Movement cannot vote in favour of this report, in that we consider it to be far too narrowly conceived. If a form of health card is to be devised, then it should extend far further than the EU's borders, and we would like to see something established at the WTO level for example. We also see a danger in adopting an EU health card since we fear that it will be a step towards further integration and finally lead to a common EU health policy. We do not want that. The individual Member States should continue to be able to pursue an independent health policy.
We find that a health card containing information about sexual orientation, for example, is quite unacceptable. And we also believe that it should be voluntary to have a health card or not.
In conclusion, we would add that experience should always be exchanged both within and outside the European Union, but we are opposed to monitoring systems of any kind, including any in the health sector.
Wynn report (A4-0098/96)
Mr President, our group did not vote in favour of Mr Wynn's report granting the Commission discharge in respect of the implementation of the general budget for 1994. I should first like to make some remarks concerning the procedure. As I pointed out yesterday in the general debate, eight separate reports were the subject of a joint debate. Taking into account the breaks in the sitting, this debate lasted less than two hours. There were very few contributors other than the main speakers from the Committee on Budgets. Consequently, the debate received little input, and today very little time was devoted to the votes. I note that no amendments were tabled. Finally, if I am to believe what you have just said concerning the list of Members wishing to give an explanation of vote, Mr President, I shall be the only person to speak on the general budget for 1994. So there will be virtually no explanations of vote on this subject.
This is revealing, in my view, of a negative trend which I must condemn. By increasing the number of Parliament's positions on matters which do not strictly fall within its competence, we have arrived at a situation where Parliament is failing to fulfil the tasks assigned to it - in particular its budgetary tasks, whether as regards the vote on the budget, or budgetary control.
With regard to the Wynn report itself, I wish to say that although for the first time a statement of assurance was issued, pursuant to the Maastricht Treaty, which provides for this procedure, and although this statement of assurance was a negative one in respect of certain appropriations - payment appropriations - and the Court of Auditors estimated 4 % of the appropriations to be suspect, the discharge was not refused, just as it was not refused for 1992, despite very serious irregularities, or for 1993. In view of the fact that the Committee on Budgets is failing to assume its responsibilities, therefore, we voted against the Wynn report.
Wynn report (A4-0096/96)
Mr President, I had the opportunity to express my views on the discharge yesterday, and once again, a little while ago, in connection with Mrs Aelvoet's proposal for referral back to committee. We tabled four amendments to this report, and I took the precaution of stressing - with your permission, for which I am grateful - that the purpose of Amendment No 2 was simply to specify the figures for the Cultural Foundation's budget. And I would point out that the Foundation's spending - ECU 810 000, or 0.04 % of the EDF - was the pretext used for refusing the discharge. That is the only irregularity. And I accept that it is an irregularity.
However, comparing this sum with the amounts involved in the general budget, for example, I believe that we should ask ourselves whether there are not grounds for qualifying the criticisms that could be made - and which should also have been made at the time of discharge decisions in previous years. I am thinking of the criticisms regarding the non-integration of the EDF into the general budget - criticisms which concern only the legal framework within which the funds are managed. Are the disastrous political consequences of a negative decision on the EDF's accounts not likely to undermine the ACP countries' confidence in the Member States' commitment towards them?
The institutional ploy in which the majority of Members are engaging is unacceptable. It discredits this Parliament. We cannot use a report, regardless of its substance, as a pretext for engaging in deliberations on structural or institutional problems. We did this with regard to loans to South Africa. Now we are doing it again with regard to cooperation with the ACP countries. Our group refuses to participate in this institutional ploy, this continuing squabble. It is for this reason that it did not vote in favour of Mr Wynn's report.
The conflict between the Commission and the European Parliament concerning Mr Wynn's proposal to refuse the discharge in respect of the implementation of the European Development Fund for the 1994 financial year illustrates the absurd and anti-democratic situation created by the European Union's all-out interventionism.
There is no real democratic control over the utilization of the European Development Fund, whilst in the Member States, development aid expenditure is controlled by the national parliaments. This is an area in which the usefulness of pursuing policies jointly under a Community procedure has not been demonstrated. Given that the principle of subsidiarity is now enshrined in the Treaties, abolishing the EDF and restoring the corresponding policies to the control of the Member States - which can manage them perfectly well on their own - would be a good example of a return to democracy. This area could be the subject of an experiment in taking matters back out of the Community domain - something which could catch on - with a view to democratizing European policies and keeping only what is strictly necessary within the Community sphere.
The undersigned agree with the Court of Auditors' criticisms of the shortcomings of the European Development Fund's management and the minimal scrutiny to which the Fund's payments are subject. We are also critical of the lack of logic in the legal and juridical framework governing the EDF. However, unlike the report we do not believe that Parliament should be given increased budgetary or legislative powers. The EDF should continue to be managed by the Member States and audited by nationally appointed auditors. Discharge should be granted by the national parliaments, which are the bodies with most democratic legitimacy.
For this reason we voted against the report.
The ARE Group's decision to vote against granting the Commission discharge in respect of the implementation of the European Development Funds for the 1994 financial year is based on the following two reasons:
the annual report of the Court of Auditors and the detailed arguments of both the rapporteur and the draftsman of the opinion make it abundantly clear that the way in which the EDF appropriations were utilized does not correspond to any rule of sound management; -furthermore, and this is the main reason, the European Parliament is called upon to grant discharge every year, even though it possesses neither the corresponding budgetary nor legislative powers: by supporting a discharge procedure of a purely accounting nature while not, at the same time, having the power of budgetary authorization, we are consenting to a confusion of powers which is prejudicial to Parliament's political authority, in the sense that we are agreeing to carry out a legal exercise which is not in keeping with our mandate.It is for this reason that I and my colleagues are reiterating our call for the EDF to be incorporated into the general budget.
The discharge procedure has revealed the Community's structural and institutional weaknesses. The Court of Auditors notes that 4 % of expenditure was the subject of 'serious' errors of substance, and is unable to give an opinion regarding a further 14 %. This is hardly reassuring. In fact, waste is inherent in a Community budgetary procedure that is characterized by irresponsibility.
Firstly, there is the irresponsibility due to the financial structure. Europe is a suction and force pump. 80 % of expenditure is managed by the Member States. In these circumstances, does it make sense for it to pass through Brussels? Should the subsidiarity principle not lead to part of Community expenditure being relinquished?
Secondly, there is the irresponsibility due to the political structure. The Cohesion Fund, the Structural Funds and certain internal policies are designed to create a support base for the European Community. But creating support bases and budgetary discipline are, by their very nature, mutually exclusive.
And thirdly, there is the irresponsibility due to the increase in crossfinancing. When a political, economic, social or administrative agent has the possibility of obtaining finance for an expenditure from five or six different administrative levels - the European Community, the national, regional or provincial, departmental and local authorities - this is more likely to encourage begging than budgetary discipline.
This should lead to a revision of the financial perspective: not upwards - towards ever increasing expenditure and taxation - but, on the contrary, downwards - towards a drastic reduction of expenditure and revenue.
Poggiolini report (A4-0051/96)
Firstly, I should like to pay tribute to the rapporteur for his efforts to explain and shed light on Alzheimer's disease - a little-known illness which nevertheless represents a veritable health scourge which must be eradicated.
We are all aware that the population of the European Union is living longer and ageing. We must welcome this phenomenon, which is proof of the constant improvement of living and hygiene conditions. Nevertheless, we must also prepare for its many consequences.
The increase in lifespan is leading to a rise in the incidence of age-related diseases - in particular, Alzheimer's disease. We cannot ignore the fact that by the year 2000, around 8 million European citizens will be affected. The consequences of this irreversible degenerative disease are above all human. The progressive alienation and physical decline of an elderly person cause immense suffering to both the patient and his or her family and carers. Given the extent of Alzheimer's disease, however, the amount of financial resources and medical staff devoted to tackling it are totally inadequate.
I unreservedly support the rapporteur's call on the Commission to implement a programme of measures to combat this disease. Similarly, I would urge the Commission to draw up, in collaboration with the Member States, a white paper on the different approaches to Alzheimer's disease in the European Union. Let us enrich our collective knowledge with the experiences of the different Member States. Let us join our efforts to establish the specific causes of this disease. Failing to spend sufficient money on research into the disease is bound to mean having to spend more money on dealing with its consequences. In addition to this essential but futile humanitarian expenditure, therefore, let us make a positive investment in eradicating this scourge - God willing - once and for all.
Finally, I should like to say emphatically that the European Parliament - even if the 'elderly persons' intergroup deals with this matter - must take the initiative and conduct a debate on the increase in lifespan and its human and economic consequences.
In view of the constant rise in the incidence of Alzheimer's disease and the gradual ageing of the population, the European Union's response to the serious problems raised by this disease has been somewhat timid - particularly since more than 5 % of people over the age of 60 suffer from it.
On the basis of Article 129 of the EC Treaty, the European Union must launch an action programme to combat this disease, with priority being given to research. This programme must include coherent policies aimed at coordinating measures which are currently dispersed, and act as a catalyst for private and public initiatives in this area.
Firstly, it must focus on early diagnosis; secondly, it must serve as an information campaign aimed at increasing public awareness and improving the quality of care; and, thirdly, it must promote research into the causes of Alzheimer's disease. Naturally, all this will require adequate financial resources to be provided, with a view to enabling coherent action to be taken to combat this disease.
I shall end by repeating that we can never emphasize enough the serious problems raised by this disease, in which the irreversible degeneration of the brain gradually reduces a human being to a purely vegetative state, with the resultant social consequences for the patient and his family.
In voting against the report on Alzheimer's disease, I am expressing dissatisfaction with the lack of an overall strategy within the health sector for rare diseases and, with it, European cooperation on these illnesses. The fact that an own-initiative report has been drawn up on Alzheimer's disease is not wrong in itself, but why this disease in particular? What about all the other rare diseases where there is a need for greater research? It would have been a better idea in the first place to have devised a common strategy for rare diseases and, in that context, discuss the priorities for Community action.
The incidence of Alzheimer's disease in advanced countries, where it is mainly concentrated, is already high. The absolute number of victims is already considerable and comparable with that of other virus diseases, such as AIDS. Despite this, however, neither information, nor scientific research, nor prevention and treatment, nor the care of those who fall victim to Alzheimer's disease have benefited from the systematic, widespread social and collective efforts that its severity demands. Could this be mainly because it is believed that Alzheimer's disease affects mainly the aged?
So far there have only been research programmes of limited scope, while the financing of those programmes falls far short of the associated scientific and social interest. 'Senile dementia' , as it is known, is not the target of a single expenditure programme by the welfare organizations. Following the decimation of pensions and social provisions for old people and those who have retired, in the name of profit and increased competitiveness, a new kind of racism is being cultivated by the state and social welfare against the elderly, imposed by unchecked free market forces which decree that death is 'allowable' when it costs less than staying alive.
The Commission's statement postpones consideration of the issue for the future, a future, however, that is very uncertain indeed for the thousands of elderly suffers whose present situation should concern us right now, with the adoption of support measures and the creation of infrastructure for therapeutic care, the organization of nursing centres, and the organization of training programmes for specialized staff who will tend the patients. However, in the immediate future, finance must also be provided for research on the prevention, diagnosis and treatment of the disease.
A society which supposedly strives to prolong the average lifetime, indeed under the best possible conditions of survival, cannot possibly allow the spirit of old people and their personality, for the sake of voracious 'profit' , to succumb to the effects of a disease so distressing and destructive, both for the patient and his or her family.
Cabrol report (A4-0094/96)
Mr President, ladies and gentlemen, Mr Cabrol's report contains some excellent proposals which we endorse - with the exception of the call to set up a European Blood Safety Supervisory Body, of whose usefulness we are less convinced than the rapporteur.
Ladies and gentlemen, what a long way we have come! We can finally dare to talk openly of selecting blood donors, whereas in the past, they were drawn from among the prison population, where unfortunately drug addiction, homosexuality and the rape of fellow inmates are commonplace. We can finally dare to talk of carrying out tests and telling infected donors not to give any more blood - although you would think that was the least that should be done. We can finally dare to talk about promoting the use of self-transfusion, something which until very recently was prohibited, for reasons which in fact were far more ideological than practical.
It is indeed the ideology of making mixing the norm - at least as much as incompetence and the love of money - which has been responsible for the spread of the AIDS epidemic, against which the National Front tried in vain to warn. Our reasoned words were met with nothing but scorn. Today, those who contradicted us stand accused of the infamous charge of contaminating the population.
I have already had an opportunity - yesterday evening, in plenary - to express my support for the Commission communication and Mr Cabrol's report.
Today, I wish to reiterate the importance of ensuring the safety of blood products through the testing of donations and the application of stringent circulation and storage requirements.
I also wish to stress the need for a large-scale information and awareness campaign on blood and blood donation, with a view to achieving self-sufficiency in Europe.
Lastly, I wish to call for the promotion of voluntary, unpaid donation - especially in Europe - with the support of donors and their associations, which work from day to day for self-sufficiency, safety and clear moral rules in this vital but sensitive area.
May we never forget the tragedy of all those recipients of transfusions who were infected for want of adequate tests and safety measures - even if the information on AIDS available at the time was inadequate. That must serve as a lesson for the future and prompt us to introduce even more stringent safety requirements.
I have chosen to vote against the report on safety in the blood sector and self-sufficiency in blood, because I see no special grounds why the Community should be self-sufficient in blood. There is nothing to indicate that blood from the Member States is any better than that which we obtain from the USA for example, and I therefore see it as yet another example of the Union busying itself with areas which are not important for Europe or Europe's development instead of concentrating on the important issues.
This debate on the safety of transfusions and self-sufficiency in blood and blood products raises an important social issue. A choice must be made between the defence of moral principles and the pursuit of profit. From this point of view, the directive of 14 June 1989 on blood derivatives was a dangerous one, in that it opened the way for the application of market laws to substances of human origin, with the resulting payments for blood donation and the growing penetration of the blood derivatives market by private companies.
The House was able to highlight these dangers during a special debate in September 1993. The Commission was required to take account of Parliament's concerns in its communication of December 1994, which is the subject of this report.
Our group's position is based on an inviolable basic principle: that the human body is not a commodity. We believe that the human body and any organs or substances obtained from it are inalienable and non-marketable.
On the basis of this principle, we are proposing to amend the 1989 directive in such a way as to free it from the application of market laws, by allowing Member States to insist on respect for the ethical principle of voluntary, unpaid donation before authorizing the placing on the market in their territory of a product derived from blood or plasma.
Similarly, we support all measures aimed at improving the Community's selfsufficiency in blood and blood products by encouraging voluntary, unpaid, anonymous donation, in particular through the information, education and motivation of the public, support for voluntary blood donor associations, the promotion of cooperation between the Member States and the holding of a European blood donation day.
Our position coincides with that outlined in the report by the Committee on the Environment - a report which we are all the more happy to support now that it has been improved and strengthened by our amendments.
Voluntary blood donor associations have long been pressing the Commission to take action in this important area of public health.
These associations have always stressed the need for blood donations to be voluntary and unpaid. This, their basic principle, is designed to guarantee both self-sufficiency and absolute safety in the supply and use of blood and blood products. It is the trade in blood and the pursuit of profit which threaten to introduce the risk of contamination, through inadequate or lax controls and failure to comply with rules and time limits throughout the transfusion chain.
I therefore support the rapporteur's fundamental demands: the establishment of common standards throughout the European Union; respect for the principle of voluntary, unpaid donation in all the Member States; strict rules on the use of the blood collected, with particular attention being given to the selection of donors, the devising of uniform tests of the highest technical quality, the application of stringent storage requirements and the rational use of blood and blood derivatives.
Let me say that thanks to the effective action taken by the Luxembourg Red Cross and voluntary blood donor associations, Luxembourg has managed to ensure both self-sufficiency and absolute compliance with all safety and hygiene requirements. In any event, if we are eventually to set up a common system, that system should be based on those existing in the Member States which have the most stringent requirements in this field, such as Luxembourg.
Blood, and the products obtained and extracted from it, are extremely important therapeutic substances by means of which medical science offers substantial help in both acute and chronic diseases. Unfortunately, however, repeated revelations about defective control methods and the methods used to collect blood, which have resulted in the transmission and spread of serious diseases and in large numbers of deaths in the European Union, give rise to great and justified social disquiet and demand that the matter be given the greatest possible attention. The methods used up till now must be re-examined as responsibly and sensitively as possible, as well as the rules relating to the system of blood donation and its safe therapeutic use in patients. Current regulations involve omissions and inadequacies that are responsible for the results of the practices in force for the production and disposal of blood products.
The development of voluntary blood donation must be the most important contribution to covering the demand for blood used to cater for the therapeutic needs of patients. However, that source must go together with reliable and responsible clinical and laboratory support. A national blood donation service should be set up to direct and control, with reliability and responsibility, the process of collecting and using blood, as well as every factor related to donors, recipients and anything else that is relevant, including information exchange with all other competent services and agencies at national and European level. Liaison and cooperation between the relevant services in the Member States must be facilitated, to guarantee coordinated action in the context of the therapeutic use of blood and the avoidance of disease transmission by biological factors.
Paid blood donation for the industrial production of pharmaceutical products must be carried out by specially organized medical and laboratory units working under the supervision of special scientific centres in the Member States, with the aim of selecting the donors in a controlled way and carrying out all the necessary laboratory examinations to detect biological factors responsible for the transmission and spread of serious diseases. In the case of this kind of blood donation it has been ascertained that the attempt to keep production costs low has acted against scientific method, with the purchase of large quantities of blood from foreign countries with populations whose standard of living is low and whose hygienic standards are poor, without carrying out the essential scientific procedures, which were deemed too expensive for the company and whose omission proved devastating for human life.
We cannot legislate to ensure ethical conduct. What is essential, however, is to establish all the prerequisites that will eliminate whatever conflicts with the personal and social right to health and life: sensitization of the public, insistence on scientific research of the highest quality, the supervision by national and scientific agencies of companies to ensure avoidance of the production of products that undermine public health, and the imposition of all measures necessary to exclude the use of contaminated blood for the production of pharmaceutical preparations or for direct therapeutic purposes.
Turin European Council
Mr President, the European Council's dilemma at the Turin summit could be summarized as follows: in order to facilitate the Union's enlargement to the east - which is our main priority - the moves towards federalist integration must be restricted. Such restriction is impossible, however, since the introduction of the single currency will require further transfers of sovereignty. Widening must therefore be reconciled with deepening - but how will this be possible whilst respecting the fundamental principle of maintaining a single institutional framework?
In these circumstances, we are not surprised to find, in the summary of the European Council's conclusions, a lack of any clear vision of Europe's future. No clear choice is made, in particular, between a Europe that applies constraints, towards which the extension of qualified majority voting is implicitly directed, and a more flexible Europe, organized around what is delicately called the 'reinforced cooperation clause' . These two parallel proposals are, however, based on radically different philosophies: the system of qualified majority voting implies constraining the minority; that of the reinforced cooperation clause, on the other hand, implies agreeing not to constrain it. Will the Intergovernmental Conference succeed in reconciling these two conflicting demands?
However, the IGC is burdened with an even more serious problem: that of the single currency. Officially, the conference is not meant to be addressing this issue, since the decision has already been taken. In reality, however, the preparations for the single currency are bringing to light a number of serious institutional problems which remain to be resolved. Mr Hänsch himself drew attention to this in his speech at the Turin summit. I shall quote him: ' Europe's currencies will be brought within the Community domain. Economic policy, however, will not. It is not good for this situation to continue. The Union needs global macroeconomic management.'
However, this was the same Mr Hänsch who said at the Cannes summit, as he has said here in the House, and I shall quote him once again: ' The Union does not need to be delegated more powers by the Member States. It must simply be able to exercise better the competences which it already enjoys.'
The contradiction reflected by these two quotes is common to all the Union's institutions. One statement derives from the need to respect public opinion, the other from the need to support the single currency. Following the IGC, one of the two - respect for public opinion, or support for the single currency - must prevail.
Mr President, ladies and gentlemen - and ushers - we know very well that under the cover of what is assumed to be a federalist goal - organizing the deepening of the Union in preparation for its widening - the aim of the Intergovernmental Conference in Turin is to lay the foundations of a European super-state whose centralizing function will only increase.
We do not want such a state. We want it all the less because, behind all the fine speeches about a people's Europe, transparency, democracy, employment and prosperity, lies petty political manoeuvring. At Maastricht, we paid dearly for the agreement of Portugal, Spain, Greece and Ireland, with the creation of the Cohesion Fund. This year, it is the United Kingdom with which we shall have to compromise. The spectre of mad cow disease hung over the Turin summit. The Member States have agreed to pay 70 % of the cost of slaughtering old British cows at the end of their productive life. This is a wasted effort, however, since the British Government is already contesting the legality of the ban on its beef exports at the European Court of Justice. And, to cap it all, the conclusion of the Intergovernmental Conference will have to wait until after the general election is held in the United Kingdom! Whatever next! If the revision of the Treaties were to be the key issue in a democratic election enabling European citizens to express their views, that really would be something.
Once again, hidden behind the great plans and fine speeches lie quibbling, horse-trading, undeclared aims and financial designs. No: whatever clothes you try to dress this monster in, we want nothing to do with such a Europe.
The Intergovernmental Conference, in its present form, is in danger of becoming a hotch-potch. In the absence of a clear analysis of the world situation, there is no real principle underpinning the conference. Let us take the case of the fight against unemployment and external policy. In fact, these two areas are connected, since unemployment is provoked by international competition, immigration and the world monetary disorder - all things which concern both economic and foreign policy.
The reality which we are refusing to see and put a name to is the following. Today, there is only one major power left in the world: the United States. Having played a decisive role in the victory in the Second World War, in 1989, the United States won the cold war with the Soviet Union.
The United States is in a position to lay down the law to the international community. In economic terms, this is the law of unrestricted freedom of trade, from which, for historical reasons, the big American companies are able to profit most.
The free trade imposed by the United States calls into question the various social protection systems which exist in Europe. It is at the root of both the relocations which are leading to the rise in unemployment in the Member States, and the increasing pressure to reduce wages and even the purchasing power of the mass of workers.
Because it will not call into question the 'leadership' of the United States - which would not prevent friendship with the American people, however - the European Union is subject to this global law. As a result, it cannot tackle unemployment at its root, and it is proposing no more than stop-gap measures and limited adjustments.
In political terms, Europe is obliged to support the establishing of the new world order as defined by the United States. Whether the Member States retain their freedom or speak with a single voice, whether external policy decisions are taken unanimously, by majority or qualified majority, nothing will change this fundamental reality. And what are Europe's plans for the world order? They do not exist. They would have to be defined on the basis of national realities, and we are a long way from that. In these circumstances, the IGC will bring no improvement, other than in procedural details. The European Union seems to be afflicted with the same disease as Byzantium at the time of its decline: a lack of self-assertion and a lack of courage.
On the subject of the Turin summit, and while emphasizing that the Italian presidency is not responsible, I wish to express my dissatisfaction firstly at the lack of a European will to combat unemployment, secondly at the institutional prospects, and thirdly at the disturbing lack of drive in Europe.
Europe today too often gives the sad impression of being an association of shopkeepers - prisoners of their own interests, incapable of either solving current problems collectively or mapping out a clear vision of the future. It is in this light that I cast my vote on the joint motion for a resolution.
Despite the fact that the resolution focuses on promoting employment and citizens' rights, which we of course support, we, the undersigned Members, cannot vote for the resolution, partly on account of its express support for 'a common foreign and security policy worthy of its position in the world' , which in plain English probably means a common defence and the incorporation of the WEU in the Union, and partly because the resolution supports the idea of the Union having greater powers through 'more effective' decision-making procedures and of more legal and home affairs issues being incorporated in Community law.
We want the EU to continue to be an organisation for civil cooperation between independent states. We also believe that the Intergovernmental Conference should be urged by the European Parliament to take up the issue of the EMU convergence criteria and recognise the link between unemployment and those criteria.
Having regard to the national compromise and the Edinburgh agreement, the Danish Social Democrats are not able to support those aspects of the report regarding the common foreign and security policy and Union citizenship, which are contrary to the four Danish derogations.
For the French National Front, the debate on the work of the Intergovernmental Conference provides a further opportunity to condemn here in the House the anti-national, federalist, centralizing and bureaucratic logic of the present model of European integration.
The Europe of the Maastricht Treaty - with its rationale, its working methods and its policies - is a machine designed to crush peoples and nations in a kind of historic, cultural, social and economic revisionism, which seeks to impose on the real Europe - rich in the culture of its peoples and nations - a single, reductive and destructive model.
The National Front is committed to defending the identity of the peoples of Europe, their sovereignty and independence, and their inalienable right and freedom to choose their own destiny.
Clearly, these legitimate demands are in conflict with those of the postMaastricht European muddle which the IGC is preparing for us.
In any event, the National Front demands that the peoples of Europe should be directly consulted in a referendum to decide on the approval or rejection of Maastricht II.
Much less technocracy and much more direct democracy can only benefit Europe.
Increasing unemployment and poverty in Europe will not be solved by a further expansion of the EU's political influence. Increasing supranationalism within the Union will only remove political decision-makers still further from the people. Democracy becomes difficult to discern when, because of ambiguous political structures, decision-makers at national or European level can blame the problems faced by society on one another.
It is my firm belief that the European Union should be a forum for cooperation between sovereign states in which ultimate accountability to the voters lies with the national parliaments. I hope that the Intergovernmental Conference will produce a result which makes the European Union simpler and less bureaucratic.
A large majority of our group could not support the resolution because it falls far short of the reforms that are needed in the EU today. Instead of addressing the burning issues that the EU is already facing and will face in the foreseeable future, the review conference provided for in the Maastricht Treaty is restricted to institutional reforms in the narrowest sense. Instead of grasping this opportunity to press vigorously for the Intergovernmental Conference to tackle at long last the major tasks of overcoming mass unemployment and effecting the transition to a new development model based on solidarity and ecological responsibility, thereby refashioning the EU into an environmental and social union, and for the preparation of EMU and the formulation of decisions regarding the financial basis of the Union to be given the comprehensive attention they merit, Parliament has restricted itself to a few non-committal statements that are themselves confined to the institutional aspect. In this way it has squandered another opportunity to make good its own claim to an active role in the development of the reform process. Alongside that failure, any individual textual nuances over which we might quibble pale into insignificance.
The message to Parliament is the same one that Europe ought to take to heart in the global context: ask not what the world can do for you - ask what you can do for the world. But a genuine process of democratic reform of the EU is obviously still a long way off!
Oostlander report (A4-101/96)
Mr President, everyone here is convinced that the European Union's strategic priority in the coming years will be enlargement to include the countries of Central and Eastern Europe, which share our values and history, and which already have association agreements with the Union. Nevertheless, the diversity of these countries and their differences - not least economic and social - from the Member States of the Union will make this process a difficult one. How can we accomplish it quickly? What kind of institutions will enable us to assimilate these disparate nations? The Turin European Council gave the Intergovernmental Conference a mandate to seek solutions, but regrettably failed to provide guidelines for a specific vision of the future institutional architecture of an enlarged Europe.
The Oostlander report, which was presented to the House today, corresponds to an ultra-federalist concept of the future, which raises more problems than it solves, and which now appears to have minority support in Europe. It assumes that the countries of Central and Eastern should accede to the Community en bloc , with institutional unity, and only some slight differences as regards their respective speeds. Furthermore, it assumes that these countries should cooperate in the institutional development of the Union in the direction - and I quote - of 'Community decision-making procedures which will involve the transfer of part of national sovereignty to European level' . With these words, the Oostlander report aims in particular at the extension of qualified majority voting, which is meant to facilitate the functioning of an enlarged Europe. We might well ask how. Because if it is difficult to take decisions unanimously in an organization with 25 members, it is unacceptable to take decisions by majority in an organization with 25 disparate members.
In reality, the only solution is to abandon the dogma of institutional unity and accept variable geometry. This also means that we must opt for a European partnership of nations, rather than a federal Europe. This will enable us to welcome the countries of Central and Eastern Europe more effectively and more quickly. In a European partnership of nations, for example, what would prevent these countries from acceding without delay to an intergovernmental organization such as Europol, with a view to combating more effectively large-scale international crime?
Mr President, I subscribe entirely to the views expressed by my colleagues, and I shall therefore confine myself to making three specific points.
Firstly, the Community's secondary legislation has drifted so off course, and its legislative texts burgeoned to such an extent - in their complexity and in the constant exceeding of powers - that it forms a body of law to which the countries of Central and Eastern Europe will not easily be able to accede.
Secondly, Mr Oostlander's report makes frequent reference to democratic legitimacy, the rule of law, and democracy - I am thinking in particular of paragraph 18. Would we not do better to put our own house in order, when the elections to the Belgian senate were so marred by irregularities that one party was prevented from taking part, and when in my own country, France, public freedoms are still governed by a communist law - the Marchais-Gayssot law?
Thirdly, and lastly, Mr Oostlander's entire report is based on the premise set out in recital H that 'enlargement yields considerable gains for both old and new Member States' . I fear, Mr President, that this idea is more of a slogan than a proven fact.
The enthusiasm with which countries of central and eastern Europe were initially promised membership of the Union seems somewhat tempered; not just because of the technical problems the enlargement will bring but also and especially because many people want first of all to secure the community nature of the Union before enlarging it.
This tendency is to be found in the Oostlander report on which I am making this explanation of vote together with my colleague Mr Van der Waal, on whose behalf I also speak. In addition to the justified demands which the report makes of central and eastern European countries in terms of economic integration, the rule of law and democracy, it also expects a certain federal approach and complete acceptance of the 'acquis communautaire' . In practical terms this means putting a brake on a speedy expansion towards the east. That is unacceptable to us on both moral and security policy grounds.
Furthermore we regret that the report pays no attention to the geographical and cultural confines of Europe. That is necessary to prevent any arbitrary accession of new countries. Any attempt at enlargement must be directed at countries which belong to the sphere of European culture and influence of western Christianity including the reformation.
Despite these criticisms we voted in favour of the Oostlander report because we believe that enlargement should be a priority goal of the Union and we can agree with the lines of development traced in the report on the economy and rule of law.
Good neighbourliness is important, especially in international relations, but before one invites the neighbours into one's own house one should have a good think.
The iron curtain between West and East seems to be drawn back and even tucked away, but the economic gulf between the two Europes is still there. The manner in which this gulf is closed and relations between the relevant countries improved can vary from an advanced form of development aid through a package of privileged trade relations and cooperation links to enlargement of the European Union to include central and eastern European countries. Sooner or later this last option will be followed, but more important than the question of who and when will accede is the question of the conditions under which such an accession will take place.
Proponents of enlargement always assume that enlargement will benefit both the present and the future member states. That is undoubtedly true. Just think of our domestic and foreign security and of democratic stability. But the fact that there is a price to be paid and that there may even be drawbacks is often passed over or even forgotten. This is partly because the consequences of this kind of accession are not clear or are inadequately recognised. What will happen to the existing agricultural, horticultural, forestry and fisheries policy, to the free movement of goods and services, persons, information and capital, to the single market and the single currency and to central community projects? What will happen to decision-taking, to the institutions, to the community budget in general and the budget headings for the cohesion funds and structural funds in particular?
Until such times as these questions receive serious answers and even approximate estimates made of the cost of enlargement, enlargement will remain a step into the unknown, both for the present as well as future member states. I am not prepared either as a politician or as a private citizen to write a blank cheque. I want and I must know the costs of my decisions and the repercussions of my choices from all possible angles: budgetary, financial, monetary, fiscal, economic, industrial, commercial, social, ecological, diplomatic, etc.
We would also be wrong to raise hopes in the relevant countries which might not be fulfilled. Despite the German wish to welcome Poland and the Czech Republic just now. Despite the Swedish wish to allow the Baltic Sea countries to accede. Self-interest is a poor adviser in this kind of negotiation. This also applies to the reluctance of Portugal, Spain, Italy and Greece who are thinking of a drastic cut-back in aid from the European Union to the Mediterranean countries. Such an all important political issue as accession, with its implications for the future and the very existence of the European Union, cannot be decided on reasons of preferences or prejudices.
In the final analysis we are talking about extending the European Union and not replacing it with a large free trade area with a dwindling community pillar and a dominant intergovernmental pillar.
We, the undersigned, have voted for the report.
We did so because we believe that the report gives consideration to many of the problems involved in the accession of the Eastern European states to the EU. This is in marked contrast to much of the over-simplified propaganda which is being disseminated in the EU, not least in Sweden, concerning the advantages of the accession of the Eastern European states.
We believe, as does the report, that the Eastern Europe states should be able to accede to the EU but we would also stress how important it is for the people in each of those countries to be given the opportunity to express their views on membership. It is also very important, as the report says, that those countries which elect not to join should be granted good conditions for trade and cooperation with the EU.
Despite our vote in favour, however, we would stress our criticism of the report's talk of the unilateral adjustment of the Eastern European states to accommodate the EU rules and regulations and economic system, which would include the expressly mentioned requirement of market-oriented deregulation and privatisation.
The report also lacks a serious analysis of the security policy problems, not least as regards Russia, which may arise in connection with the EU's planned development of an integrated defence and military dimension.
The authors of the report on the accession of the countries of Central and Eastern Europe consider that enlargement to the east will have 'major budgetary and financial consequences' , and could also have 'major social, political and security consequences' .
The Belgian National Front does not rule out these dangers, but is amazed at such caution on the part of parliamentarians who, for the most part, recently approved a customs union with a non-European country, Turkey.
The authors of the report consider that enlargement to the east is undoubtedly possible in theory, but will be far more difficult in practice.
It is to be regretted that the states of Central and Eastern Europe are today paying the price of 50 years of socialist economics and bureaucracy, and that because they are not members of NATO, they are not benefiting from the Union's generosity in the same way as the Republic of Turkey.
In fact, it seems as if Europe is opening its borders to the south, but closing them to the east.
The purpose of this report, like that of the Commission white paper on the same subject, is to review the progress made by the associated countries in their transition towards accession to the European Union.
Given the uncertain prospects, and the indecisiveness - not to say positive lack of commitment - on the part of our countries, they appear to be making all the effort. In this context, it is important to point out, firstly, that the principle of the accession of the countries of Central and Eastern Europe has been established and must remain so. We must avoid breaking the camel's back by imposing unrealistic preconditions on the applicant countries, or indulging in petty accounting.
The main obstacle to the smooth progress of a transition which should logically end in accession is, to my mind, the over-cautiousness of the Union Member States.
Enlargement has a price, that cannot be denied. But the price of our indifference and selfishness will undoubtedly be far higher, because they threaten to deprive the countries of Central and Eastern Europe of political prospects which are essential to the success of their transition.
The report on the Central and Eastern European countries' participation in cooperation in the internal market is very well thought out. The rapporteur deserves praise for his excellent analysis of the problems to be solved as part of the preparations for the forthcoming enlargement of the EU.
I am thus able to give my full support to the rapporteur's invitation to the Central and Eastern European countries and their minorities communities to settle any conflicts via political dialogue and with due consideration for the minorities' right to maintain their cultural identity.
I would also like to highlight the rapporteur's recommendations on education, information and the media and those on cross-border cooperation between the Central and Eastern European countries themselves, and between those countries and their geographical neighbours among the EU countries and the CIS states. If we wish to create a better understanding of other peoples' living conditions, break down prejudices and emphasise the common European cultural heritage, we must strengthen the cultural dimension of European cooperation and international cooperation, respecting diversity and individual countries' cultural identity. And - as the rapporteur so rightly stresses in his concluding remarks - all the countries have their own particular history and cultural identity, which they naturally want and will be able to preserve within the European Union.
With regard to the arrangements for the accession negotiations with the new Member States, I would also agree with the rapporteur when he stresses, at the beginning of his report, that the negotiations with the associated countries should start at the same time . It does not automatically mean that the new Member States should, or will be able, to accede to the EU en bloc . The applicant countries are very different, which can duly be taken into account only by conducting accession negotiations with each country separately. For the same reason, the duration of these negotiations as well as the timing of the individual applicant country's accession to the EU, may well vary considerably.
It is vital, however, that the EU countries are not, from the very start, guilty of politically influenced discrimination towards the new Member States, as this would be seen by public opinion in Central and Eastern Europe as being an indication that some applicant countries were 'more welcome in the EU' than others. Should this - false - impression spread, we should immediately have failed to achieve the objective of the forthcoming enlargement to further the process of political and economic reform in the applicant countries and recreate a whole, undivided Europe without prejudice and political tension.
In the light of these highly sensible and realistic considerations, I find it surprising that the rapporteur concludes that a tenable European legal system cannot be achieved by developing EU cooperation in a pragmatic fashion, but that the EU must be structured as a federal organization - here and now. It is my impression that throughout the whole post-war period - to a very great extent - we have been able to develop and strengthen European co-operation by taking a pragmatic approach. It is absolutely essential if such cooperation is to be developed further that it is not stepped up without popular consent, but remains based on careful analysis and demonstration of the need for practical cooperation.
I have voted for the report because I consider it to be more important to enlarge the EU so that it becomes an organisation of truly pan-European cooperation than to develop a deeper Union. It is important that the negotiations with the countries of Eastern and Central Europe which have applied for membership should begin simultaneously.
Countries with a stable democracy, openness and a functioning market economy should have priority, while countries which have not yet achieved these goals should have to wait for membership.
It is extremely important that the process leading to possible membership is conducted democratically and openly, preferably concluding with a referendum. Each country should of course decide for itself how it wishes to cooperate with the EU.
The future enlargement of the European Union, be it to the countries of central and eastern Europe or to include Malta and Cyprus, is a fact of enormous political importance which deserves our support in principle, for which it is fundamental that the will freely expressed by the peoples of the applicant countries should be manifested and respected. Since this is a question of principle it is equally fundamental that the accession processes should be painstakingly studied and that there should be a thorough explanation of all of the ramifications of these accessions, both on the European Union and all its Member States as well as the applicant countries themselves.
On the other hand, a European Union with 20 or 25 countries requires and demands far-reaching consideration as to the future Community budget, which means having at our disposal the bases and perspectives enabling us to respond effectively to needs arising from enlargement, without calling into question the legitimate aspirations of the peoples of the existing Member States, in particular in respect of the common agricultural policy, the structural funds and other Community policies. That is why we must plan for pre-accession periods and sufficiently tailor-made transitional periods which take into account the complexity of all of the aspects involved in the different enlargement processes, always paying attention to the conditions of existing Member States.
As far as institutional affairs are concerned, it is necessary, for the sake of the principles of sustainable development and economic and social cohesion, which underpin the European Union, that enlargement cannot be a pretext for imposing hard cores or directories of countries, for the institutionalisation of groupings of countries at different rates or speeds, just as it is inadmissible to use enlargement as an argument for breaking the current rules of appointing commissioners, the rotation of Council presidencies, full equality in the treatment of languages, as well as safeguarding and fully and totally respecting proportionality when determining the number of Members of the European Parliament.
Just one last comment to say that we do not think it admissible that we should make acceptance of new countries in the Union depend on their prior accession to NATO or any other international military organisation, nor that this should even be hinted at as a condition for accession, especially since this could well give rise to political and military instability in eastern Europe, in particular in relation to Russia.
Since the Oostlander report does not satisfy our preconditions in the slightest we are unable to vote in favour of it.
Tackling the problems and challenges faced by modern society requires the development of exchanges and cooperation in every sphere. In this context, I am in favour of the enlargement of the Union to include the countries of Central and Eastern Europe. This must provide an opportunity to encourage the development of a democratic Europe, based on economic and social progress and forming part of a common vision of international relations.
The establishment of economic and political cooperation undoubtedly requires efforts on everyone's part, but we cannot oblige the applicant countries to adjust their structures and legislation to comply with the Maastricht Treaty without taking into account the possible economic and social consequences, and without allowing them express their views. Furthermore, in just a few years, the economic shock therapy experienced by these countries has given rise to considerable social inequalities. It would be useful, therefore, to carry out a detailed analysis, on a case-by-case basis, of the political, economic and social implications of enlargement for the applicant countries.
I support an approach which is quite different from that of placing workers and economies in competition with each other. Such an approach must be based on the aspirations of the peoples concerned, and on the promotion of human potential, employment, democracy, peace and security.
The campaign for disarmament and demilitarization is thus an essential aspect of our security on the European continent. The bloc mentality and military designs of organizations such as NATO or the Western European Union will have no place in the Europe of the future.
The report contains advances - regarding in particular the defence of human and minority rights, and the intention not to encourage privatization in the fields of culture, education and health, in the interests of social cohesion.
Nevertheless, it does also contain dangers. For all these reasons, I have abstained from voting on the report.
Our group abstained from this vote. The reason for our abstention is not that we were in any way unappreciative of the work of Mr Oostlander and the Members who supported him. Wherever he took a stance against the new manifestations of western European isolationism, which mainly lurk behind financial issues, he deserved and he had our support. However, this constant rearguard action against narrow 'little European' thinking evidently tends to diminish the scale and importance ascribed to the task of planning, in the context of the enlargement process, a European development strategy that is sustainable and that will work throughout Europe. The economic challenge, especially in terms of regional, industrial, social and employment policies, is inexcusably underestimated once again in the present report, and there are even instances of the aim of a demilitarized pan-European home being actively obscured, for example by uncritical endorsement of the common agricultural policy, by detachment of the problems of 'illegal immigration' or 'organized crime' from their proper contexts and hypostatizing them or by implying that there are military solutions to pan-European problems.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
Welcome
I wish to announce that our Parliament is honoured to welcome in the official gallery a parliamentary delegation from the Ukrainian Parliament. On the occasion of the 10th anniversary of the Chernobyl accident, the Ukrainian Parliament's delegation will hear the statements by the Council and the Commission and, ladies and gentlemen, it will observe our sitting and listen to our debate. This delegation, which is led by Mr Andrei Mostytsky, will have working meetings today and tomorrow with our Parliament's Delegation on Relations with the Ukraine.
I address our greetings to the Ukrainian delegation and wish it every success in its contacts and meetings with our Parliament. Welcome to you.
Chernobyl, prospects for EU involvement
The next item is the statements by the Council and the Commission, on the occasion of the 10th anniversary of the Chernobyl accident, on the impact and prospects for European Union involvement.
Mr President, ladies and gentlemen, allow me to make it quite clear from the start. Chernobyl must and shall be closed down. It is a monumental affront to human civilization and totally unacceptable that the plant is still in operation. This is my policy, and the Commission's, and that is how it has been pursued in all fora. It is now 10 years since the Chernobyl accident occurred. The memory of this tragedy remains as clear as if it had happened yesterday. It will, unfortunately, remain with us for many generations to come. Chernobyl has become yet another symbol of the unthinkable on a par with very few other human catastrophes. The shock was so great because this accident not only affected the immediate vicinity, but also areas thousands of kilometres from the scene. It affected, and continues to affect, all of us directly.
Various organizations have analysed the effects on health, the environment and the economy. Sometimes the findings of these investigations are fairly similar, while in other instances, assessments of the consequences of the disaster are quite different. For example, the WHO, the Commission and other international organizations estimate the number of deaths definitely attributable to the direct effects of radiation at about 30. Other assessments put the number of deaths resulting from the accident far higher. But let us not discuss the number of victims at this juncture. Every individual person who dies, or suffers as a result of the accident, is one too many.
Ladies and gentlemen, our common position must be that such an accident must never happen again. This is also the purpose of the various recent and forthcoming international conferences in which the Commission and the Member States play an important and active role, such as the conferences in Geneva, held in November 1995, Minsk in March this year and Vienna last week. The main objectives of these conferences were to take stock of the effects of the Chernobyl accident, to discuss the lessons to be drawn and to provide support for the people of Ukraine, Belarus and Russia who were directly affected.
The conditions for world-wide cooperation have never been as good as at present. In contrast with 1986 the world is no longer divided by the Cold War. In place of earlier confrontation, we have now established a network of cooperation with the countries of the former Soviet Union. Some of us will undoubtedly be impatient at the pace of cooperation, but we must not forget to respect our partner countries' sovereignty as independent states, and progress will hopefully come. I can illustrate this by means of two examples.
At the end of this week the G7 countries are to hold a summit on nuclear safety with President Yeltsin in Moscow, which President Kuchma will also attend. Such a meeting, which is to deal exclusively with co-operation in these areas, would have been quite unthinkable 10 years ago. The Commission is convinced that it will be able to contribute towards the promotion and spread of a highly developed safety culture at an international level.
The second example is the Commission's satisfaction at President Kuchma's decision to close down Chernobyl by the year 2000. Together with the G7 countries we will continue to work with Ukraine and the international financial institutions for complete implementation of the memorandum signed in Ottawa in 1995 with that objective.
Let me now go into somewhat more detail with some examples of how we, in the EU, have drawn some practical lessons from this accident, and how we support the communities directly affected. First of all a brief word about the support. Since the beginning of the political and economic reforms in the former Soviet Union, the European Union has provided support via a number of different measures, including disaster programmes and humanitarian aid programmes as well as economic and technical aid and co-operation.
As regards the health situation in general, the European Commission assists via its humanitarian office ECHO with medical resources and the monitoring of the rural population. The Commission also supplies special equipment for the treatment of thyroid gland cancer in children in Kiev and Minsk, and is helping to rehabilitate a children's hospital in Minsk. A programme has been set up to educate and train medical specialists, and facilities for the production of iodized salt and medicine for the treatment of cancer of the thyroid gland are about to be installed. Such measures meet a very specific need, and we should, of course, continue with them.
Some of the support measures were, and continue to be, aimed at assisting the countries of Central and Eastern Europe and the newly independent countries with the modernization of their nuclear reactors and improvement of their safety culture. This applies to programmes such as those in PHARE and TACIS. An important step forward - as I have already stressed - is the signing of the G7Ukraine memorandum on the closure of the Chernobyl nuclear power station. It covers the restructuring of the energy supply sector, an energy investment programme, nuclear safety planning of the social repercussions, economic resources and implementation surveys.
The European Commission is particularly involved in implementing the following projects, which relate directly to Chernobyl, and are identified in the memorandum as priority projects: the definitive closure of units 1 and 3; the Chernobyl sarcophagus with a view to finding the best solutions for safety for unit No 4 in the short and long term, and the planning of the social repercussions. There are about 4 000 people working at the Chernobyl plant at present. In addition, the plant provides income for the town of Slavuchid. A joint initiative between the European Union, the USA and Ukraine is now under way to develop a specific plan of action, which is to address the social consequences of the closure of Chernobyl and that, of course, is a matter of the greatest importance to Ukraine.
In addition to solving the problem of the actual Chernobyl plant, there is also the problem of dealing with the contaminated waste from the surrounding area. Immediately after the accident in 1986, the radioactive waste was collected and deposited at between 600-800 different sites, some temporary and some permanent. In some of the places where waste has been deposited and stored, the ground water has been contaminated, and there is a need for isolating it or carrying out a clean-up operation.
In connection with the TACIS programme, the European Union supports a project for dealing with this problem and is in the process of working out a programme which will encompass the following three areas: firstly, to establish where the waste is located, its condition and level of radiation risk, both in the medium and long term. Secondly, to specify the necessary equipment for the treatment and conditioning of this waste with a view to secure storage, and thirdly, to design and specify the kind of plant which is to be used for this purpose.
The European Commission has also launched an investigation into the various options for the rehabilitation of the regions contaminated by the fallout from the accident.
What have we learnt from this accident? Well, with regard to nuclear safety there has been considerable progress since 1986, especially in alleviating the effects of possible accidents, reactor safety and the prevention of the occurrence of future accidents and a better understanding of the effects of radiation on humans and their treatment, and mechanisms for radionuclide movements in soil and biota.
Then there was the question of reactor safety and the prevention of future accidents. Reactors of the Chernobyl type, the so-called RBMK reactors, have never been constructed outside the Soviet Union. In 1986, the nuclear safety authorities and operators of nuclear power stations in the Community had learned from the Three Mile Island accident in the USA in 1979. This accident highlighted the need to pay greater attention to the human factor, the interface between man and machine, the reliability of the control instruments and to operating instructions. The Chernobyl accident confirmed the importance of these aspects and emphasised further the need for a well prepared disaster plan outside the actual nuclear power station. The competent authorities in the Member States take account of all these aspects when authorizing the operation of nuclear plants. For its part, the European Commission supports the development of these aspects of nuclear safety through numerous groups of experts and study activities. By means of the second and subsequent framework programmes for research and technological development, and through the activities of the Joint Research Centre, the Community is making a major contribution towards the prevention of serious accidents.
Together, these activities contribute towards the further strengthening of safety consciousness and the safety of all bodies involved in the safe operation of nuclear plants. This safety culture results, in turn, in an ongoing improvement of the level of safety in existing and planned plants. The Nuclear Safety Convention drawn up under the auspices of The International Atomic Energy Organisation in 1994 will make a contribution towards global nuclear safety. It has been signed by more than 50 states, including the 15 Member States of the Union, and the former Soviet Union. The aim of the convention is to promote a high level of safety in nuclear power plants, to prevent accidents and to minimize their repercussions. The convention is expected to come into force in 1997 or, possibly, this year.
May I finish by saying that, with all the reservations I made at the beginning which prevent anyone from feeling totally confident about safety, I would conclude that within the European Union all the bodies concerned are contributing towards an acceptable level of nuclear safety on the basis of the existing scientific knowledge and technological development. Suppliers of equipment, operators, safety agencies, the relevant national authorities and the European Union's institutions, are each playing their role as laid down in the treaties and national legislation.
In the former Soviet Union and the countries of Central and Eastern Europe, a considerable effort has already been made and much has been achieved in assisting those who were worst affected by the Chernobyl accident, and to avoid a repetition of such disasters. But there is still a great deal to be done. The European Commission will, of course, analyse the most important conclusions drawn at the Vienna conference last week by eminent figures from throughout the world. It will focus particularly on the physical industrial and economic damage caused in the short term and the long-term consequences in the form of socioeconomic disorder and stress-related psychological phenomena.
Over and above all this, the European Commission will continue to strive for effective co-operation within the relevant areas with the states concerned, as well as in many other areas in the conviction that peace and democracy are the most important conditions for a stable society which is itself the most important contribution towards the safe use of nuclear energy.
Mr President, ladies and gentlemen, I am sorry to have arrived a little late, but I would like to explain the reasons for that. It was not just because of the length of the trialogue meeting, but also because at that moment I was telephoned by the Ukrainian ambassador to Rome. I wanted to organize a ceremony with him next week in Rome, precisely in remembrance of the Chernobyl tragedy and, for the record, I was discussing with him how and where best to give this ceremony all the significance due to it. That is the reason I was late. As you see, this was actually connected with the desire - not the presidency's but Italy's - to commemorate the tragedy of Chernobyl in a way that also involves the public and not just in this seat, august though it be, of Parliament.
So I apologize wholeheartedly and I hope that those who kindly applauded my entrance will recognize that my lateness was dictated by the best intentions and not because I regarded the speech on the tragedy of Chernobyl as unimportant or undeserving of my punctuality.
Commissioner Bjerregaard has very exhaustively set out everything that has been done by the Union, so there is no need for me to exceed my speaking time. But I would like to say, on behalf of the Council and thus on behalf of all the Member States, that what happened at the Chernobyl nuclear power station ten years ago was a warning for us all: a warning about using science badly, when science should instead be used for the benefit of mankind above all, about the way science can work against mankind when it is not directed to the right ends or indeed when it is not properly controlled and handled with precisely that caution Commissioner Bjerregaard has discussed with extraordinary wealth of detail.
When the Council had to deal with this question of nuclear accidents, it sought - beyond the measures which had to be taken immediately, in the weeks and months immediately following the accident at Chernobyl - to give support to the Ukraine, Byelorussia and Russia, and to look ahead in order to put in place every measure which might prevent the repetition of such accidents.
At the horizontal level, a specific chapter has been devoted to nuclear safety and radiation protection, the fifth action programme on the environment and sustainable development, which covered all aspects of the problem - again Commissioner Bjerregaard has already mentioned this - including improvements in safety measures, preparation for radiation protection, management of radioactive waste, public information and awareness. This set of measures, this chapter of the action programme on the environment, also includes and develops a series of legislative documents, directives and regulations which have gradually been adopted over the last ten years.
In the second place, the Council has been concerned to extend the content of these measures to the countries of central and eastern Europe as well as the CIS, primarily to protect the citizens of the Union from the consequences of a nuclear accident and to prevent another such accident occurring somewhere else, and has done this through the PHARE and TACIS programmes, both of which include a nuclear safety aspect. But as I say, Commissioner Bjerregaard has already covered all these points in detail.
The measures are part of a policy framework defining Union relations with all these countries and dealing with association agreements or partnership and cooperation agreements, Euratom cooperation agreements or structured dialogue. As regards structured dialogue on the environment, the ministers of the Union and the associated countries recognized, at the Luxembourg meeting of 1994, that the reduction of accident risk at nuclear power stations is a priority area for cooperation and, in October 1995, in the wider context of the Pan-European Conference on the Environment, the ministers of the associated countries strongly confirmed their commitment to proceed, as soon as possible, to the closure of dangerous nuclear plant.
The Council dealt specifically with a number of individual situations relating to reactors in operation. I will not dwell on this point any further as, once again, Commissioner Bjerregaard has discussed it in great detail.
This is a brief illustration of the policy lines which the Council has proposed and which I think it has followed with great consistency. Of course a measure targeted on Chernobyl was also necessary, and this was facilitated in June 1994 by a partnership and cooperation agreement with the Ukraine after the Corfu European Council, starting a major initiative to close the Chernobyl power station as quickly as possible. Closure and cooperation are written into relations between the European Union and the Ukraine.
These measures have led to the closure - over various periods, but always very quickly - of three reactors, specifically unit 4, with a compensation commitment, including financial compensation, from the Union so that nuclear power stations which were still in building were not completed. All this - as Commissioner Bjerregaard made very clear, so I shall not go over it again - has naturally raised the problem of structural reform in the energy supply sector.
Immediately afterwards, at the Naples Summit of the G7 in July 1994, there was a highly satisfactory consensus of aims and convergence of effort as the Heads of State and of Government of the G7 endorsed the action plan drawn up at Corfu and announced an initial contribution of 200 million dollars, which is the equivalent of the package provided by the Union.
In April 1995 by Mr Kudjman, the President of the Ukraine, committed himself to put maximum effort into closing the Chernobyl power station by the year 2000. Since then negotiations with the Ukrainian government have been stepped up and even though the negotiating context was not always easy the G7 has in fact finally achieved a memorandum of understanding with the Ukraine. This understanding sets out a series of measures for restructuring the energy sector, investment in energy, nuclear safety, and dealing with the social aspects. These form a really organic programme appropriately geared to sustaining the decision of the Ukrainian government to close the Chernobyl power station by the year 2000. The problem of the so-called sarcophagus enclosing reactor no 4, the source of the explosion, is regarded as a priority.
It is certainly in the interests of the whole international community that this memorandum of understanding with the Ukraine be fully implemented within the set deadlines, applying the measures and methods as planned. The current presidency is also ready, if necessary, to make its contribution, jointly with the Member States and naturally with the Commission, to strengthening, supporting and accelerating the procedures which have been initiated, especially a prompt distribution of the Euratom loans.
I would like to conclude by observing that, in the end, the Chernobyl tragedy has introduced a new stage into the nuclear safety culture. It remains a warning, a call to us all, because that kind of accident, science sweeping away human life through an uncontrolled pride in technology and science, must never be repeated.
The Summit of the Heads of State and of Government to be held in Moscow at the end of this week, also has the issue of safety of nuclear power stations and management of nuclear materials on its agenda. I say this only to demonstrate that the Member States, like the Council representatives, are fully aware of the responsibilities science and history imposes on them, and are conscious of the fact that international cooperation must be strengthened so that the victims can receive assistance and everyone can be certain that science will remain at the service of mankind.
Commissioner, Mr President, ladies and gentlemen, ten years of effort - little to show. That, sadly, is the stark summary of developments since the Chernobyl reactor accident, for the RBMK-type reactors, fifteen in number, which are universally acknowledged to be unsafe, are still operating, in particular No 1 Reactor and No 3 Reactor at Chernobyl.
Secondly, the concrete casing of the entombed reactor is unsafe and unstable. It urgently requires an additional shell, all the more so since the No 3 Reactor is right beside it.
Thirdly, the human misery goes on. The environment is contaminated by caesium; skin diseases, cancers and depopulation are the typical long-term effects.
To reiterate the point in plain terms, the nuclear risk has not lessened since 1986 but has remained exactly the same. That is why we must all work together in order to take a step forward. No-one can master this mammoth task alone - neither the Ukrainians, nor the EU, nor the industrialized nations. We must operate hand in hand. The European Union has already invested many million ECUs. The Commissioner has kindly given us a very comprehensive account of this effort. We shall do even more. We want to provide more help. It is not easy for Ukraine to decommission the Chernobyl plant. Chernobyl covers six to seven per cent of national energy requirements. Decommissioning costs a lot of money. That is why those responsible need assistance.
But we also know that the Ukraine is one of the most energy-intensive countries in the world. The Ukrainians consume most energy per head of population. We are also aware, on the other hand, that energy demand has fallen rapidly since 1990 and that there is no reliable least-cost planning analysis of the situation or an in-depth analysis of the actual energy demand and an efficient strategy for meeting it.
So when it comes to assistance in the domain of energy supply, Parliament and the Group of the Party of European Socialists will ensure that top priority is given to mechanisms for efficient supply. Additional means of meeting the demand for energy, such as combined gas and steam turbine plants, can also be discussed, of course.
There is a realistic prospect of supplying energy without Chernobyl, without power stations. We shall not let ourselves be pressurized into immediate unbridled construction of new power stations, as was suggested in one of today's newspapers. The year 2000 is the agreed target date for abandonment, and that is the target for which we must all continue to aim.
Mr President, once again, we are discussing Chernobyl. For ten years, there has been nothing but talk, talk, talk. It was disappointing, Commissioner, to hear your statement; and it was very disappointing, Mr President-in-Office of the Council, to hear more empty words. If we are simply going to come here and make vague statements, perhaps we should turn our attention to something else.
I do not forget that - as you both rightly said - we are talking about an independent and sovereign country. And I should like to address the representatives of the people of Ukraine who are in the gallery this afternoon: I am sure that it is the Ukrainian people who have the greatest interest in shutting down Chernobyl. And it is the Ukrainian Government too, since all governments respond to the demands of their people. So why is it not shut down? Why do we simply talk and hold countless conferences, and it is not shut down? For purely economic reasons. Commissioner, I would ask you - and I know that it will not be easy, because resources are scarce - to put pressure on the Commission to make available the USD 3000 or 4000 million that are required.
The European Union has not contributed USD 4000 million, which I believe is what Mr Lange said. It has contributed scarcely ECU 300 million: a pittance. And so we shall go on speaking in platitudes and making vague statements, like this afternoon, and we shall all continue to despair.
Everyone here, everyone in Europe, wishes all the Chernobyl reactors to be shut down - and as soon as possible. However, we all wish the people of Ukraine to have the improved standard of living which they desperately need. They are going through hard economic times, although things have improved a little recently. They have vast energy needs. It is true that they could save a large amount of energy: however, Mr Lange, if you have worked in this sector, you will know that saving energy requires large-scale investment. Let us help them to make that investment.
Furthermore, Commissioner, I think that it would be a good thing if the Commission submitted to us a report containing some genuine data. You said that some reports refer to 30 deaths. Clearly, there have been many more. Those were just the 30 direct deaths at the time the fire was extinguished. Another report refers to hundred of thousands of deaths, hundred of thousands of cases of thyroid cancer. Obviously, one death or one case of thyroid cancer is one too many, but if we do not wish to go on talking for ever, it would be a good thing if the Commission genuinely submitted some plans to us: firstly, there is a need for information which is as accurate as possible, and with which the Ukrainian Government agrees, on the real numbers of deaths and illnesses and the current situation of the population; and secondly, there is a need for a genuine effort to finance the shutdown of Chernobyl. And do not come back to us next year and repeat that safety is threatened, that democracy... no, no, no! We want solutions. And we want rapid solutions, because absolutely nothing has been done for the last ten years.
For example, you could begin by financing the siting, environmental impact assessment and initial construction of a vast 2000 megawatt combined-cycle power plant to replace Chernobyl's blocks 1 and 3. Provide all the money. It will be worth it, for what we are doing now is far more costly. Does the money exist? In theory, no: but you can find it if you want to. You will have Parliament's full support, and I am sure that you will also have the support of the 15 Member States.
Furthermore, we shall be investigating ways to collaborate in building a new sarcophagus, and shutting down and dismantling the entire Chernobyl plant - which may cost a further USD 2300 million. Commissioner, Mr President-in-Office, this will be your data - the G7's - at the meeting in Moscow at the end of the year. In any event, you can count on Parliament's full support for whatever you do: but please do something serious. We do not want simply words.
Mr President, I am expressing the feeling of my group, and at the same time the generally shared feeling of the Committee on Research, Technological Development and Energy which I have the honour to chair.
Ten years on from the tragic accident, everyone is aware of the desolation it caused and despite the fact that false information was supplied to us and also to the Congress of Vienna, we know that in the immediate neighbourhood of the explosion there were hundreds, possibly thousands, of victims, and the figure has increased over the last ten years, perhaps beyond a hundred thousand, which truly makes us shudder.
Today we have to count the cost of the damage caused by that catastrophe, but above all we must face up to the damage that will probably continue to derive from it, not only in the area immediately adjacent to the explosion but tragically in every part of Europe that was affected through atmospheric activity.
I would merely remind you that in countries as far away as Germany thyroid cancers continue to increase cyclically as a function of the biological cycle, linked in turn to plants, animals and rain. As we heard in Mrs Estevan Bolea's impassioned speech, we can no longer tolerate a situation where we do not have solutions to this kind of catastrophe and especially faced with what awaits us in the future. Certainly an important step was taken with the memorandum of understanding signed at Ottawa by the G7 countries. Clearly our intervention in the Ukraine must proceed with caution so as not to deprive that country of 6 % of the energy it needs. During the second part of the hearing organized by our committee, when the representatives of the Ukrainian government and the energy agency spoke to us very frankly, we learned the devastating news that, in addition to the tragedy of cancer and leukaemia caused by the explosion, there has also been the tragedy of people dying of cold, because last winter temperatures of minus 14-15 degrees were reached in buildings probably only open to foreigners on holidays. We must not be hasty but we absolutely must intervene and our committee is sounding the alarm with all its strength because Chernobyl is not an isolated case. Mr Lange has already mentioned the other power stations and in fact we are in a situation of extreme risk involving a whole series of other power stations in other eastern European countries.
Mr President, I am anxious to reaffirm our commitment to put every effort into pursuing a policy that we may be able to call an energy policy in the near future, a policy which will be efficient and safe. That will be the aim of our committee.
Mr President, Madam Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, ten years have gone by and not a single Chernobyl-type nuclear power-station has been shut down and yet the sarcophagus of group 4 at the Chernobyl nuclear power station is cracked on all sides. The situation has never been so bad and never been so dangerous.
Instead of applying the programme which has been mentioned here by Mr Lange, or by Mrs Estevan Bolea and others, and which is published today in the 'Financial Times' , we now see a request by the G7 to finance a billion dollar project for two new nuclear power stations in Ukraine by rebuilding the reactors shut down ten years ago, in other words hazardous Soviet-type nuclear power-stations.
What we are going to have in this Chamber and what is going to happen in Europe in the coming months will not unfortunately be a discussion of the programme for Ukraine: making a new sarcophagus, closing down Chernobyl, throwing our weight behind energy efficiency as Mr Langer said, carrying out environmental studies in order to create a new gas-cooled nuclear reactor, to quote Mrs Estevan - in other words, using the gas saved through the energy efficiency programme; not forgetting support for the victims.
But we shall not be doing any of this! We are going to spend 18 months discussing the 'list cost planning' for new nuclear power-stations. We are going to spend 18 months during which the French nuclear lobby - let us call a spade a spade - in which the French nuclear lobby is going to spend European taxpayers' money and we are not going to solve the problem of Chernobyl but we are just going to win markets in eastern Europe, we are going to win markets in Ukraine, because we cannot win them in any other OECD country, in order to finish off two Soviet nuclear power-stations without any guarantee of proper safety conditions. After all, the French nuclear lobby, which has its representatives in the Commission, G7 and EURATOM, is going to try and defend its position in this Chamber. The European Parliament must not be in cahoots with this measure and Parliament must ask for what Mrs Estevan and Mr Langer called for!
Mr President, I would like to thank the Commissioner for the information she has given us, and the President-in-Office of the Council for the information he did not give us, and because I have little time at my disposal I will only ask the following questions:
First question: how often will it be necessary to keep adding new layers to the Chernobyl sarcophagus? How much does that cost, and how many times is it foreseen that this will have to be done in the future? Every ten years, and for how many centuries will that have to happen in the future? What is the estimated cost of each new layer on the sarcophagus and what are the risks involved?
Second question: which are the other nuclear stations that represent imminent hazards? You spoke about those in the former Soviet Union and in Eastern Europe. Yet you too, Mr President-in-Office, are pressing for the completion of the Khmelnisky II and Rovno stations to be financed with one-billion ECU. Why? On what reasoning, if there is more generally any reasoning behind your action? Which other stations are dangerous in the long term? Have you anything to tell us about the Kosloduy station in Bulgaria, where accidents have already happened? Perhaps you are waiting for a more serious accident to take place before turning your attention towards it? Are there any prospects of an agreement with Bulgaria for Kosloduy to close, or are we going to wait for victims there too and only then turn up to treat the cancers?
Finally: are the most modern technologies in the rest of Europe free from risk? Do they not cost?
Mr President-in-Office and Madam Commissioner, I think it has been proved that cheap nuclear energy has already proved very expensive in terms of its research and application costs, but you did take that into account owing to the military dimension of the situation and it is now proving expensive in terms of its consequences. Is there any thought, at European level and as a long-term prospect, of closing down all the nuclear energy stations and turning to other forms of energy in the long term? Because otherwise, I think we are debating here without any essential meaning.
Mr President, many roads lead to the MCA - the maximum credible accident. For all our dealings with accidents and disaster, is it perhaps the case that, despite the misery they have caused, we have yet to learn our lesson from them? Thousands, indeed hundreds of thousands, of children are ill or have been born handicapped, and the rate is increasing. Although areas of land the size of the Netherlands are contaminated, we have allowed time to elapse without taking action. The RBMK and VVER reactors are scrap heaps and will remain so, and retrofits will do nothing to alter that! They have no emergency cooling systems and no fire-prevention mechanisms, and it is of very little use, for instance, when the operators say that they have good firefighting teams. There is a lack of instruction manuals. Safety precautions on site are absolutely minimal.
The sum of ECU 550 million has already been pumped in from the PHARE and TACIS programmes. What do we have to show for it? First of all, 90 % of the funds have been disbursed in western Europe on safety studies. Strictly speaking, the object of the exercise has been to open the door to new markets.
We have not achieved any more security at these sites. There can surely be no question of that. What has occurred is not a reduction but rather a prolongation of the risk. That has to be acknowledged once and for all. We are categorically opposed to the completion of two reactors which are already in an absolutely desolate condition and cannot be properly completed. For six billion dollars we could have new cogeneration plants, generating both heat and power, with an output of 10 000 megawatts. Instead of that, money is being squandered so that some companies can earn more profits. It is scandalous, unacceptable and a disgrace to the European Union. Let me say one more thing. In western Europe we have many reactors that are no better than those. If we continue to pursue the same policies here, the next MCA will come along as swiftly and surely as night follows day!
Mr President, I welcome the representatives from Ukraine to whom all our hearts go out.
Could I ask everyone a question who may be listening to this: will the next nuclear disaster following Chernobyl be in Chernobyl? That is a chilling but a real question. Poor Ukraine - they have been told that they have not lost 125, 000 people but that they have only lost a few hundred people. But on the BBC we saw a film recently showing the deformed children and animals and the worried elderly people who have decided to go back because that was their home, even though there is a risk. Poor Ukraine - 29 % of their budget spent on clean-up. Yet as my colleague here said, the European Bank for Reconstruction and Development is going to spend our money on two other reactors as a price for the agreement of closure.
With the lack of proper arrangements in many other reactors - because Chernobyl was only the fifth worst - we are going to have another disaster and the EU will have a great deal of responsibility. We must decide that the time for talking has really ended and really put our hands in our pockets and give the money that is necessary to clean up this situation.
We know that Ukraine is heavily dependent on this type of energy, so we have to face up to this. We know the cost of nuclear decommissioning and we should take a hard look at nuclear energy. I happen to belong to an anti-nuclear party, I am President of it in Scotland. I sit with colleagues who are pro-nuclear because France has a different attitude to that. I can understand that. Sweden was the most heavily nuclear-dependent country, and yet they have taken a different attitude.
Perhaps we have to look at the whole question of our energy policy. If we do not know how to destroy the monster we create, have we any right to create any more monsters? That is really the question. Sitting up there are brave people who have come to see us today and I hope I have the chance to meet them. We have to pledge our solidarity, not just with words, but with finance.
Mr President, Chernobyl has gone down in history as the biggest nuclear disaster of all times. The disaster is imprinted on the minds of many residents of Ukraine. And not just there. The consequences are imprinted on the bodies of people and on their descendants. It happened only ten years ago. How many tens of thousands of people are still facing day in day out the gruesome consequences of over-radiation? We do not even have accurate numbers. That is why it is right that the international community should continue to remember them. A tenth anniversary such as this serves the purpose of focusing public attention.
It is particularly sad that even today there is no satisfactory answer to the question of how the accident could happen, nor even to the question of what should be done with the remaining section of the power station. Have we really no idea? Closure is the only answer. I fervently hope that the Ukrainian government will give its cooperation. If the rich countries come up with sufficient money then nothing will stand in their way. But we have not reached that stage yet.
Has the time not come to decide to close down the remaining fifteen power stations of the Chernobyl type? Everyone knows that this will be extremely costly, both for the dismantling of the installations and for the provision of alternative energy supplies. But the international community must recognise that this is a problem that is far too great for an individual country or group of countries to tackle alone. In financial terms the former Soviet Union is not up to it. It would be a demonstration of international solidarity if not only the G7 but all affluent countries were to agree on a plan to make these dangerous power stations disappear from the face of the earth.
The collapse of the Iron Curtain has created a number of new responsibilities for the countries of the West. Now that we can afford to spend gradually less on defence the money saved should at least be used to improve the situation in the former East bloc. And that includes closing down these power stations.
Mr President, ladies and gentlemen, it was the Chernobyl disaster which made public opinion aware of the dangers of nuclear technology. But that was ten years ago. At the time, the Greens certainly expressed concern at these problems, but being bound by political friendships and dependence, they were silent on the subject of the building of nuclear power stations in the East. The National Front, for its part, has been making its views on this subject clear since 1978. It has always been cautious as regards the whole dogma of nuclear technology. Moreover, this was the subject of one of our first pamphlets. In 1980, we campaigned in favour of civil protection, insisting on the need to build nuclear shelters. And, in 1986, the disaster which we had been fearing for nearly ten years occurred.
On 30 April of that year, my husband, Jean-Pierre Stirbois, spoke in the French National Assembly to draw attention to the weakness of France's civil protection system with regard to nuclear, civil or military threats. At the same time, he called for the implementation of a responsible and effective security policy for times of both peace and conflict. By way of example, only seven radioactive fallout warning systems had been commissioned at that time. Naturally, none of them was yet in operation. As for the budget allocated to civil safety in the nuclear sector, it was simply ridiculous. Totally unaware of the magnitude of the problem, the Interior Minister, Charles Pasqua, told my husband that rather than throwing the population into panic for populist reasons, he would do better to go and observe the excellent work of the fire service in the area of civil protection against nuclear accidents. It was unbelievable!
Regrettably, in this context too, we were right - just as we were right with regard to the tragedies of AIDS and 'mad cow' disease, a situation which my colleague Mr Martinez has been condemning since 1990. We have consistently warned in advance of the disasters that have occurred in these closing decades of the twentieth century. At the time of the Chernobyl disaster, we were not told that the radioactive cloud would pass over France: the effects were played down, it was said that there was no real danger, and so on. Nuclear energy seemed to be a taboo subject. Furthermore, information was withheld, on the pretext of not causing panic.
This is arbitrary and dangerous behaviour which gives cause for concern. The majority of the élite were wrong. Insanity prevailed over reason. Our leaders were blinded by the dogma - condemned by certain colleagues - of progress, mass consumerism and free trade. Why should we be surprised if cows go mad when, sadly, they have been turned into carnivorous cannibals? Why should we question nuclear technology? Clearly, nuclear disasters would have ceased long ago if moderation had prevailed over the excitement of all the sorcerer's apprentices.
Ultimately, it is the choice of our form of society which is at fault. Today, the tenth anniversary of the Chernobyl disaster leads us to debate this issue - but it is no longer simply a question of Chernobyl. There are dozens of Chernobyls. We should like to know, moreover, as my colleague said earlier, more or less where things stand.
Finally, we also wish to know what plans have been drawn up in Western Europe for decommissioning nuclear power stations which come to the end of their life, since there is considerable cause for concern in this respect and we should like awareness of this problem to be genuinely raised today.
Mr President, I am sure we all remember on this day the fear that gripped us 10 years ago. When we heard the news of the nuclear disaster at Chernobyl and followed the trail of nuclear radiation as it crossed Europe we felt real fear. It gripped us deeply. However, it has diminished; it has gradually ebbed away. Now we do not have sufficient concern to take the actions necessary to remedy the ecological, economic and social consequences which each year become more and more apparent to us and could hit us again at any moment.
Whilst some actions have been taken, they have proved to be insufficient. More clearly needs to be done. The sarcophagus of the Chernobyl 4 nuclear reactor could be much better and more effective. The original clean-up from the original disaster could have been done much better and more effectively. Indeed, as regards the effects upon human health that have occurred in terms of cancer and other sicknesses, much more could and should have been done.
Most of all, what should have been done is that we should have stopped the possibility of such a disaster again. That sadly, is our biggest problem. That sadly, is our biggest unachieved task.
Many reactors of exactly the same kind as Chernobyl - in some cases in worse condition than Chernobyl - still exist and are in operation in Russia and other parts of the CIS. Worse still, there remains a foolish determination to proceed with this uneconomic and unstable production of nuclear energy by construction of nuclear plants that could be more economically and safely replaced by the introduction of programmes of energy saving and power production from other sources.
I am sure the Commission would agree that this alternative approach to solving the power needs of East and Central Europe, as opposed to a nuclear programme, is the one that we should pursue. Unfortunately, as Mr Pimenta has already pointed out, this morning's news demonstrates that other organizations like the European Bank for Reconstruction and Development do not seem willing to investigate in any serious form through these cost option studies other possible ways of solving East and Central Europe's energy problems.
On this tenth anniversary of the Chernobyl disaster we must rekindle our fears and our concerns to ensure that we have the determination to take the action necessary to stop this ever happening again. We must take hold of the initial agreement in the form of the memorandum of understanding and develop it further at the G7. We must close dangerous reactors - not just Chernobyl, but elsewhere also - and we must resolve ways in which to find the funding to do so. We must provide that funding no matter how much it costs. We must also offer to East and Central Europe, through forms of European assistance, Commission programmes, through the European Bank of Reconstruction and Development and other bodies, solutions that will solve their energy needs and ensure that in future their energy will be supplied on the basis of energy saving and sustainable environmentally-acceptable energy generation.
Mr President, 10 years have now passed since the Chernobyl nuclear power station disaster. This accident brought to light that there are numerous power stations in the former Soviet Union built with the same technology and with a highly unreliable safety record. Some of these are very close to Finland, in Karelia and other neighbouring areas.
In Finland we currently have four nuclear power stations which have worked impeccably and meet Western European safety criteria. The Finnish energy supply authorities consider that we need to build a fifth nuclear power station. The abovementioned Chernobyl nuclear power station accident opened people's eyes to the dangers of nuclear power and increased the Finns' opposition to nuclear power to such an extent that the Finnish parliament has halted all new nuclear power station projects for the time being. There is thus no chance of building new nuclear power stations until people are certain that they are safe.
It is therefore particularly important that the European Parliament debate this issue and appeal to the Commission and Council, and that every possible means be used to try and minimize the threat from Chernobyl-type nuclear power stations. At the same time we must endeavour to close down these dangerous power stations as soon as possible. Secondly, we must concentrate on improving the safety of more modern nuclear power stations and develop programmes to save energy, to improve the cost-effectiveness of energy use and to promote safer forms of energy such as hydro-electric power, peat and natural gas. As I have said, there is a great deal of opposition in Finland at present to nuclear power, which in practice prevents any further nuclear power stations from being built. Consequently, attention has turned to natural gas.
Here, in the European Parliament, too, there has been debate about European natural gas networks, and in this connection we Finns have proposed the inclusion among these networks of the 'Northern Gas Network' which integrates the networks of the Northern Member States by linking gas resources from Russia and Norway. This would increase the security of gas supply throughout the whole of Northern Europe, the Baltic States and other Member States of the European Union, and would accordingly reduce the need for nuclear power. In my opinion this Northern Gas Network should be added to the EU's Europe-wide gas networks.
The matter is being discussed today at the Visby conference. Marjatta SteniusKaukonen has tabled an amendment to the opinion on the abovementioned gas network. I would ask you, Members of the European Parliament present here, to support this amendment by Mrs Stenius-Kaukonen which all members of the Finnish parliament across party boundaries support. When natural gas networks and safety are increased throughout Europe, this will tend to reduce fear of nuclear power stations as well.
Mr President, Mrs Bloch von Blottnitz, Mrs Ewing and Mr Pimenta have said it all today. It is hard to believe ten years after the Chernobyl disaster which, as has already been said, left 125, 000 dead and a further 3.5 million ill, that the plant in the Ukraine is still open even though it only produces about 6 % of the electricity there. This is hard to credit.
Although the Ukraine authorities have pledged to dismantle the plant by the year 2000 in exchange for international aid for the harnessing of alternative sources of energy, closure cannot come quick enough. In November last year at the Chernobyl second reactor three workmen were exposed to massive doses of radiation and we still have not learned the lesson. It is vital that the European Union plays a central and constructive role in ensuring the practical provision of resources under programmes such as TACIS. This programme is aimed at supporting nuclear safety in the former Soviet Union. Given the condition of many nuclear power plants there one cannot underestimate the importance of the programme. However, this programme cannot work unless the European Union makes sure that sufficient resources and grants are available for TACIS to carry out its task.
Finally, as has been said by Mrs Ewing, Chernobyl is not a unique plant. They exist all over Europe. Where will the next nuclear disaster be? As an Irish Member I must refer to the Sellafield plant in the UK. For many years the Irish people have lived under a cloud of unease as the Sellafield plant has stumbled from one safety misdemeanour to another. We have had enough of this. Nuclear accidents do not respect borders and no Member State can act on its own.
Mr President, Chernobyl was the accident that could not happen. It is quite insane to imagine pollution on that scale. Just think, they really said that back in the 1970's. The technology could not go wrong. That is why some people had some problems explaining themselves 10 years ago. The answer was, of course, that it was because the Soviet Union was undemocratic. It is not that simple. With all technology of that type there is probably a danger - albeit slight - of an accident. But if the accident does occur, then the risk is great. There is only one answer to Chernobyl: it must be closed down. It is the only answer decent people can give to using technology which was anything but harmless. The truth is, of course, that we in the West also bear a responsibility for promoting this technology.
It is extremely disappointing if the EU's answer is that we want to build a democratic nuclear power station, and we will only invest in extinguishing fires started by communists, but not in stoves built by democrats. That is not the answer. Energy savings and the use of other forms of energy is the answer.
Mr President, ten years ago over two million children were exposed to the fall-out from Chernobyl. It was an accident that appalled the world and released 300 times more radioactivity than fell on Hiroshima. Until now there has been a conspiracy to deny that any damage to the health of those people and children is a result of radiation.
The International Atomic Energy Agency nuclear safety division has been at the forefront of this cover-up. In 1990 the IAEA published a health report which stated that there was no evidence of disease linked to fall-out and that the ill health was a result of psychological stress. This was in spite of mounting evidence of thyroid cancers in children at the time. Because those children were not screened and not treated, some of them died, and the IAEA is responsible for those deaths.
In 1995 over 400 cases of thyroid cancers were documented in children. This was not finally accepted until the WHO Conference in Geneva last year when the findings of the thyroid project, based in Minsk, were adopted. The WHO radiation expert has gone on record about the opposition to this project encountered at all stages of its development.
I say to you today that one slow, lingering death of one child from radiation is one too many! Beyond the visible and immediate effects on children, the World Health Organization's scientists concluded that radioactivity has a range of effects on health, including higher rates of cancers and heart disease.
But the IAEA are now trying to do the same thing to others as they did to the children with thyroid cancer: they are effectively denying these people screening and treatment. In the Russian Federation, they have collected data discussed at the Minsk Conference showing significant rates of cancer and leukaemia are dose-related - which means radiation-induced. The IAEA at their conference in Vienna last week still deny these findings, although the Ukrainian, Russian and Belarussian delegations dispute their figures.
Commissioner, I would say that the IAEA are not competent to make judgements and pronouncements on health and I ask you to state that the World Health Organization is...
(The President cut the speaker off)
Mr President, the Commissioner mentioned the conference convened last week in Vienna by the International Atomic Energy Agency. This organization should really be called the 'International Agency for the Promotion of Nuclear Energy' , and in my view it is unacceptable that it should attempt to play down the effects of the Chernobyl disaster on the health of the population of Ukraine.
I call on you, Commissioner - and this appeal is also addressed to the President of the Commission, Mr Santer - to make available to the Ukrainian authorities all the financial resources necessary to ensure that the people of that country receive adequate health care.
Another subject touched on by the Commissioner was that of the culture of nuclear safety. In my view, this is no more than a smoke-screen put up by the nuclear lobby - of which Electricité de France, Framatome and Siemens form part - which wishes to sell reactors to Russia and other former Soviet republics. An accident at a nuclear power station, in the East or the West, is simply a question of a greater or lesser probability. Please, do not finance the construction of any new nuclear reactors in the former Soviet Union!
I know what I am talking about, because I come from a region which is threatened by the Cattenom reactors built by EDF. I am convinced that an accident with the same radiological consequences as Chernobyl could happen there at any moment, and in my view, it is unacceptable that these reactors should still continue to operate, even if a European licence allows them to do so.
Mr President, ten years on from the explosion in the fourth reactor of the Chernobyl power station the emergency continues, above all in Belarus and the Ukraine. In Belarus in 1994 and 1995 over 100, 000 people died from causes ascribable to the accident at Chernobyl and in the most affected regions (Gomel and Mogilev) the birth rate has collapsed from 17 to 10 per thousand since 1986, while the death rate has risen from 9-10 per thousand to 12-13 per thousand, a rise of over 33 %.
In 1995, according to the Belarussian health ministry, 400 out of 500 babies with pathologies had cancer. The incidence of cancer in the infant population is 50 times higher than 10 years ago. Official sources put deaths in the Ukraine at 180, 000 and birth rate, death rate and cancer statistics are similar to those described earlier.
Furthermore, taking account of the fact that there could be an explosion with catastrophic consequences at the Chernobyl nuclear plant at any moment, as pointed out in a recent report commissioned by the European Union on the possibility of collapse of old pillars supporting the sarcophagus which was built around reactor no 4 after it exploded in 1986, the European Union simply must put pressure on the Ukrainian government to close the Chernobyl nuclear power station, and in the meantime it must provide the aid necessary to make up the electricity that the Ukraine would lose. The European Union must also intervene through the TACIS and PHARE programmes with the countries of eastern Europe and the former Soviet Union, so that they gradually abandon or convert the at-risk nuclear power stations.
Mr President, I should like to begin by expressing my disappointment to the Commissioner and the President-in-Office of the Council. I had not really expected you simply to declare your support for something on which, as far as I know, we all agree, but rather to tell us where the money is to come from to implement this memorandum of understanding or, for example, what sort of timetable is likely to be necessary so that the two Chernobyl reactors can be decommissioned. This debate, regrettably, has reaffirmed something we have observed over the past ten years, namely that the Chernobyl debate is marked by a mixture of strong words and weak actions, by loudly applauded declarations that remain fruitless.
The other RBMK reactors, a total of 15, are still on line, after all. We know a lot about the sarcophagus, but we are far from knowing how to deal with it. The only thing we know about the whole business is that we actually know nothing. Proposals - for which we have paid dearly, I might add - unfortunately abound.
There are risks elsewhere too, as we know, for instance with the more modern VVER reactors that have been mentioned and of which there are a total of 45 different types with varying risk levels; none of them, however, would qualify for an operating licence in our countries. There are also risks in the irradiated areas of the Urals or in the former nuclear weapons test site in what is now the Republic of Kazakhstan, etc.
It is true that we have provided money; I make it a total of some 600 million dollars given by the West to the former Soviet republics. However, it is estimated that we should need around 15 to 20 billion dollars to do everything the experts have proposed. Here too, I can only come to the sad conclusion that the most important lessons of the Chernobyl disaster are that we are hungry for sensations but reluctant to offer solutions and that horror does not translate into help. This makes it all the more important, to my mind, that at the present time of this tenth anniversary we should not be thinking of some ceremony or other but rather of how this memorandum of understanding can at least be implemented. It is a package - and let me say this to my honourable colleagues too - it is a package that includes the completion of two VVER reactors. Anyone seeking to drop this condition is putting a match to the entire package. We have to be quite clear about that.
(Heckling by Mrs Bloch von Blottnitz) No, no, we must be aware that the removal of this condition means dismantling and destroying the whole thing. That is just how it is. I did not negotiate it, nor am I the Ukrainian Government, but anyone who seeks to tamper with it must know that he is giving others an excuse to make the whole thing fail. That would be extremely regrettable.
Mr President, ladies and gentlemen, allow me to use this debate to express my bewilderment at the fact that at last week's conference in Vienna, ten years after the reactor accident in Chernobyl, there was neither any new evidence presented on the overall extent of the disaster nor agreement on the immediate closure of the reactor complex in question.
In Russia, Ukraine and Lithuania, there are still 15 reactors of the same design as Chernobyl in operation. The long-term effects of the disaster on man and the environment have still not been researched. There are still the most enormous difficulties involved in providing proper medical care for the victims. That is why I am highly sceptical about the special meeting of the G7 in Moscow on 19 and 20 April devoted exclusively to nuclear safety.
I appeal to the four G7 members that also belong to the European Union not to deviate at the meeting from the line laid down in the memorandum of understanding and to be even more vehement than hitherto in demanding the closure of these reactors. Unfortunately, as in the case of the resumption of work on the Mochovce plant in Slovakia, which is of special concern to me as an Austrian, we see that the nuclear industry is not interested in seeking realistic alternatives but prefers to carry on the unprofitable and hazardous construction of the nuclear plant in order to complete a showpiece project for nuclear power stations in eastern Europe and to earn itself kudos.
There is a conclusive and authoritative study which demonstrates that upgrading the Mochovce reactor to western safety standards is not only shortsighted but downright impossible. The aim of this interest group does not seem to be the prevention of further accidents on the scale of Chernobyl but rather the creation of new nuclear risk factors and sheer profiteering. I call on the Commission to reexamine the Mochovce project in terms of its danger to Europe and, if need be, to take the necessary steps to halt it.
Mr President, the problem of outdated energy production stations in the countries of the former Eastern Block is one of the most serious in Europe, and we all know that.
Ten years after Chernobyl the danger is ever-present, and despite the thousands of deaths the station continues to operate. On the 19th and 20th of this month in Moscow, at a new meeting between the Seven and the Ukraine, as has already been said, the question of finance is to be discussed. Within the scope of the TACIS programme, the European Union has committed itself to provide 110 million ECU by the end of 1996 towards improving the safety of nuclear stations in Central and Eastern Europe, and about 200 million more are to be provided by the European Reconstruction Bank. However, money alone cannot solve the problem, other things are needed as well, most of all a change in our thinking. Because Chernobyl is not the only place with problems. In Bulgaria, very close to us, the Kosloduy station is considered the next most dangerous after Chernobyl since last October when it resumed operation. Despite all the pressures by the European Union the date for its operation to cease is constantly being postponed. The nuclear station of Metzamor in Armenia is also regarded as problematic and others too have been mentioned here, while many more still are likely to emerge in the future.
It is in our immediate interests to help those countries convert to new, less costly and safer sources of energy, and to audit and monitor the implementation of the programmes and the utilization of the aid provided.
Mr President, have we not learned anything in the last ten years? Scientific evidence shows that 60 000 deaths were directly caused by the after-effects of the Chernobyl accident and not 30. Perhaps they were the ones who died immediately. Innumerable people became ill. Six hundred thousand people had to be evacuated. The EBRD now wants to make one billion dollars available for the completion of two reactors in Ukraine. That is the price for the closure of Chernobyl. How long shall we continue to support this extremely hazardous technology with its frighteningly inadequate safeguards? Two days ago we learned that Mochovce is to be built with Russian and Czech money. I just marvel at all the things for which Russia has money.
French and German companies such as Siemens will help to build this dangerous nuclear centre. That is scandalous! In Germany the same sort of reactor did not receive an operating licence. It is truly scandalous! Mochovce is a nightmare! It endangers the whole of central Europe. Vienna is almost within sight of it. How many million deaths does the EU need before it will agree to change its energy policy? We need different solutions in Ukraine, and we need different solutions throughout central Europe. I do not want membership of the EU to be conferred on any country that jeopardizes the health and safety of the people of another country.
I now ask the Council whether its policy on Slovakia is changing as regards the talks on Union membership.
Mr President, on 20 December 1995, a memorandum of understanding was signed in Ottawa by the representatives of the G7, the European Commission and Ukraine. This memorandum of understanding contains something good: the decision to shut down Chernobyl by the year 2000. It also contains something very bad, however: the decision to complete work on the two nuclear power stations at Khmelnisky and Rovno. For the House's information, the work of completing these two nuclear sites will be carried out by European firms: Electrabel of Belgium and Iveo of Finland, under the supervision of Electricité de France.
This decision is undoubtedly good for Western Europe's industries, which have run out of markets. However, it is clearly unacceptable, since these reactors will not conform to Western European standards, and because the decision was not based on a comparative analysis, for example to assess the impact on supply and demand.
Mr President, on the tenth anniversary of the Chernobyl disaster we are all still under the terrible influence of that megaaccident and its hideous after-effects, from which hundreds of thousands of people in the stricken regions continue to suffer today. Chernobyl and its aftermath are not only a problem for Ukraine and the other affected regions in Russia and Belarus, but a problem for Europe in its entirety. Even though the accident had largely disappeared from the media headlines prior to this anniversary, it has nevertheless caused a profound change of outlook among the people of Europe.
The question that follows on from this is whether Chernobyl was enough of a warning for those in political power too. In view of the grim long-term effects of Chernobyl, the many dead and afflicted and the devastated farmlands, the very fact that this question has to be asked at all should make us stop and think. Whether political lessons have been learned from the Chernobyl disaster must therefore be measured not only by the statements marking its anniversary but above all by the actual political measures taken. The result, sadly, is far from encouraging. From an Austrian point of view I should also like to refer to the example of the Mochovce nuclear plant in Slovakia, which poses an acute threat to our country, especially to the population of eastern Austria, and it is nothing short of macabre that the Slovak Prime Minister, Vladimir Meciar, should have chosen yesterday to celebrate publicly the signing of the contract for the completion of Mochovce, although the evidence does not suggest that there is the slightest chance of the necessary safety standards being applied. The required safety level is far from being achieved, and no plans have yet been made for the inclusion of the essential second steel casing, which means that Mochovce remains an unassessable risk.
A similar situation prevails at the Slovenian nuclear plant in Krsko. There are also serious safety defects there, which could have especially dire consequences since Krsko is built on a fault line into the bargain. These problems cannot and must not be omitted from the accession negotiations between these states and the EU. May I also refer to the promise made by the Austrian Federal Chancellor, Franz Vranitzky, who described himself in his 1990 policy statement as the torch-bearer for a nuclear-free central Europe. We shall insist on the redemption of that pledge and on the need to extend EU funding beyond humanitarian aid, which remains an urgent necessity, and into investment in the development of techniques for the production of energy from renewable sources instead of further multiplying the risk factors with EU money.
Chernobyl has not been consigned to history and cannot be dismissed with a few commemorative speeches. It is about our present and our future. It is the symbol of a danger with which we are confronted anew every day. The Big MCA is not just a chapter in history books but an ever-present threat to us all. If we fail to recognize that and to draw the proper conclusions, we have not learned anything from Chernobyl and its aftermath.
Madam President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, when we speak today about what lessons we have learned from the Chernobyl disaster - the full extent of which we are, of course, as yet unaware, since we do not know what consequences will be suffered by unborn generations or how the contaminated landscape will develop in years to come - I have to conclude that we have not learned the necessary lessons and that many years have passed without anyone taking the action that really ought to have been taken in the wake of the Chernobyl disaster. How else could we speak today of the sarcophagus having so many cracks that repairs are necessary, and how else could we be saying today that it will take several years before the other Chernobyl reactors are decommissioned?
Commissioner, when you speak of reactor safety, it strikes me that safety cannot only mean better knowledge of the effects of radioactivity, but that reactor safety can be achieved when unsafe reactors are closed and when we in the European Union provide the countries of eastern and central Europe with appropriate financial and other resources, and by 'other resources' I mean energy-supply programmes, development programmes for different sources of energy. Nuclear safety is indispensable, not only to the countries of central and eastern Europe but also to all the countries of the Union and the whole of Europe. As an Austrian, I also wish to take this opportunity to express my total incomprehension of the decision reached by the Slovakian Government to press on with a technologically dubious plan to complete the construction of an unsafe reactor with funds that could have been put to better use a year ago to build a gas-turbine plant with which the energy demand of the population could have been met.
Madam President, let me just say this in conclusion: I understand the fascination that nuclear energy holds for scientists, but I believe we have become bogged down and that the lesson of Chernobyl would be to make an orderly retreat from this nuclear quagmire.
Madam President, I was here in Parliament when the Chernobyl explosion took place. One of the clearest memories I have of that time is the rush with which many of our European governments ran to press to claim that in some mysterious way the contamination had wondrously blown away from their countries and not polluted their countries, so that they could sell their radishes, lettuces and cabbages without anyone assuming - horror of horrors - that they had also been affected by the disaster of Chernobyl.
Perhaps it was the appalling vista of the potential effects of that explosion that caused so many governments and individuals to run for cover; because they simply could not contemplate it. The explosion and its aftermath were surrounded by a wall of secrecy - and indeed, in many cases, they continue to be surrounded by that wall of secrecy - and were largely ignored by the international scientific community, while a few heroic Russian scientists did all they could to contain the aftermath of that explosion.
It is now largely through the efforts of some highly motivated NGOs and some journalists that the full extent of the genetic time-bomb which was released in Chernobyl that day is revealed in its full horror. The full impact of the radioactive fall-out on human health is still being assessed, and I do not believe adequately assessed. Already we have seen a generation of children with grotesque and life-threatening malformations. We have got a new word in our vocabulary now: the 'Belarus necklace' , applicable to a generation of children have had their throats slit from ear to ear to deal with their thyroid cancer. We have done too little to alleviate the pain and distress of these children and their families.
Many generous families and medical specialists in my own country are doing splendid work, but the scale of the disaster requires a concentrated and coordinated world-wide response. We must provide more medical help for these victims. I fear that the potential consequences, should the downside of the nuclear industry become more widely evident, are probably too much for some of our Member States to bear.
Madam President, Madam Commissioner, ten years on from the disaster at Chernobyl we are beginning to understand its breadth and gravity. We know the technical reasons for it today, we know that the RMVK reactor had an intrinsic design defect. We know that at the time of the disaster the operators of Chernobyl acted too rashly and we know that the reactor did not have a containment housing to retain the radioactive material in the eventuality of an accident. The responsibility lies with the operators then, but also with the scientists, consultants and politicians, and with the government for its handling of the emergency.
Today the Ukrainian government has massive problems to cope with involving incurable radiation sickness with unknown prognosis. The terrible psychological stress on the people, largely linked to lack of information about the real risk, the forced exodus, the loss of the building stock, together represent an exorbitant economic and social cost. Certain problems of a strictly nuclear nature remain open, and the fuel still in the reactor, the sites where highly radio-active waste is buried, and the actual sarcophagus, do not instil confidence.
All these problems are our concern, naturally they are the concern of the Ukraine first and foremost, but they are also our concern. The Ukrainian government must respect the commitment to shut down the plant that is still operating, but the European Union has the duty to intervene with the breadth of measures necessary to remove the risk and take care of the casualties as far as possible. Unsafe power stations must be closed, wherever they are, and a sensible energy policy encouraged, particularly in the eastern European countries. That is the thrust of the joint resolution we have presented with other parliamentary colleagues and which we naturally support.
Madam President, the tenth anniversary of Chernobyl is full of flowery statements and costly conferences, but when it comes to discussing concrete international aid, we are fed with lies, sweet talk and duplicity. What has happened to international responsibility when the IAEA in Vienna presents an international Chernobyl project based on the assumption that the health of the inhabitants of that region is not seriously endangered by the reactive contamination of Chernobyl? And this is done despite the fact that 200 reputable scientists from Belarus, the Russian Federation and Ukraine have already identified an increase in cancer, leukaemia and organic brain damage. For Belarus, the hardest-hit country, the equivalent of 31 annual budgets would be needed to establish some degree of control over the impact on man and nature. That country cannot possibly afford to take such action. That is why Belarus is pursuing a policy of rehabilitation, has cut social welfare and has legalized resettlement, and the whole thing is supported by TACIS aid, which is promoting economic development in highly irradiated areas. As far as financial accountability is concerned, the nuclear operators could be made to bear responsibility for the risks by means of an international aid fund stocked by a risk levy on those operators.
Madam President, today, ten years after the Chernobyl disaster, we might have expected a reasonable discussion. I see, however, that once again, simplistic anti-nuclear populism is prevailing in the debate. The ranks of those who say 'We just need to do this and that' swell from speech to speech, from debate to debate, and do not take us a single step forward.
At present - and this is the Council and the Commission's message, one which is perhaps a little disappointing, but nonetheless real - we have the G7's memorandum of understanding. That is the basis of our approach. Clearly, we do not have the resources, at European Union level, to conduct a large-scale action programme in this field. We need an international agreement. We have one. Perhaps some people do not like some aspects of that agreement. Perhaps other solutions, other types of action, could have been envisaged, but we all know how difficult international negotiations are. We have this agreement, this memorandum, and we must stick to it.
Beyond that, is there room for the European Union to carry out more specific measures with its more modest resources? I believe that we could take action, for example - as Mrs Banotti mentioned - in the field of medical assistance. Clearly, there are a number of medical and social problems that have not yet been adequately addressed in the regions concerned, which do not possess the facilities that we have. This is a field in which the European Union could conduct an action programme.
It could also carry out a longer-term action programme in the area of the celebrated culture of nuclear safety, which was so lacking at the time of the Chernobyl disaster, and which will continue to be lacking in the future, even if we hand over fully operational, safe nuclear power stations to the people of Russia and Ukraine. In this area, Commissioner, perhaps you could submit to us a more specific proposal for discussion at a meeting in the near future, which I hope will be more constructive.
Madam President, Commissioner, Mr President-inOffice of the Council, at this stage of the debate, I should like to begin by saying that today, the Chernobyl sarcophagus is an impossible symbol. That is because no matter how many layers the sarcophagus has, there is something which will keep the reactor alive: the victims of the Chernobyl disaster. I should therefore like the European Parliament's key message to the victims of the Chernobyl disaster today to be one of solidarity - solidarity which must translate into practical aid for the people of Ukraine.
I agree with Mr Desama that the memorandum of understanding is a positive initiative, which Parliament must in no way try to play down. However, the issue of nuclear energy is a never-ending debate: on the one hand, there is the question of energy supply; and on the other, there are the questions of the increased consumption of nuclear energy and the large number of nuclear power stations existing in the world.
Consequently, there is a need for a substantial increase in both investment and the political will to take the necessary measures in the area of nuclear safety. It is time to call for the opening of a new phase of nuclear safety, as regards both control of the dangers and treatment of the waste from nuclear power stations.
Commissioner, I would urge you to respond to the pressure from Parliament by bringing forward the economic proposals that it is calling for this afternoon, with a view to tackling the problem firmly.
Madam President, all the motions for resolutions call for the closure of Chernobyl-type reactors. That is what has prompted me to speak today. As chairman of the Delegation for Relations with Estonia, Latvia and Lithuania, I have visited the Ignalina plant on several occasions. Today, I would like to describe the situation in Lithuania with regard to this plant. It is Europe's largest power plant. The carbon rods which control the cooling system have a remaining lifespan of possibly 8 years. They are silting up. There are problems with the spent fuel rods. There are no plans for how they are to be regenerated or stored.
The government in Lithuania cannot come to a decision, because it is good economic business to operate this plant. The plant management even talk about continuing, about expanding, about creating a Unit 3. There is therefore a discrepancy between the policy agreed with Lithuania on this plant, and the plant's management. Here, in fact, we have a problem not only with financial agreements, but also a political problem, because supplying energy in these areas is very difficult, and the alternative is expensive.
The Union has a clear task, and that is to help build up these alternatives, to provide support for the reorganization of energy systems and distribution, but it requires a totally different and firm set of agreements. Perhaps that is where the problem lies. It also requires a great deal of money. I welcome the G7 memorandum, but in my view this should be a subject for more in-depth consideration by the Intergovernmental Conference.
It is, in fact, one of the biggest problems associated with the enlargement, etc. I also support those colleagues who regard this as a global commitment.
Madam President, I had the opportunity at the beginning of the debate to put forward some very comprehensive observations about events which have happened, and so I would like to conclude with some comments to summarize the excellent debate which has taken place. A common feature was everyone's very great concern about the past 10 years and whether a similar situation could arise, and I do not think that any of us today could rule out that possibility. That is why, over the last 10 years, we have been very concerned to find out whether we could have managed things better than we managed the events surrounding Chernobyl.
There have been quite a lot of different figures put forward regarding the nature of the accident and the number of victims. It is often the way that there are different measurements of this kind of thing. I have based my information on WHO data, but it is not so much the numbers which should concern us, but rather the will to help the victims which we know there have been. It seems to me that there has been too little acknowledgement of the work undertaken jointly by the Union, whether in regard to the necessary aid to the victims or medical preparedness and tighter safety measures to guard against future accidents. I personally regard that as a very important effort over the 10 years.
I share the view that there is a need for a common energy policy, a need to find alternatives, and there have been many proposals mentioned in the debate in this respect, which I hope will be developed in the same way as I have noted a general interest in strengthening safety. Also the last comments from Mr Sindal regarding the situation in Lithuania were instructive.
I do not, therefore, think that we have merely been talking. I think that there has been international co-operation. I believe, also, that considerable efforts have been made. One may justifiably ask whether they are sufficient, and there I am in agreement with those who say, no, of course they are not, until the plant is closed down and new solutions found. Both for Ukraine and the people of Ukraine, of course, not enough effort has been made, and until then there is a major task ahead of us. Thank you for the debate.
Madam President, on behalf of the Council I have listened with great interest to what has been said, and I must say that I have learned a great deal: I have learned that this is an immensely complex and complicated problem in medical, social, technical and finally, energy terms. A lot has been said, but I think many of the speeches have been a little unfair - I am particularly sorry that Mrs Estevan Bolea is no longer here - in claiming that neither Commissioner Bjerregaard nor the Council has produced anything other than words and nothing concrete has been done. I do not think that is true and I do not think it is fair to say so, because the Commission has done everything possible: when it comes down to it, 4 billion dollars have been allocated in one way or another. So it cannot be said that nothing has been done. Certainly we must do far more, that seems obvious: we must do far more now and we will have to do far more in the future. Let me say quite frankly that far more needs to be done in many respects, but I do not think it is possible to do everything for everyone in every case.
I would like to remind you that the other day, Saturday, in Brussels, the Pledging Conference on Bosnia was held and the States that took part committed 1, 230 million dollars for the rest of 1996. So it cannot be said that the States are doing nothing and it certainly cannot be said that the European Union is doing nothing.
I would also like to make some detailed comments. A lot has been said about the Ukraine, and we naturally extend our solidarity to the Ukrainian delegation here today. But we also need to talk about Belarus, which is suffering equally serious pollution and human and social damage. I must tell Mr Linkohr in particular that it is not true that we do not know when Chernobyl is going to be closed, because a date is set in the memorandum of understanding: the year 2000. I also want to say that Mrs Stirbois is right - she is not in the Chamber at the moment - that there are also power stations in the west which may present risks. I think we must be objective about this problem and it is also necessary to think about the amount that would be needed and would have to be demanded not only of the Commission, which has large but limited resources, but also of the States. The States are trying to fight unemployment and help Chernobyl and Bosnia and the Rwandan and Liberian refugees all at the same time, and in the end I do not think the poor European Union States can do everything.
What I think the Council should say, in human terms and in terms of the sensitivity the States of the Union have always shown, is that what happened at Chernobyl should make us think carefully and increase our commitment, and, as a small aside, I hope Parliament will finally approve the TACIS regulation the day after tomorrow; it has been mentioned more than once but the Commission is currently applying it without the regulation because Parliament has not yet approved it. I hope it will be approved as a further demonstration that Parliament is also determined to help on the Chernobyl issue.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Situation in the Middle East
The next item is the statement by the Council on the situation in the Middle East.
I call the President-in-Office of the Council, Mr Ferraris.
The issue we now have to deal with is a very delicate, very complex and very difficult one. The recent events in Lebanon are additional confirmation that the Middle East is still a volatile area, and it is no accident that the presidency, which I have the honour to represent here, has placed the Middle East and the Mediterranean in general amongst the priority areas in the interest of the Union.
The Union has done everything possible and has spared no effort to try to reach, or at least facilitate, a solution to the troubles in the Middle East. Certainly Parliament has been informed of these efforts; certainly these efforts have always been deployed in close coordination with the United States; certainly there has been a common vision behind their development: security for everyone in the area, recognition of the existence and the right to exist of all the peoples of the area. But the vision has not always coincided; sometimes it has been complementary. The President-in-Office of the Council, Mrs Agnelli, spoke in this Chamber on 12 March to report on the deliberations which took place at the extraordinary Council of Palermo, the results of which were then confirmed at the extraordinary Conference of Sharm-el-Sheikh. As you know, many steps have been taken subsequently in the midst of great difficulty, difficulty that certainly did not result from lack of determination on the part of the presidency, the Council and the Commission. The troika was able to visit certain Middle Eastern capitals; in fact if I am not mistaken it is in Beirut or Damascus or Amman or Tel Aviv at this very moment. It is making a four-day visit to the zone to try to achieve action on what was agreed in Palermo and decided in Sharm-el-sheikh, as well as to provide a useful point of contact at this delicate, difficult and dramatic time.
There have been some results, fewer than we would have hoped, it is true, but account has to be taken of the objective situation. I would like to mention one as a reminder to us all: the visibility of the Union at the Palestinian elections last January. I think that the European electoral unit which oversaw and monitored that election had considerable influence on ensuring an orderly course of events, as did some visits that the President-in-Office of the Council carried out during that period. The Union has also made a significant commitment to the peace process, and not just this year, with support to Palestine and the Palestinian national government. I think the European Union, strengthened by this record, has been in a position to express its concern about what is happening in Lebanon today. The recommendation and the hope, all too obvious, is that violence will not breed violence, that chain reactions will not be triggered off and endanger the peace process. The Member States of the Union regard the peace process as important because of the concrete results already achieved, and everyone is determined to do everything possible to prevent those achievements being compromised. In summary, the objectives proposed by the Council and the Union are to implement United Nations Security Council Resolution 425, urging all to exercise moderation, and above all to end military action. All the countries involved are being asked to contribute, as far as possible, to a reduction in the level of tension and above all - I repeat - to abstain from the use of force.
The Union will also continue its efforts through direct contacts and visits at the political level to the countries of the area, to emphasize the commitments undertaken by the informal Council of Palermo of 10 March, that is, cooperation to combat terrorism but also the opportunity, the need and the duty to consider civilian and unarmed populations.
Ladies and gentlemen, the union - as I said at the start - reaffirms Israel's right to its own security and condemns the violence of Hizbollah which has caused a reaction by Israel. But at the same time, the Union expresses its concern about the effects the Israeli reaction has had on the unarmed civilian population, and an emergency plan to assist the populations directly affected is being implemented. In the last few days - let me repeat - the European Union has stepped up its action with the visit of the troika and through this diplomacy we hope to bring about or facilitate in any way we can the resumption of negotiations and ensure that the 1993 agreement between Israel and the Hizbollah constitutes a useful starting point.
I think this action is strengthened by what has been done over the last few years. Certainly the European Union cannot do everything, nor is it alone in being able to do something, but it is certainly the most committed and it has long been committed, as it was in 1980, for example. It has now been committed to reestablishing justice in the area for 16 years. The Italian presidency is maintaining that policy, especially by coordinating its own action with the countries of the area on the one hand, and with the United States and with Egypt on the other. There is an American delegation in Rome at this very moment for that purpose.
Ladies and gentlemen, I am sorry to say I do not know what results the troika has achieved in the last few days in its contacts with Beirut, Amman, Damascus and Tel Aviv, or what conclusions it has been able to reach. It hardly needs sating that the attention of the Council and of all the Member States represented by the Council is concentrated on this issue. Next Monday's General Affairs Council in Luxembourg will definitely go further into the situation in the light of any information it has been possible to obtain. Naturally, the presidency will not fail to keep Parliament informed, and the suggestions, advice and opinions expressed by this Assembly today will be especially valued by the presidency and the Council. The problem is close to all our hearts and has dramatically worsened in the last few days and hours. If I may add a personal comment, our task is not to pass judgement on who is wrong and who is right, but to save the civilians and save the peace.
Madam President, I would like to thank the President-in-Office for his report and we were particularly pleased to hear that the Troika are at this moment active in the region. It is important that the European Council is seen to act through the Troika rather than just leaving actions to individual Member States of the Union, no matter how worthy and welcome those individual actions may be. It is the action of the European Union that my group believes is crucial at this moment.
Those of us who have vested much hope and expectation in the Middle East process are today sad and despairing. In this House we have paid fulsome tribute to our friends in this Israeli Labour Government who, by acting with courage and vision, began the process to lead the tormented Middle East out of conflict and towards a long-term peaceful solution. On behalf of the Socialist Group today we extend our undiluted support for that peace process. We offer our support as well to the Israeli Labour Government and those of their Arab neighbours who have met the challenge of peace and have become bigger men because of it.
Let us also not underestimate the immense provocation to which the Israeli people have been subjected and to which their Labour Government has steadfastly over months urged understanding and tolerance. What were they supposed to do in the face of unprecedented murders, terrorism and sustained attack? While our intellect may tell us that this current action against Lebanon is not the right approach, our hearts, which have bled with the Israeli people for their dead and injured, have considerable sympathy with their predicament. It is always more difficult to tell your friends and those you respect that you believe they are wrong. Yet today my group urges Israel to stop the bombing and action in Lebanon which we believe cannot be right and cannot aid a long-term solution. Rather it perpetuates hate, encourages yet more young Arabs to take up arms against Israel and it destabilizes Israel's friendly Arab neighbours.
We condemn utterly those in Lebanon who have permitted the attacks against Israel to continue from Lebanese territory. We deplore the hand of Iran in this and look to Syria to exercise leverage in Lebanon if it truly seeks peace as its leaders so recently assured a delegation from my group that it did. The European Union has a growing responsibility to support those seeking peace on its borders. We owe it to Israel and to the Palestinians. We owe it to the memory of Yitzhak Rabin and we owe it as well to Shimon Peres and to Yasser Arafat. Of course we want Israel to stop the bombing that is causing such human misery to the civilian population in Lebanon. But we also demand solidarity and real political commitment to support Israeli civilians against the terror of the extremists.
Madam President, ladies and gentlemen, the situation in the Middle East is now extremely grave and there is a long list of victims on all sides. In the face of this reality, sad as it is for the prospect of peace, I wish the European Union had done much more than it already has.
This is not the right time to be critical, because the gravity of the situation and the rapid development of the facts demand that, even after the event, we must put forward a system of measures to deal with the crisis, despite the fact - and I cannot avoid saying this - that especially in this case we should have acted along preventive lines.
Madam President, ladies and gentlemen, given the situation that has developed today, the solution to the Middle East problem lies in the implementation of a system that includes, on the one hand, immediate measures to built trust, and on the other hand, long-term policies.
The immediate measures have four ingredients: on the one hand, an end to terrorist acts against Israel and provision of the security guarantees which that demands. On the other hand, immediate cessation of bombardments by Israel and the withdrawal of Israeli forces from the security zone in South Lebanon. Long-term policy amounts in essence to just one thing - the continuation and support of the peace process already started. So far as the immediate measures are concerned there are already, as you have mentioned, Mr President-in-Office, two initiatives: the French, and an American plan about which I, at least, only heard yesterday evening. I am glad to hear you say that the Troika is there on the spot, and I would like to believe that this visit by the Troika will lead to a presentation by the European Union of a plan of its own.
So far as long-term policy is concerned, in other words the peace process, there is no doubt that to continue and support this process is the only guarantee of peace in the area. However, this depends not only on developments inside Israel, not only on developments concerning the Palestinians, but also on positive intervention by the European Union towards other countries in the area which have a powerful influence on the developments I have mentioned. In that sector we do in fact see substantial intervention and help, at least from the Commission. Yet, still more initiatives are needed and must be undertaken by the Union. I have already spoken about putting forward a range of trust-building measures to guarantee the continuation and support of the peace process. No doubt there are other specific activities that could take place to make the most of such channels as the Union has already opened, but also - and why not - to open fresh ones as well.
Madam President, ladies and gentlemen, a motion has been tabled which expresses the anxiety of all the political groups in this House. On behalf of the European People's Party, I call for a vote in favour of that motion.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, our fear is that the escalation of violence in South Lebanon and northern Israel will undermine the Middle East peace process initiated by Yitzhak Rabin and Yasser Arafat. The first has already paid for his courageous commitment to peace with his life, and the position of the second is now being weakened by the new situation in the region. The European Union and its Member States must do everything possible to prevent the logic of peace from being replaced by a logic of war, through a deadly sequence of events which no one is able to stop.
Firstly, we must forcefully reiterate our condemnation of all extremists: the Jewish extremists and their accomplices, who murdered Yitzhak Rabin; and the fanatics of Hamas and Hizbollah and their foreign sponsors - notably Iran - who have already committed, or are ready to commit, appalling attacks against innocent civilians.
We must reaffirm unequivocally the right of the Israeli people to live in peace and security within their internationally recognized and guaranteed borders. At the same time, however, we must recognize, with equal formality and commitment, the right of the Palestinian and Lebanese peoples to live in peace within states whose territorial integrity and sovereignty must be recognized. We must call on all the warring parties to show the spirit of conciliation that is needed for the continuation of the peace process. It is hard to accept without comment the statement by the Israeli Prime Minister that it is too early to negotiate. It is never too early to negotiate to stop a war: to say otherwise would be to admit that a war can be justified and to exclude any kind of preventive diplomacy.
No one doubts the ability of the Israeli army to destroy Hizbollah - but at the cost of how many 'martyrs' whose successors will demand vengeance? Furthermore, there is nothing to say that this is the Israeli Government's objective - for is it not Syria, through poor Lebanon, which is its target?
Is it therefore reasonable to call on the head of the Lebanese Government to disarm Hizbollah, whilst continuing to occupy part of that country's territory? Evacuation and disarmament must go hand in hand. Today, it is the rebuilding of Lebanon which is being called into question. How many years will it take to erase from the collective mind of the peoples of the region the painful memories of the present conflict and those which have preceded it? The solution to the conflict will not be military, but diplomatic. The countries of Europe - notably Europe's Mediterranean states - which do not have a military presence in the region, but which have age-old ties of friendship with the peoples of the Middle East, all have a duty to offer their services as mediators, as France has done already.
Similarly, we are entitled to call on our American partner, the United States Government - whose opinion, we know, counts for a great deal with the Israeli Government - to play a mediating role. We welcome the ceasefire plan proposed by the United States Government, but the ceasefire must be implemented without delay. In particular, the Israeli air force's bombing raids on civilian targets in Lebanon must end immediately, because as the French Prime Minister said yesterday, they are unacceptable. Naturally, the same goes for Hizbollah's rocket attacks on northern Israel.
We can only deplore the large numbers of civilian victims of the conflict and the misery of the displaced populations. Diplomacy must now prevail over bombs and rockets. We must pray that the peace process will be resumed and continued. We all hoped that the murder of Yitzhak Rabin would not be in vain, but would serve the cause of peace and not that of war, as his assassins wished. Now is the time to remember this, whilst imploring all those responsible for the current escalation of violence to rejoin the path of negotiation and peace, for tomorrow may be too late.
Madam President, Israel's current actions in South Lebanon do not constitute an attack, but a response to an attack. This is the conviction which determines the Liberal Group's position, and which underlies its motion for a resolution and the fact that it does not subscribe to the joint motion for a resolution.
Indeed, we believe that, leaving aside the balanced and reasonable statement by the President-in-Office of the Council, the joint motion for a resolution considerably underestimates the pressure that Hizbollah has been exerting on northern Israel for several weeks, and the suffering of the inhabitants of Kyriat Shmona and the surrounding region.
Over and above the latest incidents, it should be observed that there is no territorial dispute between Lebanon and Israel, and that the conditions for peace will be met as soon as a free, sovereign and democratic Lebanon is reestablished. In the present century, democracies have not waged war with one another. Wars have always broken out between democracies and totalitarian or fanatical states, and that is what we are witnessing today.
It is for this reason that, whilst deploring the human tragedy currently being played out in the Middle East, we retain the hope that the peace process will not only be resumed, but extended. In particular, we hope that a peace treaty between Israel and Lebanon - the Lebanon that we love - can also be signed.
Madam President, the Israeli bombing of Lebanon provokes our condemnation and concern. It is plunging the defenceless Lebanese people into all the horrors of war - dead and wounded civilians, the destruction of property, and mass exodus. And it is jeopardizing the entire peace process in the region, which gave rise to such hope.
Clearly, we can only condemn Hizbollah's blind attacks on the Israeli population. Far from contributing to its security, however, Israel's bombing can only fan the flames of fundamentalism and encourage terrorism and its monstrous outrages. In this region, as elsewhere, the escalation of violence is a dead end. Such a chain of events exposes the civilian population, which has such need of peace, to all the dangers of war.
We are calling for the immediate cessation of the Israeli bombing - which is endorsed by the Americans - and an immediate halt to all military action, as well as the granting of emergency humanitarian aid to the Lebanese refugees. Everything possible must be done to save the peace process and build a lasting peace in the region. This implies, first and foremost, respect for the sovereignty of peoples: with regard to Lebanon, through the implementation of UN Security Council Resolution 425; and with regard to the Palestinians, through the return of the occupied territories and respect for the right to selfdetermination, the end of the sealing-off of the territories, and the implementation - finally - of the promised aid for reconstruction.
The European Union and each of its Member States must act to bring an end to Israel's military actions and bombing in Lebanon. It must bring its full weight to bear to help the resumption of the peace process and the building of a lasting peace which guarantees the security of all the peoples of the region.
Madam President, the Greens condemn the Hizbollah attacks on northern Israel but at the same time we believe that Israel has gone far beyond what might be considered legitimate self-defence in its deliberate attacks which are forcing the mass flight of the civilian population and which, among other things, hit an ambulance the other day. We believe that the peace process is now at risk - it must be continued. We are happy to agree with the liberals that the peace process must be expanded to include Lebanon and Syria.
We demand that Israel stop the bombing immediately and enter into negotiations. The Israelis must also show clearly that they are prepared to withdraw from Lebanon completely as part of an agreed peaceful settlement of the conflict.
Syria must use its influence to put an end to the Hizbollah action. We condemn the attitude of the Iranian government and we urge the Commission to draw up a comprehensive plan for humanitarian aid for those who have suffered in the Israeli attacks.
Madam President, Mr President-in-Office of the Council, the events of the last few days in Lebanon fill us with dismay, since they are threatening the peace process which we have welcomed from the start. Certainly, we can and must understand the reaction of the Israeli Government, which cannot stand back and watch while terrorist attacks increase and its citizens are killed. We can also understand the difficulties of Prime Minister Peres, who is facing elections and is obliged to demonstrate his firmness.
On the other hand, however, we can and must question the scale of Israel's military operations in Galilee and Lebanon, as well as the acts of violence committed against the civilian population, which is being forced to flee in appalling conditions. And we can express our concern that Israel's response is a disproportionate one, all the more so in that it is impossible to see how the crisis can be resolved by force.
Ultimately, the outcome of Hamas and Hizbollah's appalling attacks and Israel's 'Grapes of wrath' retaliatory operation is a spiral of violence which is in danger of becoming out of control.
As for the international diplomatic initiatives, they are hardly likely to reassure us. Firstly, I would comment on the almost total absence of the European Union, which once again has been overtaken by events. Certainly, as you have just said, Mr President-in-Office, the Troika, represented by the political directors of the three foreign ministries, is paying a visit to the region, but in a very low-key way and without tangible results.
Furthermore, Israel will only talk to the United States, and seems to think that it is the only possible mediator. The United States' peace plan has finally been examined by the opposing governments. France, for its part, has attempted a number of measures, but without consulting the other Member States beforehand - which is hardly in keeping with the European spirit.
Also, the initiative which it was emphatically announced was intended to secure a ceasefire has progressively been downgraded to a modest fact-finding trip by the French Foreign Minister, Mr de Charrette - a trip based on the strange assumption, moreover, that Lebanon is a sovereign, independent state, whereas unfortunately we know that it is nothing of the kind, and that it is Syria which plays the decisive role in the region, whilst not forgetting the influence of Iran. Neither Israel nor the United States make this mistaken assumption.
In the face of this mess, however, let us hope that the meeting next Friday between Shimon Peres and Yasser Arafat will enable the region to emerge from this nightmare.
Madam President, after the suicide attacks by the Hamas the rocket assaults on Northern Israel by the Shiite Hizbollah movement show clearly how fragile the peace process is in the Middle East. The freedom that Syria and in its wake Lebanon are giving to the actions of the Hizbollah is a major obstacle to reaching a definitive peace settlement. It is unacceptable that this movement is allowed to wage such acts of aggression from Lebanese soil.
One basic principle of international law is that no country may make its territory available for enemy activities against another country. The Israeli government is justified in its military actions of the last few days to do everything possible to protect its citizens on the border with Lebanon against the cowardly rocket attacks. As diplomatic means had no chance of success they had no option other than this to defend themselves.
In the meantime Israel's actions are a clear warning to Syria and Lebanon to put a complete stop to the Hizbollah's activities on Lebanese territory. They have sufficient means if only they have the political determination to do so. I would therefore urge both the Council and the Commission to stress action against the Hizbollah in their contacts with both countries.
The independence of the Lebanese state must also be re-established by Syria and Iran ending their interference in Lebanon. Finally developments in Lebanon form an additional reason to exert diplomatic pressure on Iran. Iran is an important source of support and inspiration for the Hizbollah movement. A signal from the European Union, as well as one from Israel, would not be out of place to show Iran clearly that sabotaging the peace process is not worthwhile.
Madam President, ladies and gentlemen, once again, Lebanon is being battered and bruised in a war which the two rival powers in the region are waging on its territory.
Lebanon is occupied by Syria, which has set up a puppet government - the government of the multi-millionaire Ariri, the former friend and financier of Jacques Chirac, whose inane comments and promises to the Lebanese people can now be seen for what they are.
Syria arms the Hizbollah militias in their war - which it firmly controls - against Israel. Hizbollah was created by and for Syria. Given that the Israelis know and declare that the Syrian authorities are behind Hizbollah, therefore, why do they not hit Damascus - for that is where the movement's leaders live? Its arms dumps, barracks and training camps are all in Syria.
The truth is plain to see. Israel and Syria have a cynical, immoral and dishonourable pact to keep the war in Lebanon, and the latest incidents are just an episode in this situation. It is to Syria's advantage. The war legitimizes its police and military regime and its occupation of Lebanon. And it is to Israel's advantage. An economically prosperous Lebanon would mean the return of Beirut as a strong financial centre, at the expense of Haifa and Tel Aviv. So Israel's army destroys the power stations and the painstakingly rebuilt infrastructure in Christian territory in Lebanon. Consequently, this pact suits both the Israeli Government - which is backed unconditionally by the United States - and, since the Gulf War, Syria's dictators. Meanwhile, no one cares if little children in Iraq and Lebanon are dying. For them, there are no human rights!
Madam President, ladies and gentlemen, I should not like to miss this opportunity to thank the presidency for their kind and helpful comments. It was particularly valuable to learn that the Union had sent observers to the elections in Palestine. From time to time you tell us, Mr President-in-Office, what the troika has been doing and what has been happening with the American delegation in Rome. Now, in the light of your comments, I can better understand why the French Government chose to go it alone.
I wish to begin with the common ground that has characterized the Middle East policy of the European Parliament for many years. First of all, the European Parliament has unequivocally and emphatically condemned every act of terrorism, including today's Katyusha rocket attacks on northern Israel by the Hizbollah.
Secondly, irrespective of party and national allegiance, we in the European Parliament have welcomed and supported the peace process between Israel and the PLO. Let me repeat the gist of what the late Israeli Prime Minister, Yitzhak Rabin, said at the peace rally to explain his belief in the peace process and his commitment to it only a few minutes before he was assassinated. 'For many years' , he told the rally, ' I fought for my country on various fronts and gave everything to enforce a military solution for the sake of Israel's security and her right to live within secure borders. Today I know that only the peace process, not military action, can achieve this.' Mr Rabin, as a former hawk, was more able than anyone to convince people that there is only one way to solve the Israel-Palestine problem. His conviction and his commitment to peace cost him his life.
Deaths, misery, expulsion and suffering are on our agenda today. That is why this Parliament, which has spoken such clear words in the past, must turn to Israel today and tell it to stop the bombing and the expulsions in Lebanon right now!
Mr President, I can be brief because Mr Dimitrakopoulos has made many of the points that I would have wished to have made, and I welcome his reception of this statement and support for the joint resolution which will come before Parliament.
We were pleased and delighted when the peace process started and the agreement was reached. Today I have heard talk from many people on the floor of this House about war. I hope it is not war. I hope it is an act of terrorism that we are seeing and that we can actually get back to the peace process and the continuation of the agreement.
Terrorism stops the peace process and I believe that some people have a lot to answer for at the present time, namely Hamas and Hizbollah. Of course Syria is involved, and, of course, Syria must be a key player in the eventual solution. We as a Community must act together and I am delighted to hear the President-inOffice say that the Troika is currently looking at the situation. I hope that just looking at the situation actually produces some results, because we must get a solution! We cannot, as a Community, keep depending on the United States to solve all the problems in the world, and that is what it currently looks like. We must get up a little bit earlier, as President Clinton has advised us.
But we must also understand the Israeli response to the current situation. I am convinced, having been to Israel a couple of times recently, that they seek and desire peace. In the negotiations and in the agreement they have already given up a lot. They have given much towards the peace process and yet we are not seeing the peace process being delivered from the other side.
I do not myself feel inclined, therefore, to condemn outright the Israeli response to what is happening at the present time. When they were under attack, when their citizens were being killed, it was not easy for them.
We must look at the whole situation. There is one government in the Middle East which is guilty of crimes within its own country as well as within the Middle East generally and that, of course, is Iran. We need concerted action from the Community, we need coordinated action, and I hope that the Troika can deliver it.
Mr President, this Parliament has expressed on numerous occasions its unequivocal support for the Middle East peace process initiated by the Oslo Agreements. With equal firmness, it has condemned the terrorist attacks which directly threaten that process by sustaining a familiar strategy of raising tension. It has also said, though, that combating terrorism effectively means bringing an end to the conditions which provide its breedingground. The terrorists of Hamas, for example, will not be eliminated by sealing off the West Bank and Gaza Strip, or by keeping thousands of Palestinians in prison - measures which are causing an increase in unemployment, and a deterioration in the living conditions of the people in those territories. Rather, they will be eliminated by strictly complying with the commitments made to the Palestinian National Authority. Similarly, the Israeli army's disproportionate attacks against Lebanon will not succeed in stopping Hizbollah's bombardment of Israeli civilians. Moreover, those attacks are causing numerous civilian casualties, including children. And, above all, they are seriously undermining the stability which the region desperately needs, as well as the peace process as a whole.
Israel must cease its military actions against Lebanon and comply with the relevant international resolutions, in particular UN Security Council Resolutions 425, 508 and 509, which call for its withdrawal from South Lebanon. It is not possible for such serious action to be taken purely on the basis of electoral considerations - unless the fact is that the hawks in the Israeli army are daily gaining ground in Tel Aviv. If Israel complies with those international resolutions, Hizbollah and its sponsors will be isolated and deprived of all justification for their actions. The European Union must take action along these lines - collectively, and not in the form of isolated initiatives - if it does not wish to continue merely financing the strategies of powers outside the region, and if it wishes to play a part in restoring peace to the region, something which is vital to the success of projects such as the Euro-Mediterranean Agreement.
Association agreements, Mr President, must be made conditional on compliance with international resolutions and the non-use of military means to resolve problems.
Mr President, all reasonable people know that no problem can ever be solved by war, in the Middle East or anywhere else. And no one can remain indifferent to the suffering of civilian populations, in Lebanon or elsewhere.
Nevertheless, the State of Israel, which has demonstrated its desire for peace, and which has already paid a very high price, cannot allow terrorist movements to strike at its very heart by launching rocket attacks on its towns and villages. The terrorist movements responsible for these actions, these murders, have been clearly identified. They have the backing and financial support of a terrorist state - Iran - and operate from Lebanon, a country which is largely under the military control of Syria.
These terrorist movements must therefore be eradicated once and for all. To this end, Iran must be ostracized by Europe, and Syria must be forced to the negotiating table.
On this basis, peace - a genuine peace - can be restored, and poor Lebanon, rid at last of war and all its consequences, can begin to enjoy the normal life of an independent state.
The European Parliament must take action along these lines, thereby assisting the peace process and its architects on the ground. It must unequivocally demand the ending of all negotiations and all contact with Iran, until that country condemns terrorism. Similarly, it must obtain an undertaking from Syria - with which the European Union has ties - to join in the peace process and stop giving the impression of a country that is playing a double game. Peace in the Middle East depends on this far more than on resolutions. In this respect, in our words and deeds, we must all be resolute, determined and specific.
Mr President, once again, the Middle East has been the scene of tragic events. Should we really be surprised?
The considerable progress on the road to peace made over the last few years led us to believe that the conditions for a stable and lasting solution had finally been met. In reality, fundamental problems, providing the implacable enemies of peace with forceful arguments, still remain. Israel's occupation of South Lebanon and the inability of the Lebanese Government to guarantee the region's security are fundamental obstacles to achieving peace.
Now that, sadly, the conflict has flared up again, we cannot be content to seek a return to the previous fragile status quo, but must seize this tragic opportunity to resolve the fundamental problems, and in accordance with the UN resolutions. There can be no successful solution without the intervention of mediating powers. France was the first to take diplomatic and humanitarian action. The United States has involved itself by tabling a plan for settling the conflict, which unfortunately - if my information is correct - has just been rejected by Hizbollah.
We must not pay heed to a simplistic view of competition between the United States and France, or the idea that the intervention of two states will complicate rather than facilitate the settlement of the problem. Strictly speaking, France and the United States do not have the same position on the Middle East. Their approach to the individual states in the region is different. For this very reason, their respective actions, if coordinated, could greatly help to bring about a permanent solution.
With regard to Europe - or, more precisely, European political cooperation - as ever, it has been somewhat slow off the mark. After the war in Yugoslavia, after the conflict between Greece and Turkey, now the situation in the Middle East is once again demonstrating that the world's foremost commercial power counts for little on the world political scene.
Europe's institutions are more at issue here than the men and women who run them. Will the negotiators at the Intergovernmental Conference remember this, in the pale light of dawn that always surrounds the final hours of Treaty negotiations?
Mr President, I also want to address my remarks directly to the President-in-Office of the Council, Mr Ferraris, to call for a more visible initiative by the European Union.
You have already heard colleagues in my group, the European United Left, firmly condemn the Hizbollah movement's terrorist attacks against Israel. Our group has always spoken out against the use of religious fundamentalism for political ends and even worse, as in this case, for terrorist ends.
But today we equally firmly condemn the grave decision of Shimon Peres' Israeli government to plunge the whole region into violence, with indiscriminate bombing of Lebanon's civilian population, and hundreds of thousands of refugees and evacuees in Beirut.
We consider the Israeli response indiscriminate and disproportionate, decided on only to reassure public opinion on the eve of the parliamentary elections. Israel cannot inflict the weight of its response to the Hizbollah attacks on the whole Lebanese people. Furthermore, we consider that the attack against the whole of Lebanon is seriously endangering the Middle East peace process.
We therefore call for the immediate cessation of hostilities and the resumption of negotiations between Lebanon, Syria and Israel, with a view to lasting peace between these countries.
My group believes, and this has already been said, that United Nations Security Council Resolution 425 must be implemented and respected, and I would remind you that the resolution provides for the withdrawal of the Israeli occupation forces and respect for the territorial integrity of Lebanon. It is useless to disguise the truth: unless Israel decides to withdraw from the Golan Heights and from southern Lebanon in parallel with a decision by Syria and Lebanon to expel the terrorist forces that threaten the existence of Israel, there will never be peace.
To conclude I want to tell you this, Mr Ferraris: you must understand that merely studying the situation is not enough, it is necessary to take action. I think the Member States must take the initiative immediately on the basis of a decision of the Council of the European Union to secure a ceasefire and the resumption of negotiations. Guaranteeing impunity to anyone, in any region of the world, can only lead to disaster.
Mr President, I should firstly like to say that I agree with many of the major points that Mrs Green and Mr Sakellariou have made about this conflict. I shall therefore take this opportunity to make a number of other points, which may be minor ones, but which I believe need to be highlighted.
First and foremost, I wish to say that here in the House, we have absolutely no doubts about the need for Israel's security, and we have condemned and deplored the terrorist attacks of which the Israeli people have been victims. I had the opportunity to attend the Palestinian elections as an observer for the European Parliament. On the one hand, I saw a happy and hopeful Palestinian population which was enjoying a new-found dignity, and I believe that all of us there had that impression. On the other hand, a number of the Palestinians to whom we spoke - not all of whom lived in the territories - did not share this happiness; they were not always able to give us comprehensible reasons for this, and we sometimes had the feeling that their reasons were inexplicable.
Today, Yasser Arafat's government and people are fighting terrorism. And I heard a short while ago, at a meeting held in this very building, that the Israeli ambassador recognizes and welcomes this fact. And I think it is clear that no one in this Chamber wishes to see a return to the logic of violence either. Today, at a time when we are greatly mourning the loss of Yitzhak Rabin, we fear that the escalation of violence - as is always the case - may take on a logic beyond all reason and control.
The European Union has established, albeit timidly, a framework for dialogue. It persuaded the Syrians and Israelis to sit down at the same table at the Barcelona Conference. It played a fundamental role in the Palestinian elections. I therefore call on the European Union to use all its powers - which are not always visible, or as great as we would wish - to ensure the cessation of the attacks and to bring the parties back within the still shaky framework for dialogue which it has established.
Mr President, we all sympathized with the Israeli government, and very rightly so, when it was facing the problem of attacks by Hamas which brought great loss of life, and when the Prime Minister of Israel, Mr Yitzhak Rabin, was assassinated.
I am afraid, however, that those who put arms into the hand of the Israeli Prime Minister's assassin are in the end starting to influence and determine Israel's policy and the dynamics of its position. Because everyone recognizes the right to self defence, but it is a right that must be exercised with complete and strict self restraint. Here, we now have aggressive action on the part of the Israeli government, we have barbarous, foolish and dangerous acts. And from that standpoint I think those acts should be condemned by the European Union, the United States, and by every international agency.
At this time, the important efforts made by the European Union at the Barcelona Conference, with an open Mediterranean policy which presupposed the furtherance of the Middle East peace process, is literally at risk of being blasted to bits.
I believe that to a large extent this can be attributed to an inadequate presence of the Council of Ministers in the Middle East crisis, perhaps related to the internal problems of the country exercising the presidency, while in fact Italy, owing to its position, its geographical position, and its historical ties, could have played a very important role.
I think it is very important that we should now demand that Israel must stop its activities immediately and that the stage should be set for a dialogue between Syria, Lebanon and Israel, leading on the one hand to a total cessation of terrorist acts by Hizbollah from Lebanese soil and on the other hand to the complete withdrawal of Israel from Lebanese territory.
With this opportunity, however, Mr President, I want to express my concern about the recent defence cooperation agreement between Israel and Turkey, which has resulted in a link between two great crises, the Middle East crisis and the Greece-Turkey crisis, and which could lead to more general and more widespread problems in the area.
I was in Beirut last week on the day that the Israeli actions started. It struck me in the airport that every hall had a portrait of the Syrian President Hafez al-Assad and his dead son. It is quite clear that Syria is calling the shots in Lebanon.
Mr President, the Hizbollah's actions from Lebanon can only, and I really mean only, be carried out with the approval and collaboration of Syria. But our man in Damascus is still quietly waiting to see how the balance of power develops, with only one thought in mind, that of clinching a huge economic deal which can hold the dictatorship in place in Damascus.
During my stay in Beirut, Mr President, I realised how hard the Lebanese had been working on trying to control the catastrophe in their city, Beirut, and various political circles told me that if they managed to hold free elections in Lebanon they would like us to send observers.
The peace process in the Middle East, Mr President, and the opportunity for Lebanon to enjoy its own sovereignty in freedom partly depends on ending the terrorism which is supported by Syria and Iran. Then there would be no reason for Israel to take action outside its own frontiers.
Mr President, I am pleased that the European Union has a delegation in the Middle East, but I would like to ask you what the Council intends to do in the much quoted but unfortunately empty critical dialogue with Iran? Has the time not come for a real EU policy, for example on arms supplies?
Finally, Mr President, did France take action after EU consultation or did they go it alone? And what do they hope to achieve in view of the American efforts?
Mr President, in the path of justice is life, says the Bible in chapter 12 of the Book of Proverbs. That is the motto of next year's congress of the Protestant Church in Germany. Without justice there is no life and no peace. It is in three different capacities that I address the following requests to the Middle East, to its competent representatives: first of all as Europeans we have to agree that we too are responsible for stability and peace in the region; secondly, as German Europeans we have a special responsibility to ensure that peace reigns in Israel and that the State of Israel can live within secure borders; thirdly, as chairman of the Delegation for relations with the Mashreq countries and the Gulf States, I shall be in the region next month with colleagues from the European Parliament, visiting Syria, Jordan and Lebanon; our official parliamentary delegation will convey the clear message that we want peace in the Middle East and that anyone who destroys peace there through acts of terrorism will thereby become an adversary and an enemy of Europe.
I urge the Hizbollah and their backers to stop firing on northern Israel, to call a halt to terrorism and to accept the offer of negotiations.
We want to amend point 5 of the resolution, which I believe would make it acceptable. Our aim as Europeans is not only to secure peace in Europe but to secure stability and peace all around us, not only for Christian reasons but because it is better for all concerned that peace should prevail in this and other regions of the world. We Europeans believe in the peace process that Mr Rabin initiated, and we shall do everything in our power to ensure the success of that process.
Mr President, following on from what the President-in-Office of the Council said in his introduction I would just repeat that the Commission also shares the concern at the current escalation of events in the Middle East and is more than willing to study where humanitarian aid is needed so that we can contribute in that action.
Mr President, at the same time the Commission is convinced that first of all an end must be put to terrorism. But even in a mediating role, such as presidency, troika, United States, France, one cannot be blind to the truth of cause and effect and the Commission can at all events agree with those who say that one may wonder how much account Israel has taken of proportionality, but the fact that the Israeli action was an answer to Hizbollah provocations cannot be denied, because that would not bring a solution any closer. We also believe that Syria and Iran should also be approached about the role of Hizbollah in Lebanon.
The Commission is also of the opinion that Resolutions 425 and 508 of the Security Council must be respected. It also believed that Israel has shown willingness to make sacrifices for peace in the past year, and has also done so, as has been mentioned today; until such time as a peace settlement has been reached with Syria there is little realistic chance of insisting on the implementation of Resolution 425 as we all know that when a peace settlement is reached with Syria it will have to include a settlement for the integrity and independence of Lebanon; then Lebanon will really be able to guarantee, possibly with aid from neighbouring countries, that there will be no attacks on Israel from its territory.
Mr President, I agree with the feeling in this House that does not wish to polemicise. This is about maintaining the peace process and the peace process is today at stake. But there is a difference between taking action precisely to save the peace process or taking terrorist action to torpedo it. I feel that this distinction must be clearly made.
Mr President, ladies and gentlemen, the Council has listened to a debate of high moral tone, if I may say so, and also of great political support for action the European Union, the Council, the Commission and all the Member States may take at an objectively difficult time.
Without seeking to reply to individual Members who have spoken, I would like to make two or three comments. One is also about method: I must tell you frankly - and I say this more on my own behalf than on behalf of the Council - that European Union foreign policy measures cannot always be taken at the speed that may be required. There is a necessary and objective process of joint planning which can be an advantage but may also, as in this case, be a disadvantage of the European Union. The crisis broke last week, and as Commissioner Van den Broek put it, very well I think, it involves an evaluation of degree, which is difficult and needs to weighed with great wisdom because no-one can deny - and this has been the attitude of all the Member States of the European Union, at Palermo and then in a wider spectrum of nations at Sharm-el-Sheikh - that terrorism must be condemned and countries supporting terrorism or even suspected of it must be given some kind of warning. In fact the troika went to Teheran on 2 April, that is, after Sharm-el-Sheikh and before the current crisis.
Nevertheless there was terrorist aggression by Hizbollah and the Israelis reacted, and we now have to weigh that not in a pharmacist's scales - where human suffering is involved we cannot pick over who did the most and who is at fault - but politically, to save the peace process as far as possible. Various comments have been made about Syria and its attitude, about Lebanon which is suffering from the violence of others, but also about Israel's patience and determination to achieve peace as demonstrated over all these months, about the terrorist attacks inside the country, and about the sacrifice of Yitzhak Rabin, and I would say in homage to him that it was an almost classical sacrifice to the peace process.
All this must be considered when intervention is described as too slow - although that is true, there is no denying it. I would like to say that the presidency, all of us, were already doing everything possible last week to try to find suitable ways of ending this process, through contacts which are not always public - Mr Pettinari will forgive me - because of the delicacy and caution required not to break the threads of the fabric, the sometimes very delicate weave of a peace process which in itself is extremely fragile because it depends not just on governments but also on zealous or fanatical splinter groups.
I would like to make two or three more points. I think the initiatives of individual countries, appreciable and noble and important though they may be, and that is how they are described in a communication to the President of 15 April, but the efforts of each country to contribute to the extent of its influence, weight and tradition certainly need to be coordinated with the Community's general measures. In this case France certainly took a very noble initiative and the presidency was in fact informed and it was implemented in a way that made it part of a collective plan, a common design.
This is, I repeat, an extremely delicate issue, and if it is to be handled successfully I do not think everything can be made public. Sometimes matters have to be discussed with extreme caution. The objective is to involve everyone in a peace process, every zone in the area, every country and every effort they can make towards it. Today, at this very moment, American Under-Secretary Peltow is in Rome to try to coordinate joint action with the presidency in the hope that this can have some effect. And here I would like to remind you that on the 29th the follow-up to Sharm-el-Sheikh will be held in Luxembourg in a Community setting. To demonstrate that the presidency of the Council intends to keep Parliament informed of these important events, I will tell you what has been communicated to me at this time. The troika is also going to Tel Aviv, a stage which was not planned for the first tour, and through the contacts made in the two day tour of Amman, Beirut, Cairo and Tel Aviv, it is seeking to restore vitality to the 1993 understanding between the Hizbollah and Israel, which I mentioned earlier, and put an end to the crisis. In addition to this, other ideas have been outlined and the American Under-Secretary is examining them today in Rome. This delegation is not just at the level of policy directors, Mr Lalumière, but involves Under-Secretaries of State, and that is precisely to give the troika's mission not only a functional value but a higher political profile to increase its importance and, as far as possible, send a political signal from the European Union.
At the moment the troika delegation is in Cairo, tomorrow it will be in Damascus, and the day after tomorrow in Tel Aviv. In addition to this, it is necessary to think about a new form of involvement in this plan of ours and about the forces in Lebanon, Syria, Israel, Egypt, and throughout the area which can restore the peace.
Some things are still in the pipeline so I cannot go into as much detail as I would like. But I want to assure Parliament and honourable Members that all of us, the Council, the presidency, the Member States, quite clearly regard this as an issue of the greatest importance. Mr Alavanos is right that it is in fact of special interest to Italy, for obvious reasons it seems to me, but unfortunately Italy is not acting alone and there are many things to be considered.
The point is very simple: we have to do everything possible, but not pass judgement, which is very difficult to do at the moment, faced with the suffering of the Israeli people and, of course, of the people of Lebanon. It does not help to pass judgement on who is in the wrong and who is in the right at a time like this: what will help is doing everything we can to prevent a very difficult and fragile peace process from breaking down because of irresponsible acts of terrorism and, as one honourable Member said, this Parliament should not talk only of peace when it is still to be achieved.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken at 12 noon tomorrow.
Question Time (Council)
The next item is Question Time to the Council (B4-0431/96).
I regret that we are down to one hour rather than the usual one and a half hours. Therefore, I shall allow a supplementary question from the original questioner plus one other rather than the usual two.
Mr President, you have said the we have just one hour. It is scandalous that it is reduced that way. In fact we have only 48 minutes. I beg you to present something to the presidency. It is intolerable that one of the major rights of Parliament - to ask questions - is not being fulfilled. It really is intolerable, what is happening now.
Mr von Habsburg, I am totally in agreement with you. I constantly bring this matter up both in writing to the President and to the heads of the political groups. I do not seem to be making much progress but perhaps together we can have another go. I intend to have one hour of questions even though this goes beyond 7 p.m. I hope that the interpreters will be agreeable to this because it always depends on their cooperation.
If I am not mistaken, this question comes from Mr Bertens. Mr President, ladies and gentlemen, it would be almost a platitude to reiterate how deeply all of us in the Council cherish the freedom of the press and how determined we all are that the freedom of journalists should be assured, even in crisis areas. But I think it would be difficult to give journalists the support Mr Bertens would like to them to have. I assume that when Mr Bertens refers to crisis areas he means areas in a state of civil war, with a real war in progress. I imagine that is what he is referring to. However it does not seem to me that these crisis areas are located, except in an extremely limited way, inside the territory of the Member States of the Union and therefore, if I have understood correctly, he means journalists operating outside Europe, in third countries. In that case, I think it may be very difficult for the Union and the Council to intervene in a coordinated way on behalf of people whose job is to provide us with information, as none of us are in a position to guarantee the safety we would certainly like to afford them. The Union provides all possible moral and political support, but I am fully aware that such support is symbolic rather than actual.
I think it is right to put on record that we owe our journalists a great deal for their commitment in going into these areas. But apart from any action the individual States may be able to take through the usual diplomatic channels, frankly I do not see how the Union can help journalists in difficulty apart from giving them moral support which is admittedly not very much. But we simply do not have the means to take more concrete action.
Mr Ferraris, thank you very much for your answer which proves yet once more that Italians may perhaps think more in symbols and Dutch probably more in effective measures. This question was tabled on the basis of a report in my name which was unanimously adopted on 6 December 1993 and which dealt with the protection of journalists on dangerous missions and in which - and I shall not dwell in the realms of philosophy - we called for practical aid to be given to journalists in trouble by setting up a 'coordination centre to collect information and grant specific aid' . This coordination centre was to have a direct link with the European institutions to facilitate adequate political action. I did this in conjunction with all international and national journalists' organisations, and I am now asking you why I have not to date even received an acknowledgment of receipt. I trust you will do something about that.
Thank you for that clarification, Mr Bertens, which is very useful indeed and I can only reply in all honesty that I take note of your request. I believe it is up to the Member States to provide journalists with the normal consular or diplomatic protection and I support them in that commitment, however I take note of your suggestion and if I may I will get back to you on this as soon as possible.
Question No 2 by Concepció Ferrer (H-0211/96)
Subject: Plan for joint action to combat racism and xenophobia
Given the fundamental differences between the UK and the other Member States regarding the plan for joint action to strengthen judicial cooperation in the area of combating racism,
Does the Council intend to maintain the broad thrust of the initial plan?
Does it not believe that the objectives of the proposed action would be difficult to achieve if the British position were to prevail?
At the Council session of 19 and 20 March 1996, the Member States supported a proposal from the Italian presidency to amend the text of a joint action plan, which had in fact already been presented by the Italian presidency. Account was taken of certain reservations of Dutch MEPs, and others of a linguistic nature.
The text we proposed takes account of certain comments made by the United Kingdom delegation in particular and is broadly based on the plan examined by the Council in November 1995. This text is intended to establish legal cooperation on the instructions for drafting the leaflet on conduct that can be described as racist or xenophobic. The purpose of this cooperation is to ensure that such conduct is subject to criminal sanctions or covered by exemptions under the principle of double jeopardy. In addition to better legal cooperation, the plan provides for the adoption of appropriate measures in specific sectors, for example the seizure and confiscation of texts, pictures, or other documents which incite to racist or xenophobic conduct, in the course of enquiries or legal action relating to matters liable to be criminally listed as indicative of racism or xenophobia.
For its part, the Italian presidency will do everything possible to ensure that this plan can be approved before our presidency ends. It goes without saying that we consider it the duty of every free citizen to condemn racism and xenophobia.
Thank you, Mr President-in-Office, for your answer to my question, which was in fact tabled before the Council adopted its decision. I was moved to ask it by my concern at the apparent impossibility - given the doubts and reservations of the British Government - of a text of this kind, which is so necessary and important, being adopted in due course. Let us not forget that racism and xenophobia are a great problem, which requires action on the scale of that which the Council and, more specifically, the Italian presidency are in favour of taking.
Consequently, I simply wish to thank you for your answer and welcome the proposed action.
I would like to congratulate the Italian presidency on the way it has promoted this issue of taking action to combat racism and xenophobia at the European level as well as at local and national level. I am dismayed at the negative attitude of my own government.
Will the Council make every effort to try and persuade the British Government that we need to take action at the European level as well as anything else we do? Could I also ask the President-in-Office if the final decision on action in this area will be taken by unanimity or by a qualified majority?
This time the honourable Member has me in difficulties, because I do not know the answer. I say that sincerely. I venture to suggest that a decision like this, condemning racism and xenophobia, would be unanimous. It would be surprising if the fifteen were not unanimous on this subject.
I want to say that the presidency and the Council are aware that this decision alone cannot reduce racism and xenophobia. It needs to be translated into action in prevention, in youth exchanges, in the Euro-Mediterranean project, and so on. Ladies and gentlemen, our condemnation of racism and xenophobia cannot be limited to legislation to prevent it. There is a need to promote moral action, because if the European Parliament and the European Union are not in a position to combat racism and xenophobia, they will be failing in one of their duties.
Question No 3 by Alexandros Alavanos (H-0213/96)
Subject: Position of the Council regarding the crisis between Greece and Turkey
In a resolution of 15 February 1996 the European Parliament deplored 'the failure of the European Union and its Member States in this crisis to take effective action within the framework of the common foreign and security policy' . At its meeting of 26 February 1996 the Council was also unable to adopt a position because the United Kingdom exercised its right of veto. Will the Council say how it intends to express its solidarity towards the Member State in respect of which Turkey has threatened the use of force (casus belli), should it choose to exercise its legal rights, such as its right of sovereignty over its own territory, and how it will oblige Turkey to maintain good-neighbourly relations with this country, in accordance with the terms of Customs Union? Does the Council consider that such a position is conducive to the idea of a common foreign and security policy?
Mr Alavanos' question is also quite difficult and delicate at this time.
As you know, the Council and the presidency have devoted great attention to the problem of the conflict, or rather - because I prefer not to talk about conflict - the difference of opinion between Greece and Turkey in the Aegean Sea and we have several times expressed our concern as well as our determination to prevent this friction between Greece and Turkey.
This was repeated in the Association Council and again in the General Affairs Council just last month and I believe action has been initiated not only by the presidency but also by the Commission, in particular by Commissioner Van den Broek, to try to persuade the two parties to show moderation. While expressing solidarity with Greece, ladies and gentlemen, we are also taking account of the importance of Turkey, and that has already been said to you on other occasions.
A little while ago Mr Alavanos quite rightly spoke about the importance of equilibrium in the Mediterranean. He was referring to the Middle East and also recalling the difficulties between Greece and Turkey. I certainly do not think the presidency can be reproached for not devoting every effort to ensuring that these disputes could somehow be resolved through talks, in the interests of both countries, in the interests of the region - and by region I mean something very specific - and hence in the interests of stability in Europe.
I thank Mr Ferraris and in every way echo the wishes he has expressed. Nevertheless, I would like to reiterate what my question says, namely that the European Parliament and not the Greek MEPs, the Plenary of the European Parliament deplored the failure of the European Union and the Council to take effective action within the framework of the CFSP so far as the GreeceTurkey crisis is concerned.
And I now want to make my question completely specific on the basis of recent developments, namely the failure to convene the Council of Association. Is the presidency of the Council prepared to submit any constructive proposals for the Council of Association to be convened again, including a commitment to reject the use of force between Greece and Turkey and a commitment by all sides that in the specific crisis relating to the islet of Imia the path followed will be that of international methods for the peaceful solution of crises, such as recourse to the International Court of the Hague?
I ask for a specific answer from the President-in-Office.
Mr Alavanos is right in a sense, but if it were possible to give a more definite reply, the problem would already have been solved. The difficulty actually lies in trying to identify the possibility of genuine terms for a solution between the two parties involved.
Mr Alavanos, you are aware of the significance of the statement made by Mr Jimas, the President of the Turkish Council, a few days ago in Brussels at the last General Affairs Council and the efforts made by the presidency to reach an understanding with the other members of the General Affairs Council, so that the meeting of the Association Council with Turkey, which should have taken place on 26 March, should not be cancelled but only postponed.
This is a very delicate issue, as Mr Alavanos knows, but I ask you to trust in the presidency's very active commitment and, if I may say so, very personal commitment as well, to trying to achieve what Mr Alavanos is calling for and what it is in our interests to achieve.
Question No 4 by Carmen Fraga Estévez (H-0225/96)
Subject: Decision by the US Court of International Trade
In February 1996 the US Court of International Trade recognized that there was clear evidence that Italy was infringing UN resolutions on the use of driftnets limiting their maximum length to 2.5 km. If the situation is not rectified within three months the United States will ban the import into its territory of fish and fish products originating in Italy; given the existence of the single market, this could affect the rest of the European Union as well.
Does the Council not agree that there is a need to ban the use of such fisheries equipment in the Mediterranean as soon as possible, in order to avoid a trade war with the United States?
Thank you, Mr President. In the first place I want to point out that the Council is not in the habit of evaluating or commenting on decisions, acts or statements made outside its own meetings by persons or organizations external to the Council. I do not think that would be correct. In general we believe that our Community legislation conforms to United Nations resolutions. As to the implementation of Community legislation, it is obvious that it is up to the Commission to ensure that the provisions in force as regards management and conservation of fisheries resources are respected, in this case Council regulation 345/92 which prohibits any Community fishing vessel from using driftnets exceeding 2.5 km, irrespective of which waters it is fishing, with the single exception of the Baltic Sea which is subject to a special regulation.
I would also like to draw Mrs Fraga Estévez' attention to the fact that the Council is currently examining a Commission proposal for a total ban on driftnets, in the light of the opinion expressed by the European Parliament. This proposal will be discussed at the next meeting of the Fisheries Council on 22 April 1996, as I have already stated in replying to other questions three weeks ago. In fact the Council has never had occasion up to now to discuss the specific facts mentioned in the question, so I do not think there is any more I can say in answer to Mrs Fraga Estévez.
I am grateful to the President-in-Office for his explanation, but I am obliged to say that the Council has been examining the Commission proposal and Parliament's report for almost two years now. It is therefore taking its time. I hope that it reaches a successful conclusion.
Furthermore, I should like to ask the President-in-Office a question. The decision by the United States Court of International Trade is following an unstoppable course. In principle, there was a deadline of 8 April, by which date the US Government was required to ask the Italian Government to submit an action plan for controlling the use of driftnets in the Mediterranean.
Given that the Italian Government has 30 days in which to reply, therefore, is the Italian Government prepared to submit such an action plan? And if so, what guideline measures will it contain?
I would like to make two comments. The first is a general one on your complaint about the delays, Mrs Fraga Estévez. Unless I am misinformed, there are difficulties within the Fisheries Council because opinions differ on this issue and it is therefore hard to achieve unanimity and reach a decision on the lines you indicate. The second comment is that, in our opinion, our standards are in line with those of the United Nations and therefore I must infer that the attitude of the United States is wrong.
Finally as regards your specific question as to whether Italy intends to react within 30 days of a certain date not known to me, I will find out and if you are interested I will let you know. That question is put to me as an Italian and not as the representative of the presidency, so I will find out and make a point of giving you the details.
I was very surprised by the reply from the Presidentin-Office. He said that the Council was not in the habit of commenting on the decisions of organizations other than itself. The fact is, however, that this is a decision by the Court of International Trade of a foreign power - the United States - which may have the effect of restricting the Community's exports, and the Council can do one of two things: either it can take no action, or it can take action.
If it decides to take no action, that will mean that it accepts the accusations. In that case, it must resolve to put the Community's house in order. If it decides to take action, because it believes that the United States has violated world trade rules, then it will have to take the matter to the World Trade Organization.
My question is: does the Council intend to defend the Community's fisheries exports by lodging a complaint against the United States with the World Trade Organization? Or does it, on the contrary, intend to accept the export ban? If that is the case, it will have to draw up a policy to ensure compliance with United Nations rules in the fisheries sector.
You are right in a sense, Mr Arias Cañete, but first I would like to make one thing clear. If I understood your comment correctly, it was not a decision of an international court, but a United States court, so with all due respect to the United States, it is a court of a third country. Secondly, the actions of a United States court cannot have extra-territorial effect, they cannot have effect outside the United States. In the third place it seems to us that these provisions, as they have been described, are incompatible with the decisions of the Uruguay Round on free trade. In the fourth and last place, I can assure you, and this should give you some satisfaction, that in our view the question should obviously be put to the World Trade Organization authorities, which are not yet fully established unfortunately and that is why it is actually difficult to know what to do. So I would ask you not to press me any further and I will do what I can. The Council is most grateful for the very specific information you have given me.
Question No 5 by Michl Ebner (H-0233/96)
Subject: Protection of minorities in Member States of the Union
In view of the fact that many conflicts could be avoided by timely protection of minorities and that neither the Treaty of Rome nor that of Maastricht contain provisions governing the protection of national minorities, will the Council state in what form the rights of minorities in the Member States of the Union are to be enshrined at the 1996 IGC?
I do not think it will be difficult for Mr Ebner to understand my thinking on the subject of what has been done by the Council and by Italy on the principle of respect for minority nationalities. At this point it should be remembered how much the European Union, the individual Member States and Italy have been doing progressively over the last few years to advance the recognition of documents relating to minorities, like the Charters of Copenhagen and Moscow, in the context of the ex-ECSC, now the ECSO. Certainly nothing is said about this in the Maastricht Treaty - there Mr Ebner is right - there is no explicit mention, in fact, except in the general area of the defence of human rights.
I would like to remind Mr Ebner and other Members that at the very first meeting the other day of the Intergovernmental Conference at senior official level, it was decided to make the question of what might be called the chapter on the rights of European citizens a priority. The rights of European citizens cover all the expressions of freedom.
Furthermore, the European Parliament is associated in the work of the Intergovernmental Conference, in the form you are aware of, and I think Italy as a country, certainly, and the presidency as long as Italy is in office, will always welcome anything that can heighten, enrich and make more meaningful the protection of minorities as they exist today in Community Europe and as they will exist in the enlarged Europe of tomorrow.
I do not know whether I am speaking on behalf of the Council or on behalf of Italy, Mr Ebner, but you know my views and you are fully aware that we must all have this issue of minorities very much at heart. In fact, minorities in all their forms are one of the greatest living demonstrations and one of the most vital elements of the protection of the citizens of Europe, in their diversity of language, culture, and sometimes religion. All this is part of the heritage of a Europe which belongs as much to its minorities as it belongs to all its citizens.
Count Ferraris, I am sincerely grateful both for what you have said and above all for what has been done in the past on this issue.
In this context, however, may I also intimate that, although the European Parliament wished and called, through the Reflection Group, for a clear and unequivocal opinion on consideration of minority rights, and although the subject was dealt with by the Reflection Group, the latter did not include the question of minorities in its report. That is a great pity, and I believe that the demand made by the European Parliament in the Maij-Weggen/Dury report underlines this. We hope that the subject of human rights which you mentioned will include the codification, or at least an acknowledgement, of the rights of minorities and will not be confined to non-discrimination, for as far as minorities are concerned non-discrimination is certainly not enough.
I think I can also say on behalf of the Council that this is non-discrimination: but that would be a long debate and I do not want to go into detail. I would like to suggest that Parliament returns to this issue. It is true it was not mentioned, but that was for the sake of brevity, not out of ill will. I think point 4.13 of Parliament's resolution on Europe's support for the recognition of cultural diversity ought to be taken up. Personally I hope that Parliament will seek to bring up this point when participating in the Intergovernmental Conference, because it is an intrinsic part of the heritage of rights of European citizens.
Mr President-in-Office, your answers have been excellent, but I am afraid the same cannot be said of the situation itself. If we added all of the national minorities or ethnic groups in the European Union together, particularly after enlargement, they would constitute the second-largest Member State. This, then, is a very sizeable problem. At the moment, the preamble to the Europe Agreements contains an obligation to protect minorities. When these states accede to the Union, however, this obligation will cease to apply. The Intergovernmental Conference, of course, has a mandate to prepare the Community for enlargement, and I cannot imagine how the Community can be enlarged without an internal mechanism for the protection of minorities. Otherwise many problems from central and eastern Europe will be imported into the European Union.
I have difficulty answering you, Mr Posselt, because I have already mentioned the importance of this issue in relation to the enlargement myself. Let me repeat that we are at the start of an Intergovernmental Conference. This is a very important point and it needs to be raised. The European Parliament is associated with the work of the Intergovernmental Conference, so it can propose something along these lines and I am sure that the governments will have no difficulty accepting it. I entirely agree with you that it is an issue we need to resolve internally, before the enlargement produces further problems. Furthermore, speaking as an Italian - I think Mr Ebner gave me credit for this - I believe we have done everything possible. Problems will never be entirely solved; total satisfaction will never be possible! Otherwise we would not be human, we would be divine. Frankly you place me in difficulty, because I am personally completely convinced of the importance of the minorities and so I think there would be full support from us, certainly from Italy, but also from all the countries of the Community for an issue which is important because - I repeat - it is an expression of freedom.
Question No 6 by Christine Oddy (H-0247/96)
Subject: Sri Lanka
What steps does the Council intend to take to ensure that urgently required medical aid is sent to Northern Sri Lanka?
I think I have already replied in the past to questions about Sri Lanka and my reply to Ms Oddy is that the European Union is very concerned. Obviously it is following the situation in Sri Lanka closely, it has repeatedly deplored the loss of human life caused by the war, it has urged the government and the Tamil Tiger movement to make every effort to protect the civilian population and it has also sent humanitarian aid to alleviate the sufferings of the population. We are following developments on the ground and, as regards the medical aid Ms Oddy is talking about in particular, we are in a position to communicate that various Member States have initiated urgent aid to Sri Lanka on a national basis.
As to the solution of the problems which are at the basis of the armed conflict, the position of the Union is well-known and has not in fact changed since the last statement which goes back to November 1995.
I have the impression, alas, that the Union does not have great resources. I can only hope that the parties will return to the negotiating table, but in situations of this kind it is fairly rare. Both sides must be willing to negotiate and this does not seem to me to be the case in very tragic conflict situations like the one in Sri Lanka.
I visited Sri Lanka from 1-5 April and met Joe Green, the Commission representative out there, who was very helpful. He is under-resourced and this is bringing the European Union into disrepute at present.
There are three problems which I have now identified and I would like the Council's views on them. Firstly, a number of important supplies, such as medicine, which could help the LTTE, are banned from the north. This affects children, elderly people and the disabled. Can the Council use its good offices to ensure that civilians do not suffer from lack of medical assistance?
Secondly, there is a drought in the country and it is feared that there could be a severe shortage of food in a few months' time. Again, will the Council comment on emergency preparations in place if that should transpire?
Thirdly, there is a problem of lack of independent, objective assessment of the situation and suffering of civilians in the north. Will the Council try to ensure that the ECHO office visits as soon as possible?
You are right, Ms Oddy. I can see that you probably know better than anyone that Sri Lanka recently reintroduced a state of emergency. This measure was adopted by President Badaramaike, elected at the end of 1994, if I am not mistaken, and sometimes that makes it very difficult to take the humanitarian action you quite rightly hope for.
The European Union can do no more than confirm the 1994 declaration, the condemnation of all who violate human rights, its position in defence of human rights, and the commitment deriving from Parliament's resolution of 27 March of this year, calling for the definition of certain priorities. But I really do not know what the presidency of the Union can successfully do apart from trying to work in the Council for the constitutional revision, to bring about action for peace on the scene and where possible to send humanitarian aid.
It is my opinion, finally, that the Union, the presidency and the Council are unfortunately powerless in the face of this tragic situation.
Question No 7 by María Izquierdo Rojo (H-0252/96)
Subject: Blocking of the MEDA regulation by one of the 15 Member States
The important MEDA regulation has long been blocked within the Council, and the present situation where the provisional regulation is still being applied in the absence of the definitive text is regrettable. The Commission is now drawing up a proposal to the Council, where support stands at 14 to 1, and it is to be welcomed that the PHARE and TACIS programmes and measures involving the countries of Central and Eastern Europe have not been blocked in similar fashion. It is now a matter for the Council to resolve the remaining problem: 14 Member States take the view that it should be possible for the clause relating to the suspension of MEDA in the event of a serious violation of human rights to be activated by a decision adopted by a qualified majority following a proposal from the Commission, while the United Kingdom continues to believe that unanimity is essential. What action will the Council take to break the deadlock affecting the adoption of the MEDA regulation?
As you know, Mr President, ladies and gentlemen, the majority of the Council wants to agree the financial regulation as soon as possible for the MEDA programme, which affects not only Union countries but other Mediterranean countries as well. The funding is already earmarked for this programme, the political agreement exists and only needs to be made formal. But there have been repercussions from the difficulties that arose between Greece and Turkey, and that has slowed down and hindered the adoption of MEDA, which should have taken place at the General Affairs Council last month. Obviously the Council is aware of the opinion already expressed by the European Parliament on the Commission's proposal and I am sure it will consult Parliament again as soon as the Council recognizes the political agreement. It is our purpose, our aim and our intention to bring that to a successful conclusion as quickly as possible.
Thank you, Mr President-in-Office, for your reply, which nevertheless directly contradicts what the European public has been told. The answer you have just given me is new and contradictory, and is only comprehensible because of the lack of transparency in the debates of the Council. The Member State which is blocking the regulation - the United Kingdom - has still not given an explanation.
Mr President-in-Office, could you please convey the fact to the UK Government that we are demanding an explanation for its obstructive stance, which is a gratuitous one that is holding up all the Mediterranean programmes? We want a clear and public explanation.
The position defended by the United Kingdom is more lax and less demanding of respect for human rights, and also has no real foundation - and I repeat this because the information is conflicting. It is prejudicing the Mediterranean region, and in my view is based on an attempt to oppose the Mediterranean and the East in a way which has already been overtaken by events.
Mr President-in-Office, this is not an exercise in the politics of appearances, whereby we seem to be adopting policies in favour of the Mediterranean region, but when the moment of truth arrives, they are not implemented. We demand an explanation.
I can give you the answers you want right away, Mrs Izquierdo. I am afraid your information was not correct because the problem that existed with the United Kingdom has been resolved. I am sorry to contradict you, but it has been resolved. An accommodation was reached through the good offices of the presidency, and as a result there is now political agreement between all the Member States. Only one difficulty remains and it was raised at the General Affairs Council last month. It relates to a conflict situation which a Member State thought should be taken into consideration. The problem of the United Kingdom - a problem about how to decide on possible suspension in relation to possible violation of human rights - was resolved with an appropriate formula which was also considered acceptable by the United Kingdom itself.
Question No 8 by Per Gahrton (H-0255/96)
Subject: Openness and forms of decision-making during the Intergovernmental Conference
The Intergovernmental Conference will take the form of summits, starting in Turin, and a long series of meetings of Foreign Ministers, chief negotiators, and possibly other participants in other forms. In the light of this, will the Council give a complete breakdown, by relative status, of the various types of meeting to be held within the framework of the IGC, the precise formal decision-making process at different forms of meeting, including whether minutes are taken, and the extent to which documents on which decisions are based are publicly accessible? At what sort of meetings are decisions taken? How are decisions taken, by consensus or formal voting? Are minutes of the decision-making process kept? How are the documents drawn up for and connected with the various meetings handled? Which documents are publicly accessible? Which documents can only be made available to relevant bodies within the European Parliament? Which documents will be classified as secret?
I believe this problem about methods was discussed in the plenary session of this Parliament a few days ago. So I think this question probably predates the understanding adopted and then approved in Turin on 29 March. Let me just remind you briefly that Parliament is invited, through both the presidency and Parliament's own representatives, to join in the process of decision-making at the Intergovernmental Conference. This is being vigorously promoted in cooperation with Parliament. I think the solution adopted takes account of two aspects. On the one hand, that it is purely and simply an Intergovernmental Conference and that therefore only governments can be involved in the actual negotiations; on the other, that the governments and in particular the presidency and the majority of Member States want Parliament to be associated with it in an intense, penetrating and profound way because it is felt that the advice and support of Parliament is needed to achieve greater transparency and a people's Europe. We hope that the outcome of the Intergovernmental Conference will be advantageous to Europe and that these assumptions will be respected.
Mr President, I am sorry to have to say that it once again appears as if those with whom we speak in the EU do not understand what we mean, when we Swedish Members take up the issue of public access to documents on which decisions are based. This is not a question of the European Parliament's participation in the Intergovernmental Conference. It is a question of public access for citizens and journalists to the documents on which discussions and decisions at the IGC are based. It is a question of whether minutes are kept and whether those minutes are publicly accessible. It is a question of how decisions are taken, that is to say whether this is done on the basis of a vote or of consensus, and whether unanimity is required or some form of qualified majority.
The most important thing here is however: will the people of the EU, through journalists, have access to the documents, the papers, and so on, on which discussions at the IGC will be based? I did not unfortunately receive an answer to this question.
If I have understood your request correctly it is not so much about the association of Parliament as actual public access to the documents of the Intergovernmental Conference, the way in which the decisions are taken and the content of those decisions. In this connection, Mr Gahrton, I would like to remind you that it is an Intergovernmental Conference, a conference of Member States, which is not going on in the strict context of the Community institutions, but is a conference between governments. This conference stands alone, whatever level it develops at; it is sovereign and it is therefore perfectly free to choose the working methods it considers most appropriate.
The presidency will do everything in its power to ensure that there is adequate information on the progress of the work and naturally it will try to provide all possible information to the public and to the national parliaments, via the conference of organizations specializing in the affairs of the Community, COSAC.
I think these democratic principles of transparency are being appropriately applied but if I may add an entirely personal point, I do not think it would be to the advantage of an Intergovernmental Conference if its every act took place in public. The public must naturally be informed by implementing the principle of transparency which is to the advantage of all, but a wholly public conference would not facilitate the achievement of that consensus, that agreement, taking account of every nuance and all the interests and concerns of the Member States, which has to be reached.
But I want to say, and this is in my official capacity, that the clear intention of the presidency, the Council and, I believe, the Intergovernmental Conference itself is to be as transparent as possible in making its decisions widely available to the public. The Intergovernmental Conference must be a conference that is addressed to the citizens and open to the citizens.
Taking advantage of the fact that the President-inOffice is so in favour of transparency, I should like to ask him if he could provide me with some transparent information concerning what has been happening in the Council with regard to the blocking of the MEDA regulation.
I am not prepared to take that supplementary, because it referred to the previous question.
Question No 9 by Peter Crampton (H-0261/96)
Subject: Hong Kong
The British Government recently agreed to waive visa requirements for Hong Kong holders of British National Overseas Dependent Territories Passports after control of Hong Kong reverts to China in 1997.
However, this will apparently not allow these citizens to enter Germany, France, Spain and Portugal, as visa rules have not yet been harmonized at European level.
Could the Council explain the steps it is taking to allow British National Overseas Dependent Territories Passport holders free movement in the European Union?
According to a statement by the government of the United Kingdom, under the Act of Accession of the United Kingdom to the Community, the validity of which is recognized, inter alia , by a judgement of the Court, citizens of British Dependent Territories, with the exception of Gibraltar, are not considered citizens of the United Kingdom. Therefore citizens from Hong Kong who hold British passports are included amongst citizens of third countries who currently do not have the right to stay and move freely in the territories of the Member States, unlike citizens of the Union.
Furthermore, on the adoption of Regulation 2317/95, which determined which third countries' citizens must hold a visa to cross the external frontiers of the Member States, the Council issued a public statement that the treatment of Chinese citizens who have the right of residence in Hong Kong and Macao will be established later.
Finally, still under the same regulation, it is up to Member States to decide whether citizens of third countries which do not appear on the common list attached to that regulation are subject to the obligation to hold a visa. The Member States will have this power until the Council has completed the relevant harmonization. In addition, under the same regulation, within five years the Commission must to proceed to closure with a report on that harmonization and, if necessary, it will present proposals on further measures necessary to achieve this objective.
However that may be, as regards the Italian presidency, we have sought to progress the work in the Council on both the draft convention on crossing of external frontiers and the three proposals relating to the free movement of persons presented in 1995 by Commissioner Monti, which includes a provision which would allow the citizens of third countries to travel inside the Community.
I thank the President-in-Office for his answer which is not very satisfactory to me. Five years is rather a long time to wait, particularly in the case of the citizens of Hong Kong who will be given away to China in not much more than a year. I feel that the Council could make an exception here and talk about citizenship rather earlier. It also seems strange that Hong Kong citizens will be able to travel around 11 of the Member States but not be able to enter the four countries I mentioned in my question. All I am asking is: could the Council contact the four countries mentioned and do something so that they amend their visa requirements? I am sure they could do something and they would appreciate the position of these people who are rather different from third country nationals. They have British passports. It is a different kind of passport but it is still a British one. I would ask the Council to speed up the process. I thank it for what it has done on visas but this is something that needs rather more speedy attention.
I do not know the problem in detail but it seems to me that British Overseas National status, which was set up to replace that of British Dependent Territories Citizen of Hong Kong with a view to the transfer of Hong Kong to the sovereignty of the People's Republic of China, means that they cannot even reside in the United Kingdom. So I think it is a little difficult to ask for them to be allowed to move around the Union when they cannot even go to the United Kingdom, if my information is correct; forgive me if it is wrong. However that may be, as from 1 July 1997 - at least according to the information I have available - passports will be issued as follows: Hong Kong Special Administrative Region passports to people who have not asked for British Overseas National status, and people currently holding a Hong Kong Certificate of Identity. The methods for issuing this new Hong Kong Special Administrative Region document have not yet been established, but it should be a different passport from that issued by the Chinese government.
I am sorry, Mr Crampton, but that is the information I have. This seems to be a very complex matter. I repeat, if citizens of Hong Kong with this document are not even allowed to reside in the United Kingdom, then the question of visas for Germany, France, Spain and Portugal arises in a slightly different way. But if the information is wrong, the presidency will be very pleased to receive clarification and further details from you.
That concludes Question Time.
(The sitting was closed at 7.10 p.m. and resumed at 9.00 p.m.)
Mr President, I have come here tonight to protest in the strongest possible terms and to ask you to change the Rules of Procedure which are being applied tonight to the statement by Commissioner Fischler on BSE.
At the Conference of Presidents last week it was agreed that the statement would be made, to be followed by 30 minutes of questions without a speaking list. Anybody who looks at the agenda as published will see that it says quite clearly 'Statement by the Commission on BSE, ... followed by 30 minutes of questions' . In the allocation of speaking time it says: ' 3 to 6 p.m., 9 to 12 midnight, excluding the Commission statement on BSE' . It is completely clear and the recollection of everybody from my group and, I understand, others who were there in the Conference was that there would be no speaking list and we would apply the rules of the Delors procedure whereby the President in the chair would call Members on a show of hands.
We are notified this afternoon that this procedure has been changed and that speaking lists have been submitted and been requested by other groups. That is absolutely unacceptable. I do not know who has changed it. The agreement in the Conference of Presidents was clear.
I would like to insist now that we revert to what the agenda clearly says was the procedure to be adopted and that we should have a free 30-minute question time following the statement from Commissioner Fischler.
I think we should first of all deal with the agenda, that is, the first item on the agenda. As soon as that subject has been dealt with I shall ask the Assembly, which is sovereign, whether or not it wishes to accept Mrs Green's proposal. I think that is the proper procedure to follow.
Mr President, I have to say that is manipulation of the worst sort.
It is perfectly acceptable for you to make that decision now, given the time of day that it is, given the fact that my group has prepared for this discussion tonight without a speaking list. You are now saying that we should stay here and wait until this first debate is finished before that decision is made. That is not acceptable, Mr President. In the spirit of good will and the way this Parliament operates, we could take that decision now. There is no reason why we should not. I ask you to take the decision now, Mr President!
I think it is possible to decide now too, but to stick to the agenda which has been laid down. First we deal with the subject which was on the agenda and then, as the second subject, under the procedure laid down by Parliament, the other matter will have to be dealt with.
Mr President, if you are telling me that at some later point tonight I may have to produce a speaking list for my group then I want some time to prepare it, and that means that we must take the decision now...
(The President cut the speaker off)
We shall decide quickly the procedure on the list of speakers, but the discussion on this matter must follow the order laid down by Parliament and its services. Is that agreed?
Mr President, our group is under the same understanding as Mrs Green. We understood that there was to be a statement made by the Commission on BSE in beef and the export ban in relation to UK exports of beef. We understood that is was going to be originally at 3 p.m., then at 5 p.m. Then we understood that it was going to be at 9 p.m. I move that we take that point now under the procedure that Mrs Green said was agreed by the political groups last week; that is, whoever catches your eye in the Chair. That should take place now and that should have precedence over the items on the agenda which, it was generally understood, would follow after this one-hour debate.
I am saying that we should decide quickly whether the speakers are to be called upon on the basis of a list or on an impromptu basis. In any case as there is another item first we cannot upset the agenda. So let us follow the normal procedure.
Mr President, I agree with Mrs Green, as my colleagues no doubt do as well. I would ask, however, that questions should not extend beyond two minutes, to ensure that the maximum possible number of Members are given the chance of putting a question. One minute would be even better.
The agenda cannot be amended, amongst other things because Rule 96 of the Rules of Procedure says clearly that once adopted the agenda may not be amended. I now put to the vote Mrs Green's proposal as to whether it is preferable to follow in the debate the procedure you proposed, that is, speakers taken on an unscheduled basis without any list of speakers.
(Parliament agreed to the proposal)
Mr President, I thank you very much for your cooperation. As you will be in the Chair, I am sure it will be an extremely good session.
It always has been! The Rules of Procedure themselves do not provide for a list, but there has always been fair play on the part of the Members in presenting it. You are therefore fully entitled to make your request.
Mr President, I have a further point of order. There has seldom been a discussion for which it has been so important to have the Commissioner responsible present in the House. Could you please ascertain, at the start of our discussion of the item on BSE, why Mr Fischler is not present? We need him to give us a clear statement. I do not wish to imply any lack of respect for his deputies, but we do need a clear and unambiguous statement from Mr Fischler himself.
I must say that it is not necessary for the Commissioner to be here, because we are dealing with another matter. Let us proceed calmly and with due order!
Visby Summit
The next item is the joint debate on the following oral questions:
by Mr Burenstam Linder and Mr Martens, on behalf of the Group of the European People's Party, to the Council (B4-0295/96 - O-0071/96) and to the Commission (B4-0296/96 -O-0072/96) on the Visby Summit on the Baltic region; -by Mr Olsson and others, on behalf of the European Liberal, Democratic and Reformist Party, to the Commission (B4-0297/96 - O-0078/96) on the Summit of Baltic States, 3 and 4 May 1996, in Visby; -by Mrs Roth and others, on behalf of the Green Group in the European Parliament, to the Council (B4-0298/96 - O-0080/96) and to the Commission (B40299/96 - O-0081/96) on the Baltic Summit; -by Mrs Stenius-Kaukonen, on behalf of the Confederal Group of the European United Left - Nordic Green Left, to the Council (B4-0300/96 - O-0082/96) and to the Commission (B4-0425/96 - O-0083/96) on the Visby Summit on the Baltic region; -by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, to the Council (B4-0426 -O-0088/96) on the Summit on the Baltic Sea; -by Mrs Hoff and others, on behalf of the Group of the Party of European Socialists, to the Council (B4-0427/96 - O-0095/96) and to the Commission (B40428/96 - O-0096/96) on the Visby Summit on the Baltic Region; -by Mrs Carrère d'Encausse, on behalf of the Union for Europe Group to the Council (B4-0429/96 - O-0099/96) on the Baltic States Summit; -by Mr Krarup, on behalf of the Europe of Nations Group, to the Council (B40432/96 - O-0101/96) and to the Commission (B4-0433/96 - O-0102/96) on the Baltic States Summit in Visby on 3 and 4 May 1996.
Mr President, the Baltic region has been a region without common hope for the future, with an iron curtain on land and out at sea. Now, however, the region is busy developing the same flourishing cooperation which brought the region as a whole considerable prosperity before the communist takeover. The Council of Baltic Sea States can play an important role here and the European Union's involvement is of considerable importance too.
Four of the countries in the Council of Baltic Sea States are Members of the European Union. Four countries - Poland and the three Baltic republics - have Europe Agreements and have applied for full membership. The other countries in the Council of Baltic Sea States, among which Russia should receive special mention, have agreements with the EU on more or less long-term cooperation. The Baltic region is the EU's nordic dimension. The Commission is itself a member of the Council of Baltic Sea States.
The Visby summit on 3 and 4 May, to be attended by the heads of government of the countries in the Council of Baltic Sea States and the Presidents of both the Council of Ministers and the Commission, can set the agenda and give weight to cooperation in the future. Though cooperation in the region is promising, there are still threats and challenges: the European Union has a land border with Russia in the north. The Kaliningrad region is surrounded by countries which have applied for membership of the Union. Economic zones meet out in the Baltic Sea. The situation as regards security policy is unstable because the political future of Russia is so uncertain.
Security policy is not on the agenda for Visby but these issues will dominate cooperation. The foundations for peaceful development must be laid through dialogue and constructive cooperation at all levels. The Council of Baltic Sea States is of particular significance precisely because Russia is one of its members.
Considerable attention will be paid to environmental issues and this is necessary in view of the environmental destruction wrought by ruthless exploitation by the Soviet Union. There will also be discussion of how cooperation can best be used to further more democratic and politically stable societies, where there is respect and legal security. The battle against organised crime is on the agenda. The greatest opportunities for further cooperation lie in the economic field. Shortly before Visby a meeting will be held in Stockholm with prominent business leaders from all the countries in the Baltic region; at the meeting a special declaration is to be adopted.
The Baltic states and Poland must make considerable efforts of their own to reform their economies and political systems with the aim of acceding to the Union. The Commission and the Council of Ministers must provide special assistance with this. The accession negotiations must then be conducted speedily.
During the negotiations with the countries which are seeking membership of the EU there will be many who point out the budgetary costs of enlarging the Union. There must be no misunderstanding, however. The European Union was established to promote peace and freedom and to foster prosperity through economic liberalisation and political cooperation. European cooperation has not been achieved in order for Europe to paralyse itself as a result of expensive agricultural support. Prospective members are not primarily interested in subsidies but in economic freedom and political cooperation. In this they are driven by the same motives as the founding fathers of European cooperation. The Union is now in a position to complete its historic mission.
Mr President, I have asked the Commission how we can help at the Visby summit to prepare for the enlargement of the European Union and bring about cooperation with our neighbours to the East and with Russia which is characterised by trust. The EU has every reason to support regional cooperation around the Baltic Sea economically and politically. Greater Baltic cooperation will facilitate a rapid enlargement of the European Union to include Estonia, Latvia, Lithuania and Poland.
Baltic cooperation also demonstrates how cooperation between EU countries and countries outside the Union, such as Norway, Iceland and Russia, can be put into practice on the basis of trust. By ensuring that the Baltic conference is a success the EU can also wash away the unjust images of the EU as an exclusive club for Western Europe alone. I believe that the Europe agreements on trade between the EU and applicant countries should be reviewed so that they do more to promote trade and enterprise around the Baltic. The Baltic region should once again be able to become a flourishing region for trade, investment and tourism. Vigorous economic action is required from the EU for the environmental clean-up of discharge sources and to improve the marine environment of the Baltic. The EU's support system can definitely be used better to ensure the sustainable development of the Baltic Sea region.
I am surprised that the Commission has not permitted the European Parliament to participate sooner in the elaboration of the EU initiative on regional cooperation in preparation for the meeting of the Council of Baltic Sea States in Visby on 3 and 4 May. The European Parliament has shown great interest in Baltic cooperation and issues concerning the Baltic have been debated here on many occasions. We should have had the opportunity to participate in a dialogue on these issues sooner.
Mr President, the Baltic Sea area is turning into a northern extension of the European Union stretching far towards the Arctic Ocean. All 11 states in the area are either members of the European Union or are linked to it by special agreements. The European Union is also a full member of the area's central cooperation bodies, particularly the Baltic Council and the Baltic Protection Commission (Helcom).
At present, economic support targeted at the Baltic area is still only weakly coordinated in the Union. The Greens in the European Parliament call for the Commission to develop an integrated Baltic programme. It need not think that it would have to start building up such a programme from scratch, for cooperation has been established in the area for a long time and is indeed based on a centuries-old tradition. The region's own expertise and existing development programmes should be exploited and an attempt made to coordinate them. Close cooperation particularly in the framework of the Baltic Council is now important because this body might become the region's most important political coordinator. The Baltic region also needs to build up a comprehensive environment programme on the basis of sustainable development. Helcom has an operational programme currently in force and this could certainly be used as a basis for a more ambitious plan than in the past. The Commission's task is above all to ensure that it has sufficient international funding. The Commission is due to assume the presidency of Helcom at the beginning of July and this will provide an excellent opportunity, nay, an obligation, to carry out this task.
In the plan for large-scale transport and energy networks a wide-ranging strategic environmental impact assessment must be carried out, because the Baltic's sensitive environment cannot cope with these projects. A very critical attitude needs to be taken to them and an attempt must be made to support environmentally acceptable solutions. The region has considerable energy resources, even though it also has major problems. Priority in energy policy should be given to natural gas networks; the most dangerous nuclear power stations should be closed immediately and it must above all be remembered that there are measurable nuclear problems in the Kola peninsula.
The Commission ought to say how it sees the possible enlargement of NATO and the Western European Union affecting the stability of the Baltic Sea area. In this new initiative which the Commission has proposed, all the various points of view, from environmental policy to security issues and economic development, should be brought together.
Mr President, the initiative adopted by the Commission to reinforce the stability and economic development of the Baltic Sea area is welcome. The Commission is not offering any new resources, but is proposing a better exploitation of current cooperation and programmes. There are good reasons for starting from this point: established forms of cooperation must be fully exploited.
The Commission proposal contains concrete projects in the energy field. It notes that the crude oil pipeline from Russia to Finland, together with the linking of the EU's and the associated countries' electricity and gas networks, should be a subject of development. By way of example, the Commission mentions the Baltic Electricity Ring which was adopted at Parliament's suggestion as one of the list of energy networks in the Community interest.
The Commission's new initiative will only be sufficiently comprehensive if it also includes a concrete opinion on the development of the gas network. Simply having a positive attitude to this issue is not sufficient. The development of the northern European gas network received the support of the European Parliament and Council Conciliation Committee. Interinstitutional declarations stress that the development of gas networks in northern Europe creates possibilities for significant growth in gas markets and for the improvement of energy security and environmental quality throughout the Union. In conciliation on energy networks Parliament's proposal for a northern gas network - the Nordic Gas Grid project - was unfortunately omitted from the project list. We gather that the Commission will begin updating the annex to the list as early as the middle of June, by which time Parliament and the Council will hopefully have adopted the proposals of the Conciliation Committee on energy networks. I should therefore like to propose, in paragraph 7 of the resolution due to be adopted tomorrow, a wording which reflects the current state of the project. In Amendment No 6 I propose that the Nordic Gas Grid project be included as soon as possible on the list of Europe-wide projects in the common interest. The purpose of this project is to link the gas pipelines in the EU's northern Member States Finland, Sweden and Denmark so that Russia's and Norway's gas resources can be used to increase the security of gas supplies both in the Baltic Sea region and in the whole of northern Europe. The Finnish Members of the European Parliament were unanimous on this point. However, I should like to repeat once again that the northern gas network is not only an important project for the Finns but is important for the protection of gas supplies throughout the whole of the trans-European energy networks.
Mr President, the Group of the European Radical Alliance supports the resolution on the forthcoming summit on the Baltic Sea, for reasons which I shall outline briefly.
The countries bordering the Baltic differ from each other and in their relations with the European Union. Some are Union members already, while Poland and the three Baltic States have association agreements aimed at preparing them for accession. Russia, which has a partnership agreement with the Union, demonstrates more strongly than any of the other countries that it is a very substantial partner, though somewhat unpredictable and volatile.
It is heartening that the Baltic Sea summit should provide a forum where these countries can forget their differences in order to launch new initiatives for working together. There is an urgent need for the Union to produce an overall action plan coordinating its activities in the Baltic, beyond the bilateral relations which it has recently established with the various countries, and on top of the financial aid provided through PHARE, TACIS, INTERREG, Synergy, the ERDF and other programmes.
The Union is involved in many sectors, including civil and military security, economic development in industry, agriculture, the services sector, transport and telecommunications. It is also playing a part in advancing democracy and developing legal systems, as well as in fighting crime, safeguarding the environment and managing marine and energy resources, to mention just some of the sectors concerned. In short, the Union needs a clear and coherent policy in this sensitive area of north-eastern Europe, and we are counting on the Council and the Commission - under Parliament's supervision, of course - to frame and implement such a policy.
Mr President, when governments and heads of state meet in the Baltic Council, it must be presumed that this is to emphasise a desire for action and to underscore its high priority. Parliament has, on several occasions, pointed out the need to bring about practical Baltic cooperation. New Member States, more applicant countries, everything already points in the same direction, as other colleagues have stressed. It is necessary to stimulate regional cooperation. The historical changes alone require this. The differences are not really that great as yet. There are long and proud cultural traditions, there are long traditions of cooperation on trade, and with a security policy dimension in mind, all the indicators are that the next step for the region should be to step up cooperation.
The summit meeting, as we call it, followed by an actual Baltic Council meeting, should end with a declaration of intent to establish an actual Baltic programme in line with the Mediterranean programme. The experience gained from our Baltic inter-parliamentary delegations should provide Parliament with a basis to support such a development.
It is exceptionally important that, for example, environment, transport, various networks and joint exploitation of the Baltic's resources are discussed and planned in a common Baltic spirit. In that way the region's identity as an independent but very active part of Europe is strengthened. The Council and the Commission must follow up the Visby meeting and ensure that hope, strength and faith in the future is given to the peoples around the Baltic Sea.
I would like to begin by saying that I have a lot of sympathy for the amendments tabled by Mrs Hautala and Mrs Stenius-Kaukonen, but the principal matter is the joint motion for a resolution. I would point out that the history of the Baltic countries is at least bloody and troubled as the history of the rest of Europe, including that of France and Germany. But up in the north we put away our weapons of war at the beginning of the previous century, after the Napoleonic wars. It is perhaps worth reminding this Assembly that the era of Swedish and Danish imperialism and the many wars fought between the two nations, was brought to a peaceful conclusion without any union - in fact, one might say that the opposite was the case, in that it led to cooperation at all levels, but without any supranational institutions. These peaceful neighbourly relations have formed the basis for the international cooperation which has developed in the Baltic region, particularly as a result of the Helsinki conventions and the HELCOM cooperation on the Baltic's marine environment. It is not perfect, but it works without any supranational suprstructure.
But now it is going to end, according to the joint motion for a resolution, for the EU's federalists demand that this regional cooperation, this international co-operation, be subordinated to the European Union. This is shown most clearly by a number of provisions. The English version thus refers to the Northern dimension of the European Union . That is the point of departure, the Northern dimension of the European Union is nothing other than a kind of imperialism, since there are only four member states among the many states which comprise the Baltic region. And even more clear and more absurd is the assumption that the Union holds the chairmanship of HELCOM, and that means that Sweden at the present time, and then Finland, Denmark and Germany will be identified with the European Union. But, ladies and gentlemen - to speak on behalf of the peoples in the region - the Baltic nations are quite forthright in their views: Hands off Baltic cooperation!
I should be tempted to discuss with Mr Krarup whether or not there have been wars in the Baltic region, but that is not the subject this evening.
In anticipation of the forthcoming Summit meeting of the Council of the Baltic States, to be held in Visby and 3 and 4 May, the Council has been asked about the Union policy with regard to the Baltic region. The Council is to be represented at the Visby meeting by the President of the European Council, that is by Mr Dini, who is an Italian and who will be taking part in this Summit precisely in order to emphasize the importance which the Council and the Union attach to the Baltic Union.
I should like to remind you that in May last year the Commission - which moreover is a member, if I am not mistaken, of the Baltic Council - was represented at the fourth ministerial meeting of that council, held at Danzig. Point 8 of the declaration issued on that occasion expressed the view that it was desirable and important that there should be a further rapprochement between the Baltic States and the European Union - that is, those Baltic States which are not yet members of the European Union.
At that time the Ministers approved the accession of Finland and Sweden to the Union and the conclusion of agreements with Estonia, Latvia and Lithuania. Moreover the Danzig Declaration referred to the cross-frontier dimension and the possible forms of financial aid in the framework of the PHARE and TACIS programmes. In point 16 a favourable view was expressed of the Union's approach to the Baltic area and finally point 28 stressed the objective of recognizing the Baltic region as a political force and a dynamic element in a democratic Europe.
I wanted to quote the Danzig Declaration in the trust and conviction that at Visby too there would be the same approval of that link, that relationship between the European Union and the Council of the Baltic countries.
I should like to point out that the Union supports regional cooperation initiatives in Europe. Supporting them is, I would say, almost a Union policy. It supports, in addition to the Council of the Baltic States, the initiative for Central Europe and economic cooperation in the Black Sea for which a meeting is to be held at the end of next week, if I remember correctly, on 27 April, to which the President of the Union amongst others has been invited, for the very purpose of furthering the economic development of the regions concerned and political stability and security in Europe in general.
The Union, then, is particularly interested as regards the Baltic States, bearing in mind that some of its Member States are also members of the Council of Baltic States - Denmark, Germany, Finland and Sweden - whilst others are members of the European Economic Area - Norway and Iceland - and others, finally, are associated States, namely Poland, Estonia, Latvia and Lithuania.
To complete the picture and to emphasize the Union's particular interest in the Baltic countries, I would remind you that the Madrid Council, in December 1995, took note of the Commission report on the situation and the prospects for cooperation in the Baltic region, a report which formed part of and was a follow-up to the conclusions on the development of cooperation, political dialogue and economic cooperation in the Baltic region. In addition, and this seems to me an important observation, along the lines mentioned by Mrs Lalumière, the European Council of Madrid requested the Commission to propose an appropriate initiative for regional cooperation, to be submitted to the heads of State at Visby. As far as we understand, this Commission proposal will be ready this month, April. In any case, Commissioner Van den Broek will be able to tell you much more.
Finally I should like also to mention the other initiatives which the Union has taken as regards the region of the Baltic countries. For example participation in the seminar at Karlskrona in Sweden last March on cross-border cooperation, in which the European Union was represented, demonstrating the concern and need to find adequate Community funds in connection with the TACIS and PHARE programmes. Then the Union took part in the specialist conference at Copenhagen of the Nordic Council and in the Nordic Ministerial Council devoted to European subjects, with representatives from national parliaments, governments and of course from the European Union.
In addition our interest in the Baltic region extends, albeit indirectly, to the Central European initiative, of which Poland has been an important member almost from the outset. Thus the initiative, from being four-sided, became hexagonal simply because Poland was involved. Finally the political dialogue between the European Union and the European Economic Area - Norway, Iceland and Liechtenstein - involves countries which are more or less in the Baltic area. A meeting at ministerial level is also being considered to give it greater moment.
To round off this matter, I should like to say that I myself, as representing the presidency, have travelled to the three Baltic republics, to Riga, to Tallinn and to Vilnius, in the past few days to discuss and consider together with the foreign ministers, the Presidents of the Republic and other bodies and organizations in those countries, the results of the Intergovernmental Conference in Turin and above all to show the European Union's specific interest. Those were not just formal engagements, however important those may be, and I would remind you that the foreign ministers of those countries had been invited to Turin together with those of the other applicant countries. We should like to mention the usefulness of engaging in a continuing dialogue with those countries and, if I may add a personal comment, they particularly appreciated that very idea of dialogue: it gives them confidence to know that the presidency is concerned about them, is following their affairs, intends to keep them informed by holding a dialogue not just a one-sided affair, but allowing them to make proposals and suggestions which may be useful for the work of the Union as a whole.
In conclusion, I have taken note of everything that has been said, in particular regarding energy networks, and of what has been stressed in greater detail by Mr Olssen, Mrs Hautala and Mr Burenstam. The interest expressed by the Members present here who are particularly close to the Baltic region, in particular those of Sweden and Denmark, show that the region is not forgotten by the Union. That interest has been taken over by the Union as a whole and by the presidency in particular in so far as the Baltic region is an essential part of Europe, that is, of a Community stretching from the Mediterranean to the far north, and which finds the region of the Baltic a matter of particular interest in the runup to enlargement, which we hope will not be too long delayed, and may include all the countries of the Baltic region, that is, the three Baltic Republics and Poland, in our European Union.
Mr President, the Council of the Baltic Sea States, which the Commission regards as a unique forum, comprises four EU Member States, four associated countries, the Russian Federation, Norway and Iceland, as has already been mentioned this evening, and what is fairly unique in the view of the Commission is that the Commission is a full member of this Council in its own right. Cooperation in the regions is developing speedily and the Commission feels that it has a contribution to make there, and is so doing.
To promote the objectives of the Baltic states the presidency, currently Sweden, has invited the prime ministers to an extraordinary summit in Visby. The aim of this meeting, as we understand it, Mr President, is to have an optimal direct dialogue between prime ministers, to promote mutual understanding and define mutual objectives. The conclusion of the summit should see an affirmation of objectives, namely the promotion of stability, well being and solidarity in the region, the presentation of an agenda for coordinated action for a stable, participative democracy, for economic cooperation, for integration and development and last but certainly not least for cooperation on environmental protection.
At the request of the European Council in Madrid the Commission has produced a document, to which President Ferraris has already referred, called 'Initiative for the Baltic Sea Region' and this will be presented in Visby. This document is based on an earlier Commission communication dated October 1994 called 'Guidelines for the Union's approach to the Baltic region' and on an earlier communication, ' Situation and prospects for cooperation in the Baltic' , which the Commission presented in December 1995 at the European Summit in Madrid.
These documents give an overview of the region's potential, of cooperation activities and of the financial instruments. The Commission's initiative on the Baltic Sea contains proposals for coordinated action in a number of priority areas, including first of all strengthening democracy and political stability, secondly stimulating the economy with emphasis on infrastructure, energy, nuclear safety and the environment, and thirdly development of regional cooperation including trans-border cooperation and simplifying border traffic.
The initiative was presented using the existing financial funds, which are, as far as the Commission is concerned, the PHARE programme, the TACIS programme ad the INTERREG programme. It is also expected that the international financial institutions, including the European Investment Bank, will also grant aid. Additional financing is therefore not required in our view.
The Commission is convinced that working towards common objectives and implementing coordinated measures will contribute to the desirable stability, prosperity and democratic content of the Baltic Sea region.
Mr President, I hope that the summit which begins on 3 May in Visby on the island of Gotland on the initiative of the Swedish government will mark the start of strong and increasingly comprehensive cooperation around the Baltic Sea. The Baltic region is a region with many opportunities and great potential as regards natural resources, production and trade, with a total population of around 60 million. The Baltic region is also a region of considerable importance as regards security policy; it could play an important role in establishing good relations and closer cooperation between the European Union, the former Soviet states and Russia.
Nevertheless, common initiatives and efforts are required from both the Baltic States themselves and from the European Union if democratic and economic development in the region is to be fostered. It is through practical proposals and the creation and strengthening of different forms of cooperation between peoples and at local, regional and intergovernmental levels to deal with common challenges that we can best lay the foundations for stable and peaceful development. This is also the strategy adopted by the Council of Baltic Sea States for the summit, where the most important points which will be discussed are precisely cooperation on the environment, economic cooperation and cooperation at the level of the people, that is to say between one people and another.
A strategy of this kind is in accordance with the new, expanded concept of security which we must all accept. An active and effective security policy must above all seek to counter the threats which have their origins in social, economic and ecological problems. Military alliances and investment in military resources can never be the prime method of ensuring security and safety.
The countries which are not yet members of the EU should even now be involved in the work taking place in the social dimension, in the development of a common employment strategy and in the EU's environmental policy work. I therefore urge the Commission to submit practical proposals at the summit on these areas and thereby help make the outcome of the meeting as substantive as possible.
Finally, it is important to stress that we should not regard this Baltic Sea initiative as competing with the Mediterranean programme. There is no conflict between these two areas of regional cooperation in Europe. Both are equally important for the achievement of harmonious and peaceful development in Europe.
Mr President, at the beginning of May the heirs to the Hanseatic League will be holding a summit meeting in Visby at which the discussion will include promoting the development of the area's economy. For this meeting the Commission has drawn up its cooperation initiative for the Baltic Sea area, through which it will attempt to support the area's development in a wide variety of ways.
In the field of economic cooperation the measures the Commission is prepared to support through the Phare programme include a free trade area comprising Estonia, Latvia and Lithuania and the foundation of a customs union by 1998. By means of the same programme the Commission undertakes to promote the achievement of free trade in the framework of the Central European Free Trade Agreement between the Baltic states and Poland. Preparations for Poland's membership of the OECD, the three Baltic countries' membership of the WTO and Special Economic Zone status for the Kaliningrad region will also promote trade and investment in the area in a positive way.
The Commission quite rightly draws attention to the important role of small and medium-sized undertakings in promoting trade cooperation. In order to improve their trading conditions the Commission is cooperating with the international financial institutions with a view, inter alia, to founding a Baltic business council.
Regarding energy cooperation the Commission notes that the proposed gas pipeline from Russia to Germany through Belarus and Poland, and the proposed oil pipeline from Russia to Finland must be the prime objectives. The Commission also considers it important to link the Union's electricity and gas networks to the corresponding networks in the associated countries, such as the Baltic electricity network. These priorities are excellent, but it is surprising that the project list does not make any mention of the Nordic countries' gas network linking the Russian and Norwegian gas resources. This gas network permits a good level of security of supply which will benefit not only the Baltic region but the whole of Europe. It is to be hoped that the Visby summit will extend the gas network list in this sense.
Mr President, I should like to put forward two points which I think are important. First of all the Council and Commission must remember that the Barents sea area is a vital part of the Baltic region. The Barents Euro-Arctic Council must be given an equal position with the Council of Baltic States. The Union must also participate more actively than hitherto in the development of the Barents sea area.
Secondly, if the plans to deepen and enlarge the EU are achieved, this will give rise to a damaging two-way split in the Baltic region in which Russia will become isolated. According to current plans the EU is developing into a tight economic, political and even military union from which only Russia will be excluded.
There is thus a serious contradiction between the Union's declared and de facto objectives. The aim of the Union is to prevent Europe from being divided in two again, but its own plans for deepening and expanding are leading towards a twoway split whose negative effects will be felt especially strongly in the Baltic region. To ensure the favourable development of the Baltic region it is necessary to create pan-European cooperation in which Russia too has an equal part. In principle this could be done either by accepting Russia too as an EU Member State or by turning the Council of Europe into a strong pan-European cooperation umbrella. Both alternatives would mean in practice that Europe would be made up of several cooperation areas which each state would contribute to unifying under its own conditions and at its own speed. I hope that we can promote a realistic discussion about the future of Europe as a whole on the basis of these alternatives.
Finally, when we speak of the development of the Baltic region, we must remember that this is a part of the EU's wider northern policy which also includes the Arctic regions. The Union is already involved in the work of the Barents EuroArctic Council. Three Member States, Denmark, Sweden and Finland will be joining this Arctic Council scheduled to be set up in June. This being so, the Union too must start developing its own arctic regions policy, including objectives relating to the exploitation of the natural resources of these areas and also the Union's responsibility to protect the sensitive environment of these regions and take account of the privileges and rights of indigenous peoples.
Mr President, the Visby Summit is a welcome initiative of vital concern to the future development of the Baltic Sea region, discussing as it will security, crime, the environment and EU enlargement. The summit is also important because it brings together members of the Council of Baltic Sea States and two of the three leading institutions of the EU: the Council and the Commission.
It is regrettable that given the importance of the summit there is not some representation from the European Parliament. Four members of the Council of Baltic Sea States are EU Members already, while four are applying for membership: Estonia, Latvia, Lithuania and Poland. The EU has a partnership and cooperation agreement with Russia. The EU has a direct interest in the matters under discussion at Visby. The EU is already playing a key role in encouraging better regional cooperation between the Baltic Sea states. The EU is committed to countering pollution in the Baltic Sea and ensuring the safety of nuclear plants and installations. Through TACIS, PHARE and INTERREG the EU is assisting the economic and political reform process in the former Soviet bloc. The EU's Europe and partnership agreements are designed to encourage this further with due respect to the human rights and rights of minorities wherever they live.
Controlling the growth of crime and the Mafia will be vital as the EU expands. However, the EU should be careful that it does not stimulate unrealistic expectations amongst the Baltic Sea states. EU entry for Poland and the Baltic states will not happen overnight. The EU and the applicant states have much to prepare before enlargement can take place. Obvious examples are the reform of the CAP and structural funds and reform of the EU's decision-making structures. Economically, legally and socially, Poland, and especially the Baltic States still have much ground to make up. Further work needs to be done to guarantee the rights of Russian-speaking minorities in Estonia and Latvia.
Realism is necessary today to prevent bitter disappointment and disillusionment tomorrow.
When it comes to security we should make it clear that the extension of NATO to all potential future members of the EU is not desirable or feasible. Other security mechanisms must be found: for example, the reformed WEU and a revitalized OSCE. Security cooperation with Russia, through NATO, also requires further work.
I hope that the summit at Visby will take place in a spirit of positive, but realistic cooperation.
I should like to mention by way of a rider that I feel that the House has been treated somewhat with contempt today because this Baltic debate has been put back by four hours. We had been expecting a statement from Commissioner Fischler at 5 p.m., 9 p.m., and now 10 p.m. I do not think this is the proper way for Parliament to be run. Furthermore, I think it is treating the Members of this House and the millions of people that they collectively represent with contempt. I hope it will not reoccur.
Mr President, the major change in Europe over the past few years has significantly affected the position of the states in the Baltic sea area. Finland and Sweden have joined the European Union following the breakdown of Europe's ideological and military division. The Baltic countries and Poland, having regained their independence, have concluded association agreements with the EU with a view to membership. Russia is seeking its way towards democracy and the market economy. A cooperation and partnership agreement has been negotiated between the EU and Russia which should hopefully enter into force this year.
It is important that all the regions in the Baltic area should take part in the Visby Summit and that the European Union should have a strong presence there. Hopefully the meeting will mark the beginning of cooperation founded on the participation, equality and mutual respect of all parties. The main objective of the Visby conference will naturally enough be strengthening democratic and economic development in the area. Similarly the meeting is expected to send a positive message about EU enlargement. It is also essential to give further impetus to concrete projects on the environment, transport and energy networks.
On behalf of the Finnish Social Democrats, I should like to place particular stress on the importance of implementing and reconciling the TACIS, PHARE and INTERREG programmes so that the region will benefit from them in practice. We also support the inclusion on the list of Europe-wide gas networks the one linking Russia's and Norway's gas resources. Attention has quite rightly been drawn in this house to the necessity of creating a programme for the European Union aimed at balanced and sustainable development in the Baltic region, which will strengthen joint economic and political activity in the area.
In the Baltic region there is a need for cooperation based on respect for the independence of all the countries in the areas. At the same time emphasis must be placed on the protection of the rule of law and minority rights in the states of the region. The Baltic countries and Poland have expressed their wish to join not only the European Union but also the European security systems. It needs to be stated plainly that the legitimate security interests of these countries must be taken seriously. The Baltic states must not be left in the lurch. At the same time, security solutions must be such as to increase the stability of the whole Baltic region.
Mr President, the speeches of honourable Members in the last round have raised one or two points on which I should like to make a few remarks.
Mrs Theorin and Mrs Iivari in particular spoke of security and also of security organizations with regard to the Baltic. I should like to point out that the four Baltic countries are associate partners of Western European Union and take part regularly as observers in various sittings of the WEU Council. I can also say that at the time the association of these countries with the WEU was an Italian initiative. It was during the Italian presidency of the WEU two or three years ago if I am not mistaken that that initiative was taken and their participation has been standard, active and effective. I think that should be remembered. Then I would mention that Poland, Estonia, Latvia and Lithuania, four Baltic countries which are not members of other European organizations, send observers to the WEU Parliamentary Assembly. Strangely enough, the President of the Parliamentary Assembly of the WEU, Sir Dudley Smith, is in Rome today and will in fact be holding discussions. Finally I should like to mention that various Baltic countries, apart of course from Germany and Denmark, - that is, Sweden, Finland, Estonia, Latvia and Lithuania - will be taking part in the Ministerial Council of the WEU in Birmingham in May.
Another point: Mr Väyrinen referred to the Arctic Council and the Barents Sea. The idea in fact will have to be given some consideration in the future too, in relation also to the application of the law of the sea. Mr Väyrinen and Mrs Iivari have also spoken of minorities, a matter which we discussed this afternoon in reply to a question from Mr Ebner. We may therefore refer to what was said particularly as regards the European countries which are Members of the Union. Here I should like to mention, in case it may be of interest, both the Council of Europe Convention on protection of minorities and the Central European initiative INCE in this same connection.
I mention all this in order to stress how, apart from the European Union as such, other European organizations have a particular interest as regards the Baltic countries, an interest which finds expression either in the field of security, the law of the sea or minorities, that is, in all the spheres touched on, I think, by honourable Members in their speeches.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The vote will be taken at noon tomorrow.
Commission statement on BSE
The next item is the statement by the Commission on BSE, including the financial aspects.
Mr President, ladies and gentlemen, on 27 March, in other words about three weeks ago, I took the opportunity of addressing Parliament on the subject of the background to the emergency decision which was adopted by the Commission on that day. Since then, some three weeks have passed, and today I should like to bring the House up to date on a number of important events which have taken place, and make some comments for the future.
However, let me first of all say a few words of explanation concerning the remarks I made at the weekend about British beef. The Commission has never said that British beef is unsafe. The first doubts over the safety of British beef arose as a result of the statement made by the British Government in the British House of Commons. Because of this, and because of the furore to which it led and the increasing disquiet in the Member States, the Commission felt obliged to take a number of steps, including the imposition of a temporary export ban. This was based on Article 43 of the EC Treaty, which the Court of Justice has interpreted as extending to health issues, where these are connected with agriculture.
When a journalist visited me at the weekend and asked me if I would eat British beef, I replied that if I were visiting the United Kingdom, I would personally make no fuss about it. And I cannot see any reason why I should behave differently from a British farmer, for example, or a British worker. So I entirely fail to understand why I should be criticized on precisely these grounds by the British National Farmers' Union - unless perhaps it is part of some strategy for restoring consumer confidence? And in any event, my comments make no difference whatever to the fact that the Commission was entirely within its rights in deciding to prohibit for the time being all exports of British beef and beef products. Our intention was, and still is, to eliminate any possible risk for the consumer.
But let us return to my starting-point. Since the suspicion that BSE might be transmitted to humans became known, the Veterinary Standing Committee of the European Union has examined all the available data relating to the new cases of Creutzfeldt-Jacob disease and the measures currently in force for the control of BSE in the United Kingdom. The committee took the view that these measures were important, in that they reduced the risk of coming into contact with the infective agent which causes BSE. However, it added that this threat should be further reduced by removing from the food chain all those animals which had had any probable contact with the agent.
As a result of this, as the House will be aware, a special meeting of the Council was held in Luxembourg from 1 to 3 April on the subject of BSE, at which the ministers came to the following conclusions: firstly, cattle in the United Kingdom which are over 30 months old at the time of slaughter must not be permitted to enter the food chain. Secondly, specified bovine offal from United Kingdom sources, referred to as SBOs, must also be prevented from entering the food chain, whether for human or animal consumption. Thirdly, the Commission will shortly adopt a decision requiring all offal from mammals to be treated using processes which ensure that the organisms causing scrapie and BSE are demonstrably rendered inactive. Fourthly, the United Kingdom is to submit to the Commission by 30 April a specific proposal for the selective slaughtering of animals or herds which have probably come into contact with infected flesh or bone meal and which, from this point of view, represent groups which are at special risk. Fifthly, the veterinary services in the United Kingdom will step up their inspections to ensure that controls on the identification and destruction of cattle are in fact being scrupulously carried out.
Within the next few weeks, the Commission will send an inspection team to the United Kingdom, including experts from the other Member States. This team will have the task of checking on the implementation of the measures which have already been adopted. On 9 April, the Veterinary Standing Committee again reviewed the whole body of scientific knowledge on rendering the infective agent inactive in the course of tallow and gelatine production. On the basis of the data currently available, the committee identified two processes, one used in the production of gelatine and similar products, and the other in the manufacture of tallow, whereby products could be manufactured for use in foodstuffs, medicines and cosmetics without any danger to health.
On 2 and 3 April, prior to these discussions, the World Health Organization held a hearing of experts on public health issues connected with communicable spongiform encephalopathies in humans and animals. Besides issuing a number of other recommendations, the WHO experts took the view that gelatine and tallow are quite safe, provided certain processing methods are applied. All the WHO recommendations are due to be discussed again next week, in full and in detail, by the Veterinary Standing Committee, which will examine the WHO recommendations and decide what conclusions should be drawn from them in terms of Community measures.
I can also inform the House that on 15 April, the Standing Committee on Foodstuffs, chaired by my colleague Mr Bangemann, dealt with the issue of the use of gelatine and similar products. The committee came to the following conclusion, and I quote: ' At the present time, the committee has no option but to recommend that bovine material for use in manufacturing these products should originate only in areas in which BSE is not epidemic.'
In addition, the Scientific Committee of the European Medicines Evaluation Agency met in London on 15 and 16 April. The committee made it clear in its recommendations that in the manufacture of gelatine for medicinal purposes, raw materials should be used that were not of British origin. As regards the use of tallow and other substances made from cattle, it was established that in the pharmaceutical sector, special manufacturing processes are applied which ensure that the agent causing BSE is rendered inactive.
However, we are not only concerned with health and veterinary measures; as you know, we also have a tremendous marketing problem to solve. Since the BSE crisis came to a head, the marketing of beef products throughout the Community has become a very serious problem. On the other hand, average prices - except in Britain and Ireland - have not collapsed dramatically because farmers, for the moment, are only bringing small numbers of cattle to market, in the hope of seeing the situation stabilize in the near future. But there is only one way to bring about this stabilization of the market, which all of us are striving for and wish to see. Consumers are rightly demanding assurances that the meat they are eating is absolutely safe and will not harm their health. Stabilization of the market cannot be achieved simply by intervention buying, because what we put into store today we shall have to sell again tomorrow.
Nor is stepping up exports a way to solve this problem in itself, because if European consumers have no confidence in our beef, we can hardly expect to find such confidence among buyers in third world countries. On this basis, stabilization of the market cannot realistically be achieved unless we can offer our consumers, without hesitation, further guarantees as to the safety of our beef.
A first action of this kind is the measure co-financed by the EU to buy in British cattle aged over 30 months, ensuring that they do not subsequently find their way back into the food chain for human or animal consumption. This plan was in fact agreed by the Management Committee last week, and is to be adopted by the Commission by written procedure in the course of this week. Under a second plan, Belgium, France and the Netherlands will be given help to enable them to remove from the market any calves of British origin which were imported for fattening prior to the issuing of the ban on exports. Apart from these measures, which are intended to help restore consumer confidence, the Commission is also supporting farmers in the other Member States. Further to the special Council meeting in Luxembourg, it was decided by the Management Committee to bring forward the opening of intervention and at the same time to increase carcass weights. Last week, the Commission put before the Management Committee a proposal for a procedure without weight limits and covering additional quality grades.
Apart from further scientific discussion and the forthcoming inspection arranged by the Commission in the United Kingdom, the Member States called on the United Kingdom at the last Council meeting to put forward a programme of selective slaughter designed to bring about a swift and substantial fall in the number of BSE cases in the United Kingdom. I know that the United Kingdom Government has been discussing this matter intensively in the past few days. The Agriculture Minister, Mr Hogg, speaking yesterday in the House of Commons, emphatically denied that any such programme would have to involve hundreds of thousands of animals. Rather, those animals which present the greatest risk of infection should be identified systematically; destroying them would ensure a significant reduction in the incidence of new cases of BSE. We are now expecting to receive specific proposals from the British Government at any time. My assessment of these proposals will be based on the extent to which they improve the protection of public health and are likely to help restore consumer confidence in the EU as a whole.
In accordance with the conclusions of the special Council meeting on BSE, the Commission will keep the Council and the European Parliament regularly informed on the question of BSE. I am now providing Parliament with the first of our reports on this matter, and will submit a full report to the Council at its meeting on 29 and 30 April.
I cannot give a comprehensive answer today to the question of what financial resources would be needed for a so-called BSE crisis package, since there are still many unknown factors in our calculations. For one thing, the specific proposals which, as I mentioned earlier, we are awaiting from the British authorities have still not yet come to hand, and consequently the cost of these cannot be worked out for the moment. Moreover, no one can predict how the European beef markets will develop over the next few weeks and months, or the resources we shall need to have available.
We can, however, make estimates for the following measures. Firstly, the removal from the food chain of animals over 30 months old. We are assuming that in 1996, 400 000 cattle will be covered by this scheme, and 800 000 in 1997. At a price of ECU 392 per head, the Community budget will have to face expenditure in the region of ECU 160 million in 1996 and ECU 320 m in 1997. These figures are based on a Community contribution of 70 %. The costs of the disposal of carcasses must be borne by the United Kingdom alone. Secondly, the programme on calves will cost - and this figure applies only to 1996 - in the region of ECU 50 m. And thirdly, for intervention, it is reasonable to assume that if we are looking at a figure of 50 000 tonnes in April, that will imply overall costs of some ECU 100 m.
In this context, perhaps I could say a few words on the revision of the financial perspective. On the basis of the present data, the Commission takes the view that our proposal remains justified in its approach. However, we must concede that as a result of the BSE crisis, our anticipated margin for 1997 has been significantly reduced.
Finally, I should like to report briefly on the discussions which I had last week with Professor Weissmann of Switzerland and Professor Collins of the United Kingdom. I have invited Professor Weissmann to chair an advisory group of scientific experts, whose members are specialists in BSE and Creutzfeldt-Jacob disease. This advisory group will keep us up to date on the state of research and on future research requirements. I understand that Professor Weissmann and his working group will be able to provide us with appropriate recommendations in the autumn.
In conclusion, ladies and gentlemen, I should like to take the opportunity of asking Members most sincerely to join the Commission in seeking to avoid any further inflammation of public anxiety by its comments or actions, thereby further aggravating the problems associated with BSE.
Commissioner, I think that in the financial estimates promotion of meat consumption must be discussed. It seems to me not only a British but a European problem. Is it known that the DG VI services are thinking about the preliminary draft budget for 1997 with spending cuts on the promotion of agricultural products on the European internal market and international markets, and if not do you think that in the light of this situation that estimate must be revised?
Mr President, I am glad to be able to answer that. It is quite true that the Commission intends to help stimulate the beef market. We are working on the principle that the only sensible way in which to proceed is to translate any such programme into action in cooperation with the Member States, and we have a budget appropriation for the purpose which we can use. Finally, we believe that we must choose the right moment for starting such action very carefully, because if we were to choose the wrong time, whatever we do might well be counter-productive.
Thank you, Commissioner, for being here tonight because I know you have had a very hard day and you have met many groups in Parliament. I hope you have had a good dinner.
It is important we recognize this as a European problem. The Dutch have entered into a slaughtering system for which, I understand, there is going to be Community money available. The UK is proposing a slaughter policy which will require some European money. Is it your intention as Commissioner to develop a European policy to eliminate BSE throughout the Community? Because we should all recognize that there are other countries in the Community that have BSE and for some countries there is no apparent reason for this BSE. I am thinking particularly of a country in the south of Europe which has had over 30 cases which are completely unconnected to the British problem. I hope, therefore, that you can clarify that position. You might also say something about pharmaceutical products, because of the provisions which allow pharmaceutical products to continue to be traded within the European Community that contain gelatine.
Mr President, I shall be glad to take your admonitions seriously and keep my remarks as brief as possible. Firstly, as regards calves, it is true that in the Netherlands at the present time, calves are being slaughtered which originated in the United Kingdom. However, I would point out that this measure does not represent a health requirement, but is one initiated by the Netherlands. In view of the marketing problems involved, however, the Council has decided to give these measures some support as well.
As regards your question about the eradication of this disease in itself, I am sure we are all of one mind that it is in our common interest to have the disease eradicated as soon as possible. But we cannot pretend that the answer is simply a matter of saying that the more animals we have slaughtered, the better. We must also look at the targeting and effectiveness of our measures, and that is why it is now critical that we receive an appropriate proposal from the United Kingdom. As for the measures taken in other Member States, the herds in which cases of BSE have appeared have so far been slaughtered as far as possible. There have only been a few cases, and the Commission is also ready to discuss the cases which are still pending or to help with slaughter in those cases too.
As regards the further spread of this disease, I may have misunderstood the question. At any rate, there is no evidence that the disease has spread into 30 countries.
Mr President, I thank you for calling the Member who represents both Aberdeen and Angus!
We are very hoping that the ban on UK beef can be lifted globally and we are all united on that. However, if this proves not to be immediately possible, could the Commissioner confirm that there is no rooted objection in principle to the application of a regional or zoning approach, in particular as regards Scotland and Northern Ireland, given that they have a separate administration, a lower incidence of BSE and a much better control policy?
Would the Commission therefore give serious consideration to any such programme were this to be brought forward from the UK for Scotland and Northern Ireland? If such a scheme were brought forward, what conditions would have to be met? For example, there is talk of cow passports. Are we talking about extending the quality assurance to give it official approval so that we have in effect cow passports with visas to make sure that they can be safely exported?
We had an opportunity of discussing this matter together this afternoon, Mr Macartney, and as I told you then, the first thing to be done is to ensure that the controls are operating effectively throughout the United Kingdom. This means having checks on how the system is operating, on registration and the measures introduced in all parts of the United Kingdom, including of course Scotland, Northern Ireland and the various regions of England itself.
Over and above this, a question of differentiation or regionalization is emerging, on the basis of comparisons with previous control measures. But I am sure you must realize that the regional approach that was adopted to cope with swine fever and foot-and-mouth disease in Italy, for example, or in the case of other comparable diseases, must be viewed quite differently from this present problem. The crucial point will always be the adequacy of controls. That is why the British Government has announced that proposals are also to be submitted in this respect. In the first place, however, it is up to the British Government to put forward proposals of this kind, and as soon as such proposals are available, the Commission will of course assess them.
As regards a system of registration, or the sort of cow passport that you mentioned, the inspection team which is going to the United Kingdom next week has been asked to look at the registration system which is in force there, and will if necessary report on whether any further measures are needed in this field.
Commissioner, you said that confidence among consumers must be created through measures to guarantee health. Do you think that a sweeping statement that British beef is safe represents that kind of measure? Do you think that if all of us sitting here tonight were to say that British beef is safe, that would be a confidence-building measure and anyone would believe us? Or might we not be making ourselves look ridiculous?
My second question is this: if, as you say, you cannot stabilize the market in terms of quantity, then why are you withdrawing 50 000 tonnes just when the debate is at its height? Whether it is actually safe or not, that meat is going to be forever tainted.
My third point is that you referred to selection or culling. I would agree that even in Britain, not all the animals are sick, and not all their meat is bad. Will the Commission put any effort into this aspect of the problem, and has Professor Weissmann made any proposals for tests to be carried out on live or slaughtered animals? There is a heated debate on this question at present. Could not the Commission make some contribution here?
Mr Graefe zu Baringdorf, in reply to your comments about market measures, I said that intervention in itself could never solve the problem. But that does not mean that the statement can be turned on its head and taken to mean that we should - or could - abandon intervention altogether. There is one thing you must not forget, and that is that each of these cattle now standing in the cowsheds of Europe is growing one kilogram heavier every day, which means that they are becoming harder to market every day as well. Remember too that the quality of the meat does not improve with prolonged fattening. All these factors, in my view, justify us taking action now. If we wait until the market has totally collapsed, that will not do anyone any good.
With regard to tests on live animals, Professor Weissmann has told me that at present, there is no reliable procedure for carrying out tests of this kind. He also pointed out that it will be no easy matter to develop such a test, for the simple reason that the biochemical mechanism of the prions is known to be constructed so as to prevent the body's immune system from reacting to them. This means that entirely new designs for testing procedures must be developed - assuming, that is, that such a thing is possible at all.
Mr President, following on the Commissioner's earlier remarks, you are very welcome to visit Ireland where our beef is grass-fed as you know. This is environmentally friendly, safe food of very high quality. But you know we are currently suffering because of the controversy.
You gave some assurances earlier today at some meetings and perhaps you would clarify for all of us what exactly you said. My substantive question is: I would like to know - in the present crisis and on a temporary basis - would you be prepared with regard to intervention, to consider raising carcass weights and price?
If I may briefly recapitulate what I said earlier in my statement, we have already announced, for the 50 000 tonnes, an increase in carcass weights from 340 to 380 kilograms, and for the remaining quantity the weight limit has been removed entirely - in other words, there is at present no carcass weight limit here at all. In addition, to match the higher weights involved, we have adjusted the quality classes eligible for intervention; we cannot use intervention for all qualities, since we have no interest in holding only meat in intervention which no one else wishes to buy.
Mr President, BSE first came to light ten years ago, but it was the statement by the British Government just a few weeks ago that the disease could be transmitted to humans which sparked off a general panic, made worse by the fact that there is no concrete scientific evidence. We needed this warning, however, in order to be made aware of the dangers connected with this disease.
I should like to ask the Commissioner whether he thinks that a European health observatory which, together with Parliament, I have been advocating for some time now, could have monitored BSE, or indeed other diseases of which we are not yet aware, and kept the public informed, thereby avoiding these obsessive fears as to the possible long-term economic and financial consequences.
As chairman of the French National Food Council, I should like to commend the measures taken by our minister to reassure both consumers and the breeders of unaffected livestock.
Mr Cabrol, in reply to your question as to whether a health observatory should be set up, I would say that this would make no difference at all to the situation we are faced with regarding BSE. We simply have to live with the fact - and this is a problem and a responsibility that no one in Europe or the whole world can lift from our shoulders - that unfortunately we still have at our disposal very little scientific knowledge on BSE or the extent to which it can be transmitted to humans, and so on. At the same time, this means that there are a number of things which unfortunately cannot be ruled out, and it is precisely this factor which is causing us so much concern at present. This is the difficulty which, in my view, we have to come to grips with as responsible politicians.
Mr President, I am grateful to the Commissioner for his reminder that the UK government has not yet put any proposals on the table. But does the Commissioner recognize that the problem in the United Kingdom and the public reaction to what is happening on the continent is such that it threatens to spill over into wider areas of policy and to sour the whole spectrum of relations between London and Brussels? How does he intend to tackle this?
Would he consider, as a way of moving things forward, a partial lifting of the ban, perhaps by lifting the ban on thoroughbred animals, those which we can prove have been fed organically, raised organically and have no history of BSE, such as the Dexter herd, as a way of seeking a compromise and starting to move the debate forward?
As I have already explained, all these considerations and proposals must be based on comprehensible control mechanisms. This is an essential precondition, because otherwise we shall never gain the confidence which has been mentioned. However, I also feel that our initial efforts must above all build on those measures which have already been introduced. I do not think it has really been made sufficiently clear to public opinion what enormous changes have been made in our procedures in the course of these last few weeks. You should not forget that animals aged over 30 months are now excluded from the food chain both for human and animal consumption. Equally, it must be remembered that the parts known as SBOs are now being removed from younger animals as well, and carefully disposed of. These are major changes geared to public safety and confidence, and they should be put across much more strongly, because of the far-reaching effect they will have. It seems to me that one cannot rely on the idea of each of us saying in turn: ' But my cattle are not infected. They have never been in contact.' That would just be making things too easy for ourselves. We must try to bring about an overall solution to the problem.
Mr President, I think - and this also emerged from what the Commissioner said - that we are operating in an area of scientific uncertainty and many questions. Many times, the Commissioner used the words: probably, gelatine for the time being, and other suchlike. From that point of view I fear that the mistake made by the British government during the past decade may be being repeated.
I would like to ask the Commissioner: for example, today, the expedient of slaughter is to be used as a protective measure. But on the basis of the scientific information available to the Commission, is it certain that BSE is not transmitted via the soil or via slaughter-houses? Might it not be important and positive, besides the information we have from the Commissioner responsible for agricultural policy, to obtain information as well from the Commissioners responsible for public health and for research?
One thing has become clear from scientific research, and that is that the suspect tissues which are at the root of the BSE problem are firstly the brain, secondly the spinal cord, and after that a number of very specific internal organs or offal. This is where the real problem lies, and if you read the research findings, you will see what differences exist, and what concentrations of prions are encountered in these various tissues, when infection by the disease is clinically diagnosed in an animal. Consequently, the deciding factor is this: can one or can one not eradicate these doubtful tissues or parts in every case? That is one of the crucial points.
As regards the mechanism for the disease spreading via the floor, I must confess that I really cannot imagine how that is going to happen in practice. You cannot have any scientific evidence for this, and the point is best dealt with as follows: when it comes to slaughter hygiene regulations, we in the European Union have - and we should make this clear for once - the strictest regulations in the world. We should not forget that, when it comes to the general point at issue.
In view of the lack of time, I shall simply ask two questions. Do you not agree, Commissioner, that in the long run, it would be wiser to abandon intervention in the case of British beef? What I personally fear is that if this meat comes back on the market in the future, there will again be difficulties. And there is another problem: the at-risk imported cattle which have gone to other countries should now also be looked at closely. Will there be slaughtering programmes here too?
I am sure you cannot read all the many press reports, even those in Germany. But when we read in one of the leading German newspapers: ' Fischler says there are no medical reasons, only political ones' , then in my view that does not help any of us.
Mr President, I have to say that I do not share the view that intervention should be abandoned for British beef, or that this would be possible. Secondly, as far as British animals which have been exported to other countries are concerned, I have already said that here - with regard to cattle which could have developed problems or might develop them in future - we are of course working on eliminating this element of uncertainty. As for the reports in the media, it often happens, unfortunately, that a number of journalists simply copy from one another, and in the process two things are frequently entangled. The first is that there is of course a clear basis in law for the Commission's decisions, and this forms what might be called the judicial background to this decision. The second thing is, however - and this is where the end and the means have sometimes been confused - that logically, the measures we have taken not only serve the interests of public health, in other words eliminating uncertainty, but are also intended to help restore consumer confidence and control the upheavals on the beef markets.
Commissioner, I shall be very brief in order to allow my other colleagues time to speak.
I should like to know if you intend to bring proceedings before the Court of Justice against the companies which manufactured these products, so that those responsible have to bear the costs, rather than consumers.
Secondly, I should also like to know if you intend to provide any specific compensation for producers from other Community countries, and for all those downstream sectors which have suffered as a result of a drop in consumption.
Proceedings are only brought before the Court of Justice by the Commission when clear breaches of EU laws have taken place. As regards help for farmers affected outside the United Kingdom, I have already pointed out, firstly, that we have provided help through intervention; secondly, that we have offered special aid for calves imported from the United Kingdom in Belgium, France and the Netherlands; thirdly, that we are prepared to support any conversion that is required in various carcass rendering plants to produce safe animal meal, so that this process can be completed on schedule by the end of the year. Finally, it is expected - as I said at the beginning - that we shall adopt a variety of market measures to stimulate the purchase and consumption of beef once again.
Mr President, I understood at the beginning of this debate that you were going to take it as a free debate, that you would see people raise their hands and call them as you saw them. I understand, though, that you have a list from some groups that you are using as an orientation for your choice. I think that is not playing by the rules.
I am following the rules, except that Members all raised their hands at the same time. What would you have done?
Mr President, we are all concerned on this side of the House about the magnitude of the crisis. Let me be clear. We want this ban to end.
My question is a simple and straightforward one: can the Commissioner indicate to us why he believes it is taking so long for the British Government to get its act together and submit proposals which would allow the ban to be lifted?
I can only say that the British Government and the British Minister for Agriculture have announced that they are now in a position to put a proposal on the table, as regards the additional slaughter programme, by the end of this month at the latest. I received a telephone call yesterday from the British Agriculture Minister during which he informed me that he intended to come to Brussels next Tuesday and would present his proposals then.
Commissioner, the damage has been done. But the fault lies with the companies - for the most part international companies - which produced the contaminated feed.
Everywhere, the law says that the guilty party should pay compensation. My question is therefore simple. Are you willing to tell us the names, first of all, of those companies which have produced contaminated feed; secondly, of the companies responsible for importing 42 000 tonnes of contaminated feed into France; and, thirdly, of the international companies, such as Unilever and Unigate, which at the end of the 1980s and in the early 1990s hived off their animal feed producing divisions?
All I am asking for is three lists of names. Under Articles 129 and 129a of the Treaty on European Union, you are obliged to make such information freely available to all European citizens.
As regards the manufacturing of animal feeds, there are several provisions which have been adopted over the years. But if the users of these feeds fail to use them properly, they can hardly have the producers prosecuted for that, since feeding them to ruminants has been unequivocally prohibited for several years now. All the same, we have to take it that this ban is not always obeyed. For several years, there has been a total ban on feeding ruminants meal which is itself derived from ruminants. I have already indicated that this ban is unfortunately not always obeyed, but to bring the producer before the courts for that reason seems impossible to me, in legal terms.
The special Council meeting has now decided on three additional safety measures. Firstly, this ban must be made clear, and it must be made clear once and for all that feeding animal meal to herbivores remains prohibited. Secondly, a further safety measure is to be introduced for all meat and bone meal production, to ensure that such feed can only be produced in plants where the processes used are declared by the experts to be free of any problems. Thirdly, the way in which the contents are listed must be changed, so that the wording on the outside of the feed container makes it quite clear, in large letters, what the feed may and may not be used for. We are taking it for granted that everyone can read.
Mr President, Commissioner, I think that we must analyse this issue with some realism. I think that we are on the verge of the biggest revolution in recent decades in terms of changes in what we eat, that consumers have lost all confidence in their countries and producers and that we are not going to solve the problem by killing animals or banning particular foods.
I think we must go much further and much deeper; we must make a pact of solidarity, a serious pact of confidence with consumers without which we will never solve this problem. This pact means making alterations to the way in which states work, with active participation by consumers, and we must also set up national laboratories, we must impose new taxes on farms in order to change the system of compensatory amounts, awarding them only to protect public health and animal sanity.
But, for me, the most important thing, Commissioner, in this pact of confidence is winning over consumers and consumer associations. I challenge the Commissioner to inform us whether, in this great food revolution which is upon us, he is willing to study this pact seriously, together with the active participation of consumers themselves.
Perhaps I can compensate for the length of my statement to some extent by answering what you have just said with a simple and sincere yes.
Mr President, the restoration of consumer confidence in beef is central to this particular issue. I would like to ask the Commissioner if he will implement an effective promotional campaign in relation to beef and also a factual, credible information campaign for consumers? I would also like to acknowledge the fact that he recognizes that we have a special problem in Ireland. I would ask him to respond in a positive manner to that particular crisis. We are dependent on exports. Up to 90 % of our beef is exported. I think the Commissioner is doing a very good job in what is an extremely difficult situation.
It seems to me that the questions are starting to become somewhat repetitive, Mr Hyland. I have already provided the information asked for in your first question, and would prefer not to repeat myself. As regards your second question about the particular situation in Ireland, we know that Ireland depends on exports, that is quite clear. Ireland is the Member State which is most dependent on beef exports, and I can inform you that we have been making great efforts to restart the exports to third countries from Ireland which have been affected by the various import bans imposed by states in Central Asia and the Near East.
Mr President, as the Commissioner said, there are still many unknown factors surrounding BSE. I would like to ask the Commissioner if the Commission is willing to release a considerable amount in this budget year for scientific institutes to carry out further research into this disease?
We shall certainly make a further sum available, Mr Mulder, if it is necessary and wise to do so. But we are thinking in the first place of making the BSE question a central focus for research, and will give BSE a correspondingly high priority in the allocation of resources to research projects.
Mr President, I thank the Commissioner for his frank and straightforward statement. Would the Commissioner, because of the problems of certain suckler herds - grass-fed beef which has never, ever been in contact with the food that is tainted - consider a top-up in the beef suckler premium scheme or the suckler cow scheme to actually help them in the future?
I would like to point out that I have already answered this question too.
Mr President, in view of the Commission's statement and assurance on 27 March that solidarity would be shown in helping employees most hard-hit by the crisis, does the United Kingdom Government's statement of 16 April announcing compensation constitute adequate support for those working directly with cattle as well as those working in related food processing sectors? Has the Commission been informed by the United Kingdom Government of the destruction and disposal methods it proposes to adopt, and are these considered to be safe enough?
We have been informed of the statement that was made in the House of Commons yesterday, and the Minister for Agriculture, Mr Hogg, also faxed his statement through to me. There has been personal contact with the British Government. The British experts have reported to various committees, including in particular the Standing Veterinary Committee. As I have already stated, there will be a further meeting with the British Minister next week. The main purpose of all these meetings is to allow us to discuss together the specific measures and decisions which must now be adopted.
I am closing the discussion on this question here, because forty minutes have gone by rather than thirty. I am very sorry, but I think that on such an important and sensitive subject we shall have other occasions for everybody to speak.
On a point of order, Mr President, can I ask the Commissioner whether he will be attending a meeting of the Committee on Agriculture and Rural Development next week where some of us who have detailed knowledge of what is actually happening in our constituencies can put detailed points to him which are really very important?
Mr President, I should like to take up and look into the suggestion which has been made today that I should also make myself available to the Committee on Agriculture next week. It may be possible to arrange for us to continue today's discussion next Tuesday.
I should like to say, in closing the discussion, that all the Groups present in Parliament have raised questions: naturally the biggest Groups have raised the most questions, but almost all countries have been able to express their views. As everyone asked to speak at the same time, naturally we have not been able to satisfy all requests.
Mr President, I would like to thank you for your own chairmanship of this evening's sitting, but also to say how lamentable it is that a subject of this importance should have been taken so late at night when neither the press nor the public will ever hear what was said. I hope you could pass on those remarks to the rest of your colleagues.
We shall try to arrange our work better!
Mr President, on a point of order: I think that this type of debate must be urgently reviewed because we, the Members of the European Parliament, have been treated today like schoolchildren. This cannot be allowed!
Biocidal products
The next item is the report (A4-0056/96) by Mrs K. Jensen, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal and amended proposal for a European Parliament and Council Directive on the placing of biocidal products on the market (COM(93)0351 - C3-0285/93) and (COM(95)0387 - C4-0311/95-00/0465 (COD)).
Mr President, this directive is the missing link in a range of chemical directives. It is absolutely necessary to be clear about what chemicals are being used in the Union. It is said that 100 000 different chemicals are on the market. Only a few have been through an authorization system involving risk assessment, and we see time and again that chemicals can have terrible effects on nature. Just think of the debate surrounding the declining quality of men's sperm because chemicals can behave like artificial hormones.
Under the proposal for a directive on biocides, more chemicals will be subject to authorization and that is very positive. There have been a number of complaints that it will be costly for the manufacturers to have their materials and products approved. That is true enough. But it will cost society a lot more in the form of health costs and pollution prevention if we do not achieve better control over the chemicals. The directive has been a long time coming. After a long wait the directive is now complete, including Annex 6. When Parliament insisted on having Annex 6 on the implementing provisions, it was because it expanded on the principles and because we are talking about a directive of extreme importance to the relevant national authorities. In addition there is a need for documentation providing technical guidance.
The directive is based on mutual recognition of the products containing biocides, and it may be a problem when not all the Member States have competent authorities within the meaning of the directive. A weak link in the chain may allow access to the market to easily. The Environment Committee has therefore opposed automatic market access after 60 days. It is also important that each national authority has sufficient information before marketing is authorized.
The industry has asked for a longer period for data protection, while the unions in the textile industry, on the other hand, feel that an authorization procedure lasting 10 years is very long. And it is worth noting that the period for data protection in this proposal for a directive is five years longer than that applying to the pesticide directive.
During this period we have listened to arguments, the majority of which are familiar from every environment debate: that rules will become bureaucratic and will erode the competitiveness of the industries concerned, and that we cannot impose stringent standards on ourselves in a world of international trade. On the last point, all that needs to be said is that we have to start somewhere. The European Union should set the tone for international assemblies, and it is wealthy enough to pave the way. On other matters, too, the European Parliament has said that we should not wait for other parts of the world, we should be first ourselves.
The authorization system seems to me to be very flexible and not particularly bureaucratic. It must be remembered that, at all events, it will take a long time before all the products have been through the procedure, and that it will be possible to market them for a long time yet. The industry has claimed that a product which only alters in colour or smell will have to go through an entire authorization procedure, but the Commission has confirmed time after time in the Environment Committee, that this will not be the case. The Environment Committee has been given two different explanations by the Commission as to why there are two Annexes, Nos 3 and 4, on which to base trials. Everything is subject to Annex 3, while Annex 4 should only be used where it is relevant. For a long time we were given the explanation that it was out of consideration for animals used in experiments. For example, when toxicological data is already available, and the use of further animals in experiments can be avoided. But at some point this explanation was altered, so that it was no longer the animals which were to be saved, but the industry. And this point is really significant. Parliament would, of course, very much like to save animals from experiments, but we are interested in finding out what the Commission's interpretation of Annex 4 is. Will it be possible to avoid Annex 4 simply by referring to economic conditions?
I would like to point out that the committee has proposed a definition for framework authorization and that there is no need to adopt any of the other proposals submitted here to the plenary. We cannot have different opinions about the same point. An important aspect is the alternative assessment of biocides. It will ensure that the most dangerous substances do not come on to the market or are taken off the market if a less harmful substance is found which can be used for the same purpose. That is to say that the manufacturers of products containing biocides can always find an active substance, though possibly something different from what they had previously used. There has, nevertheless, been a political commotion about alternative assessment, a commotion which, in my opinion has grown totally out of proportion. As a society we should be able to protect ourselves both with products containing biocides but also against the most harmful of the biocides themselves. An argument against alternative assessment is that it will be to the detriment of small and medium-sized businesses. It should be remembered that small and medium-sized businesses more often produce products containing biocides rather than the active substances. Consumers will continue to be able to buy products with which to combat a specific organism, as an active substance is only replaced if a new substance can be used for the same purpose. It is this very soft and friendly form of alternative assessment which supplements the risk assessment being drafted. Not a lot to write home about for an environmentally friendly politician, and it is also fully in line with the fifth environment action programme. Alternative assessment is a new instrument which could well be incorporated into future revision of other chemical directives.
Mr President, ladies and gentlemen, I am speaking today as draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy on the proposal for a directive on biocidal products. The committee discussed the draft report intensively, and in November 1995 adopted the opinion by an overwhelming majority.
Our opinion seeks to take account of the special features of the biocidal products market. The total value of this market is estimated at between ECU 1.5 and 2.5 billion. Somewhat in contrast to the plant protectives sector, this is spread across some 400 active substances and 7000 biocidal products. Standardizing the authorization procedures among individual countries is a sensible policy, and represents an enormous saving both for the Member States and the producers, and hence their customers.
The market is predominantly structured around SMEs, since the range of different applications for biocidal products makes it possible to cater for individual markets. On the other hand, the development costs - and those of licensing and providing data - may in some cases, such as active substances, go well beyond the ECU 1 million mark. Since market volumes are so limited, it needs to be considered how the necessary protection for mankind and the environment can be ensured with minimum financial outlay. The Committee on Economic and Monetary Affairs has therefore drawn the following conclusions. Firstly, the proposed directive, which closely follows the plant protectives directive, does not do justice to the particular position of biocidal products.
Secondly, the authorization procedure should be less costly, and past experience should be taken into account.
Thirdly, there should be provision for framework formulations for the authorization of active substances which would permit a simple registration procedure for less problematical biocidal products. This proposal has also largely been adopted by the Committee on the Environment, Public Health and Consumer Protection.
Fourth, equal treatment of active substances and biocidal products produced in the Community with imported products must be guaranteed. The rules of the directive must therefore also apply to imports.
Fifth, the fees should reflect costs.
Sixth, the Commission is called upon to submit a detailed study of the economic consequences for small and medium-sized businesses. Unfortunately, the Committee on the Environment, Public Health and Consumer Protection, in the course of its deliberations, showed little willingness to accept the amendments tabled by the Committee on Economic and Monetary Affairs. The rapporteur mentioned one critical question, that of comparative assessment. This is a very strong measure to be applied here, and I think we have not heard the last of the debate on this subject. However, I do believe that in line with Mrs Schleicher's amendment, for products which are used in purely industrial production processes, a simplified authorization and licensing procedure or a simplified registration procedure should be made possible.
All in all, the Commission's proposals will bring about a number of desirable improvements, but will also involve some considerable problems, given the special circumstances of an industry based on SMEs.
Mr President, even though it is late and many of us are tired I am glad that we are finally taking a decision and in any event conducting a debate on the proposal for a directive on biocidal products. I believe that this is a report which displays both faith in the future and purpose. It is also a report which gives us a tool with which to protect both people's health and our environment. I believe that it is important that we establish at Community level a common system for the control of biocidal products. This applies in respect of both the environment and industry. As a result of the directive companies will in fact have the opportunity and the right conditions to enable them to operate under the same conditions throughout the single market.
But perhaps the most important thing is that the report proposes a flexible system which will provide the incentive for the development of more environmentally friendly products and therefore also for steps towards a sustainable society. By supporting the report Parliament can move towards this goal, which is so decisive for the future.
There are many who were concerned about what the system would mean for small and medium-sized businesses in particular. This concern focuses above all on the text concerning comparative assessments contained in Article 9(5). There is anxiety that companies will go out of business and that unemployment will increase. Our experience in Sweden, however, where we have had this system for almost ten years, suggests the opposite. We know that the active substances which are produced are produced by large companies which in fact have the capacity to contribute to positive development. We also know that methods involving comparative assessments have resulted in a broader range of products being available and in more companies coming onto the market.
I also believe that it is important to point out that in our country comparative assessments are conducted in respect of about 10-20 % of the products on the market. They are conducted whenever two active substances are comparable and effective in the same field and costs are the same, but one product is in fact much better for the environment than the other.
The comparative assessments which have been carried out have been conducted in consultation with both the company and the authorities, and of course consumers. Though I consider that the report is a good one, I think it is a shame that we have expunged certain parts through compromise, thus weakening it. This is true above all in respect of antifouling paint for boats, but I am nevertheless in favour of the report.
Mr President, the proposal for a directive concerning the authorization and placing on the market of biocidal products is a balanced one - at least that is my personal opinion - and aims to ensure the quality, safety and effectiveness of this widely used group of products.
As has already been pointed out, the proposed directive runs side by side with that already adopted for agricultural pesticides. In Parliament's debates on that directive, we had the opportunity to put forward many amendments, ideas and objectives, which ensured that the regulatory framework for agricultural pesticides is very satisfactory, and currently one of the best in the world.
The proposal for a Community system for the authorization of active substances on the one hand and specific products on the other is a good solution which fits in well with the process of European integration, in the sense that it balances centralized procedures with decentralized authorization of products, and until shown otherwise, the Community authorities will have full powers and responsibilities with regard to such authorizations. The mutual recognition and freedom of movement of biocidal products should therefore be ensured, and nobody should call them into question.
A great deal of confusion was created in the debates in committee - as it will be, I imagine, in those in plenary - because an excessive number of amendments were tabled which in my view contribute absolutely nothing, and fail to take account of the ultimate purpose of this directive, which is, as I said before, to ensure the quality, safety and effectiveness of all biocidal products that come onto the market.
Parliament needs to be given evidence that the scientific and technical requirements which figure in the annexes are of the highest level, in order to ensure that the public feels protected. The Commission has not made our work any easier, since although it is true that it finally met Parliament's legitimate request to see the annexes, it has failed to take adequate account of the economic, social, scientific and technical problems to which this directive gives rise. If its report had been more specific, things would have been much clearer to a large number of Members who are not familiar with this type of proposal.
Finally, introducing the fourth criterion of comparative assessment is, in my view, the weakest aspect of this proposal, since it leads us into considerable legal uncertainty - and this, I believe, is unacceptable and a departure from current practice in Community law.
Mr President, now for something completely different! From mad cow disease to biocides - it is certainly a leap both in terms of content and media interest. The substance of the biocides debate, which nobody by and large understands, is technical down to the smallest detail and totally lacking in 'sexiness' and, therefore, totally beyond the glare of the media. Mad cow disease has everything. The mad cows have everything. But that is the way it is with parliamentary work. It has thus fallen to me to talk about biocides, which actually have a great deal to do with health. Because if we do not regulate in this area, then it will be at the expense of people's health. The deaths are simply not acknowledged. There are probably more people who have died from biocides than from mad cows.
But on behalf of the Liberal group I will say that we can support practically all the Environment Committee's amendments and some of the others. A reasonable balance has been struck between industry and the environment. For the Liberal Group, it is vitally important that we maintain an incentive for the necessary development of more environmentally friendly products while, at the same time, not making unrealistic demands of the industry, and respecting its wish for confidentiality. The most far-reaching, and therefore the most exciting, proposal from the Commission is Article 9.5, under which a product may be barred if an alternative product exists. Someone has to carry out this active assessment, of course, but, used correctly, this could put Europe out ahead, and that is what we need, and I shall call upon the Commission to be active in this field.
I shall conclude by thanking the rapporteur for the considerable work she has put into this proposal, and recommend its adoption.
Mr President, I believe that the Committee on the Environment, Public Health and Consumer Protection has made considerable improvements to the Commission's draft directive.
However, if we wish, as we should, to promote products that are increasingly less dangerous both for human health and for the environment, the procedures which are put in place must help to achieve that end.
In this respect, I have some reservations on the issuing of licences for ten years, which is a long period. It does not allow the continuous assessment which would achieve the objectives I have just mentioned. On the other hand, even if the principle of comparative assessment contained in Article 9(5) is approved - which would be a positive step - it does not automatically follow that substances which are more harmful to the environment and to health would automatically be rejected. That is why we have tabled a number of amendments which we hope will improve the present text.
I have one final remark to make regarding an amendment tabled by some of my colleagues concerning anti-fouling paints for ships' hulls. The amendment is unacceptable because the chemical involved - tributyletin - is particularly toxic to marine flora and fauna.
Mr President, I welcome the fact that there is now European legislation on the admissibility of biocidal product for nonagricultural purposes. That is not an unnecessary luxury on the internal market. It is only regrettable that it has taken so long to put common principles down on paper. The document before us, however, forms a satisfactory basis for a uniform admission procedure, in our view.
We are particularly pleased with the so-called alternative evaluation in Article 9(5). The intention is that the environmentally friendly products will oust the harmful biocides from the market. That is sad news for the producers of all the old biocides, but if we take sustainable development seriously then the damaging products will have to disappear in due course.
I would like to congratulate the rapporteur, Mrs Jensen on her report. She has put much time and effort into it, as the result bears witness. Improvements have been suggested on various points, for example on the framework formulation. That should prevent a load of red tape and unnecessary testing.
Another important point is the question of the pesticidal paint. We have learned in the meantime, as Mr Lannoye has said, that this biocidal paint is very deleterious to the water environment. Now we could in the European Union unilaterally ban the use of this kind of paint, but that would not achieve very much because if we ban the use of it here then ships will just go to the Far East for repairs, probably under even worse environmental conditions than here. You would then be transferring employment to Korea without any noticeable advantage to the environment. That is why I am in favour of Amendment No 61 which allows an exception for the use of biocides in shipyards. It is not an elegant solution but I cannot see any other way.
That does not excuse Europe from the obligation to do everything possible to find a solution. In this context I would ask the Commissioner what the Commission is doing about this. Is any progress being made in the International Maritime Organisation, and when can we expect something from that organisation?
Mr President, the 'Europe without frontiers' needs frontiers. In the absence of border controls the requirements relating to products coming on the market must be such that products can be safely used in all Member States. There are many problems involved with the chemical industry, particularly as regards the environment. Consequently clear legislation is needed to protect both the consumer and the environment.
In her report on biocides, Mrs Kirsten Jensen has addressed the central questions relating to the environment and the consumer. The most important thing is that the products on the market should be those with the least environmental impact and that lower quality products should be removed from the market or that the 'reassessment procedure' should be used.
The removal of border controls also means that there must be a reasonable level of certainty that a product approved in one country can be placed on the market in all other Member States. However, we must be able to be absolutely sure that the 'weakest links' are not used to obtain approval in the countries with the least strict standards.
This report gives the national authorities 60 days in which they are supposed to find time to carry out research, on the basis of information they have obtained themselves, as to whether biocide products should be released for sale. However, I am not sure that 60 days will be enough in all cases.
There are some very widely differing ecosystems within the European Union. For example, in the cold weather area where the ground remains frozen almost all the year round, the disappearance of residues released into the water and the soil takes considerably longer than under any other conditions.
I should also like to take this opportunity to ask the Environment Commissioner, Mrs Bjerregaard, how the Commission intends to ensure that sufficient time will be allowed for the national authorities to investigate the suitability of products under differing conditions. In other words, how it will ensure that the environmental impact of products on the market is taken sufficiently into account in differing ecosystems?
Ladies and gentlemen, the active substances in medicines and plant protection products are covered by the corresponding EU directives. The last major field remaining - all other active biocidal substances - will now be dealt with by this proposed directive. These rules are particularly important for the environment and consumer protection, since many people come into contact with products containing biocidal substances. We are talking here about insecticides, disinfectants, preservatives and products used to protect materials, to mention but a few.
As it stands at present, this new directive will apply to all the groups of biocidal products not covered by the plant protectives directive. Since it deals with similar effects, the Commission's draft follows that directive very closely. Unlike plant protection products, however, biocidal substances are a very diverse sector, as Mr Langen has already pointed out. There are some 400 active substances used in around 7000 products, and above all produced by many small and medium-sized businesses. Individual substances and products are already tested on a national basis, and are only licensed for use after testing. But so far there have not been the kind of uniform and systematic rules which are urgently needed at Community level, not only for reasons of competition and to ensure freedom of trade, but also and above all to protect consumers and the environment.
Every test involves not only costs, but also a huge investment of time and materials, with a corresponding administrative burden on the authorities of the Member States. I regard it as absolutely essential to strike a reasonable balance here - with the proviso, of course, that the protection of consumers and the environment is guaranteed.
Important as this Community protective legislation is, it can only work if the implementing provisions are adopted at the same time, if both the directive and the implementing provisions are clear and unambiguous, and if evaluation is carried out on the basis of objective criteria, which in my view - as has already been mentioned, albeit the other way round - is not the case with the so-called comparative assessment provided for in Article 9(5). With these points in mind, our group has tabled a number of amendments.
Mr President, ladies and gentlemen, biocides are products that are used in disinfectants or insecticides, to combat grain weevils, for example, and also in preservatives - we have already heard the figures. It is high time that we established European rules on the marketing of these products. The European Union, and the Commission in particular, has already taken up this initiative, and I welcome this on two counts: both for reasons of environmental protection and competition - which is so important, because without a level playing-field, we cannot run businesses in Europe.
The Commission's proposal, to my mind, represents a good starting-point for our discussions. As with the directive on plant protection products, the Commission has dealt with the active substances themselves and the register of them on the one hand, and the question of how biocidal products are to be authorized at national level on the other. I believe that this division into centralized and decentralized rules meets the needs of the moment, and I am glad that this approach has been adopted here, since otherwise we should have had to take account of too many climatic and hydrological differences within the Union.
My amendments are focused on the definition and in particular the licensing and placing on the market of products containing biocidal substances. I am glad that Mrs Jensen has supported these proposals, at a time when everyone is talking of Molitor and hence deregulation, leanness and simplification - which I too am in favour of, and indeed who in the House would not support them? However, there are more and more Members, and even spokesmen for the Commission, who are using Molitor and its ideas as a cloak for environmental dumping. That is precisely what we do not want. Of course, we do not have that impression in the case of this report.
I am very glad to hear that the Commission is letting it be known in the lobbies that it will accept our amendments on framework formulations. What does this mean? It means that in future, products derived from processes which have already been authorized will have a simpler licensing route to follow. This is a necessary move towards a transparent approach to trade and the environment. So I am glad, Commissioner, that we have been able to firm up your proposal a little, and it is now well placed to go on for discussion in the Council and its second reading.
Mr President, this proposal for a directive on a common EU-approved list and approval procedure concerning biocidal products, i.e products used for the control of organisms that are harmful to human or animal health, has come up for debate in Parliament at what I believe is a most appropriate time, for alarming medical research has recently been coming from various parts of Europe on the number of growth-inhibiting agents and their residues which are harmful to human hormone activity and consequently tend among other things to weaken human fertility.
Secondly, discussion has centred on mad cow disease, which has been debated this very evening, and I am mentioning this now because it too is an example of how the whole foodstuffs chain has a great responsibility for human health; consequently higher moral standards must be demanded of the food industry than at present to enable the food we eat to be as safe as possible.
Some countries' environmental conditions differ from those in other countries. In the northern countries, Finland for example, pest control agents are not needed in anything like the same quantities as in more southerly regions because of the cold climate. Consequently the regulations in different parts of Europe are different.
Foodstuffs, however, cross borders and the consumer cannot always know nowadays in which country and how the food he is eating has been produced and where it originates. It is therefore important that the proposal for a directive currently under discussion should standardize the biocides permitted in the EU countries. In my opinion products for sale in EU countries but originating from outside the EU should also require this approval, otherwise the directive would damage and distort competition from the point of view of health protection. It is important to remember that man is part of nature and is always just as sensitive to environmental pollution as the rest of nature. This proposal for a directive tends above all to protect the interests of human health and it is therefore essential that it be approved.
Mr President, I should like to begin by thanking the Environment Committee, the Economy and Monetary Affairs Committee and, of course, to a very considerable extent, the rapporteurs for the immense amount of work put into this proposal, which is the last piece of EU legislation on chemicals. I would like to thank Mrs Kirsten Jensen in particular for a number of constructive and useful amendments which have made this highly technical proposal much more understandable, and which have also enhanced protection for animals used in experiments. I shall, because of the time, refrain from my more general observations on the proposal, because they have been covered so excellently by the comments during the debate, and concentrate instead on the amendments. The objective of the proposal is quite simple, while the means of achieving it are complicated, and for this reason the proposal is highly technical. The Commission has acknowledged this situation and we are therefore pleased that the proposal has been clarified by many of the amendments.
A very large number of amendments have been tabled. Initially 62 and then a further 34 supplementary amendments. Two amendments, Nos 16 and 30, were subsequently withdrawn, and of the remaining 94 amendments, the Commission is able to accept 36 entirely or in part or in principle, and where the amendments cannot be accepted this is often due to technical reasons, or because they are outside of the scope of the proposal for a directive. It would take far too long to discuss each individual amendment in detail. I understand, however, that I should for formal reasons give the Commission's position on each individual amendment, which I am naturally pleased to do, but I will summarize and refer only to the numbers of the amendments and then comment on some of the most important.
First of all there are the amendments to the recitals. Amendments Nos 3, 6 and 92 are acceptable. Amendment No 2 in principle and Amendment No 5 in part. Amendments Nos 1, 4, 7 and 8 are unacceptable.
Then there are the amendments to the articles. Amendments Nos 9, 11, 17, 21, 29 and 31 are acceptable. Amendments Nos 10, 14, 18, 19, 24, 26 and 37 together with supplementary Amendments Nos 76 and 78 are acceptable in principle, and Amendments Nos 36 and 39, together with supplementary Amendments Nos 70, 93 and 95 are acceptable in part. Amendment No 20 is also acceptable in part. Amendments Nos 12, 13, 15, 22, 23, 25, 27, 28, 32, 33, 34, 35, 38 and 40-43, together with supplementary Amendments Nos 63, 65-69, 71, 74, 75, 77, 82, 84-91 and 94 are unacceptable.
Then there are the amendments to Annexes 2 and 3. Supplementary Amendments Nos 79-81 and 83 are acceptable, while none of the first Amendments Nos 44-45 are acceptable.
Then there is the amendment of Annex 6, common principles. Of these amendments, Nos 56, 57 and 59 are acceptable. Amendment No 61 and supplementary Amendment No 64 and 96 are partly acceptable in principle, while Amendments Nos 55, 58, 60 and 62 are unacceptable.
I shall now briefly comment on some of the amendments. The amendments to the recitals which the Commission is able to accept concern greater protection for animals used in experiments, while those which cannot be accepted involve revision of the annexes which we do not consider appropriate in purely technical terms.
With regard to the amendments concerning the articles, I would again like to thank Mrs Kirsten Jensen for Amendment No 31, which represents a significant improvement to the text.
Of the unacceptable amendments to the articles, I would like to concentrate on Amendments Nos 12, 13 and 15, which concern the scope of the proposal, and Nos 42 and 43 which aim to extend its scope. First 12, 13 and 15. Here I would stress that the proposal for a directive covers the marketing of all products in the Community containing biocides, and that it also includes the conditions of use. The proposal for a directive does not concern the manufacture of the actual products which contain biocides or treated materials, i.e. materials which are treated with products containing biocides. Neither does the directive cover products containing biocides which are destined for export outside the Community.
Amendments Nos 42 and 43, finally, aim to introduce economic means or other measures to restrict the use of products containing biocides. I can, in general, support these ideas, which are completely in line with the fifth action programme in the environmental sector. But I must, unfortunately, stress that they do not belong here in this proposal, because the proposal concerns assessment of the risk to humans and the environment associated with the various active substances and the products containing biocides, which contain those substances. The aim of the proposal is therefore not to draw up an overall strategy for their use. In this connection I can announce that the Commission has embarked on an investigation into how we might best achieve a viable use of pesticides in the future.
And then there are a number of supplementary amendments which I shall not comment on further, unless I am subsequently requested to do so. As regards the amendments to Annexes 2 and 3, I would merely note that the acceptable amendments seek to make the requirements of applicants adaptable to technological developments, and the Commission considers that a good idea. As regards the amendments to Annex 6, it is the anti-fouling agents in particular which Parliament seem to have been interested in. I will be pleased to admit - and somewhat different opinions have been voiced in the debate - that the Commission is favourably inclined towards an exemption. We prefer it to be based on Amendment No 61, specifically naming the anti-fouling agents, and we are also in favour of restricting the supplementary extension period referred to in the amendment, to a further five-year period only.
There was a separate question from Mrs Kirsten Jensen concerning mixing up Annex 4 and Annex 3 and different statements by the Commission in connection with consideration of the proposal. I have understood the two answers to mean that the proposal aims to cover both aspects - it seeks to alleviate the burden on animals used in experiments, but also to alleviate the burden on the industry; the Commission has not contradicted itself in this respect.
I would also like to say in reference to Mr Blokland's question on anti-fouling agents, that there will be a meeting of the IMO as early as this July, and that the Commission has proposed that a special committee be set up to see whether alternative agents can be found.
With these remarks I would again thank you for a very positive reception and consideration of the proposal by Parliament.
The debate is closed.
The vote will take place tomorrow at noon.
Price indication
The next item is the report (A4-0109/96) by Mrs Oomen-Ruijten, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive on consumer protection in the indication of prices of products offered to consumers (COM(95)0276 - C4-0301/95-95/0148(COD)).
Mr President, although the hour is late I wish to present my report on unit pricing. I apologise to the House that we only managed to vote on this report last Monday; the subject is of concern to many Members, as is often the case with environmental issues, which tend to cover a multitude of areas.
Mr President, I enjoyed working on the directive on unit pricing because the problem has been with us a long time and has already been the subject of a great deal of legislation; but what has most frequently happened is that new legislation on the subject has been postponed because it was considered too complicated and the exercise was limited, perhaps necessarily so, to reaching compromises between the various Commission services, and indeed between the various organisations in our society. And that is also the problem. There is legislation, but legislation which is too complicated, but at least everyone can agree on the principal. The attempt has always been made to inform the consumer about prices so that he could make comparisons, but the complex legislation on product series, for example, did not work.
There are voluntary and compulsory series, as we see, and there are exceptions allowed at the European level, and exceptions allowed at the national level too, and if you understand it all, Mr President, you are a better man than I am because when I first looked into this whole business I could not make head nor tail of it. If you establish the principal that you should be able to compare prices, that you want to help the consumer, then you must do it in a perfectly understandable way.
Mr President, I do not claim to have invented the simple solution. It was the people in the Economic and Social Committee who produced a good report and a Greek colleague, Mr Folias, who produced a good report which was endorsed by all parties, employers, workers and also the consumers in the Economic and Social Committee; I was more than happy to endorse it. It was adopted unanimously. Then I thought: if the people who know something about it and whom we are called upon to represent, if they produce this report then we should be grateful for it, and I really did not have to make many changes to it.
Mr President, what did they want and what do we want? We want to put an end to all these complications, we want to stop the endless prolongation of legislation, we want clarity. And that clarity means trying in principle to indicate the price of the product per unit. That is the principle, so put an end to working with product series even although I as a member of the Committee on the Environment, Public Health and Consumer Protection have of course a lot of sympathy with series. But series are so badly treated even in this Parliament, take wine for example; you have series of a litre, of three quarters of a litre, then you find a half litre and now it is two and a quarter. You could no longer see the wood for the trees although I would have happily lived with intelligible series which would also have brought quite a number of environmental advantages.
But that did not happen, Mr President, and that is why we now need this transparent solution. Now I do appreciate that this transparent solution could bring a few problems in its wake. For example, if we are now going to dictate that very soon the unit price per product must be easily identifiable everywhere, and that is the principal we are working towards, then I know we will be unpopular with every wine grower in every single country. I know that full well. We did not try fighting windmills in the Dutch parliament, as Doeke Eisma knows, and I do not fancy trying that here because I know where it would lead.
That means, Mr President, that the various amendments I would really like to have introduced so that unit prices could be compared everywhere have been withdrawn in favour of the solution offered by the Commission, in other words that wine, spirits and the like may remain exempt. I have written off that problem. And then Mrs Thyssen and a few others, including Kirsten Jensen, came up with another problem, namely what about the small and medium-sized business. Well, Mr President, I am most concerned about them because I also hail from a small village where alas the last corner shop has disappeared. What has to be done to save the corner shop?
Mr President, we have presented three solutions for that one. First of all the exemption remains, secondly there is an introduction deadline which we in this House want to change from four to six years, which means that even after the introduction of the Ecu the prices will be given per standard quantity. The third solution was produced by Mr Folias and I think it is rather a good one, and that is that if the corner shop has also to go along with this system then it does not need to go out an buy a complicated computer because the little old lady who keeps the corner shop cannot be expected to operate a computer; she can just display a simple list with the exact cost per standard quantity, for a kilo cheese, a kilo dried sausage or 'saucisse' or whatever. The shopper can read it off the list. Now some people say that that is a problem, but I disagree because a smaller shop with a smaller range of goods usually gets their supplies from a wholesale outlet where the prices are already marked.
Mr President, I think that all the problems have been solved and it is not just the Commission but also the Economic and Social Committee we have to thank for that; I hope Parliament will accept the amendments we adopted in committee so that we can have this adopted at both the first and second readings.
Mr President, I moved my seat closer to the centre because at this late hour I think we should all huddle together for comfort. I do not think this has been the most distinguished evening in the history of Parliament. Maybe now we are discussing something which is not so much a Columbus egg as a Columbus omelette.
We are, at this moment, at this very late hour, trying to decide the strengths and weaknesses of the directive. I want to congratulate the rapporteur - once again - for coming forward with a measure which has significant benefits for consumers in the European Union. I echo her words of praise for the Economic and Social Committee, from whom I have learnt a great deal in the course of our discussions.
It was only on Monday evening that we finally voted in the Committee on the Environment, Public Health and Consumer Protection - again in a late and hurried fashion. I want to confine myself to speaking about some of the reservations that were raised then which I hope to put to the Commission.
There is a good deal of uncertainty about a number of things: the cost of the equipment, which the small trader will need. Some will go for a list, some may use a price-gun, some may want some computerized system. That is compounded by the multiplicity of prices that will have to be displayed as this period overlaps that in which we shall be moving towards the single currency.
Finally, there is a difficulty because the price estimates that have been produced by the Commission thus far are somewhat at variance with the estimates we have from the retailers themselves. That is not surprising. They will sometimes exaggerate and sometimes the Commission may underestimate. But there are differences and we believe that there should be a continuing review of precisely what the price implications will be.
One of Mrs Oomen-Ruijten's amendments deals with the question of information for the small retailer. I hope some amendments which have come from our side of the committee will give further reassurance in this matter. I introduced Amendment No 45 to make sure that there was a six-year period for implementation, running from 1997 to 2003, thereby overlapping the strained and difficult period which will be covered by the early years of this directive.
I personally can see no reason why, in that time, the main problems for small traders cannot be met. It is not our intention to introduce amendments tonight which prevent this directive coming into force, or in any sense allow for the postponement of serious discussion until the next millennium. We are saying to the small retailers we are trying to help that this is the timetable within which, we hope now, this adjustment, with our assistance can be made for your benefit as well as that of European consumers.
I have also offered - it was only been tabled very late on Thursday of last week - a new amendment which I have discussed with the rapporteur and which specifically looks at a number of exclusions. She has indicated general assent with most of these exclusions. So instead of simply having an argument over a definition of what retailing might be, we look instead at the products and the kinds of trade which plainly are not in the static situation of even the corner shop itself. If that list of exemptions, or something close to it, can be sustained over the next few weeks and months I am confident that this directive can be what we all expect and hope it will be, and be greatly to the benefit of the consumer.
Mr President, the two-fold pricing that the Commission is proposing is undoubtedly a help for shoppers who want to compare prices. To that extent the proposal for a directive is to be welcomed. But if I look at it not solely from the consumer's point of view but in a wider context, and when I think of attempts to cut down the red tape, especially on the eve of the historic change to the Euro, then on balance I must unfortunately reject it.
First of all we have yet another demonstration of how good Europe is at paying lip service to small businesses but how difficult it is to help them when it comes down to practice. Whether a shop gets a transitional period of two or four or six years, and whether it has to indicate prices manually or by computer, it all boils down to an increase in paper work and there is already far too much of that.
Some amendments, Mr President, offer a glimmer of comfort, but apart from Amendment No 5 they are all theoretical. Even Amendments Nos 7 and 9 fail to convince me. Of course it sounds good to provide financial aid for information brochures for the SMUs, but small businesses are well able to do their sums and they know that there are such things as PCs. They do not need information so much as less paperwork.
And speaking of small businesses, Mr President, we are not just talking about corner shops owned by little old ladies, but about many young people who are trying to make a business for themselves with very little capital and certainly no hoards of staff to do this kind of job for them.
Mr President, my second objection is to the timing. I fail to understand why this proposal cannot wait until the Euro has been introduced as the sole legal tender, to July 2002. Amendment No 18 confers on Member States the opportunity, not the obligation, to permit small businesses a postponement, thanks to our colleague, Mr Whitehead, but why not postpone the whole thing?
A regulation which says that three or four prices must be indicated per product, and even up to six or eight for price reductions does not, to my mind, help the consumer a great deal. I would like to ask the Commissioner how she sees her proposal for a directive being applied in practice in the transitional period to the Euro as of 1999 and especially in the period between January and July 2002.
Mr President, I shall speak briefly only for long enough to thank the rapporteur, Mrs Oomen-Ruijten, for dealing in such a complete and well-informed manner with a matter which is technically not of the simplest.
The Commission had two aims in this directive: on the one hand to keep consumers ever better informed and on the other to protect the distribution system, particularly for small- and medium-sized businesses, which are the ones which will suffer most from the introduction of technology. I think the extra time for technological adaptation is enough. But I should like also to express my appreciation to Mrs Commissioner Bonino for accepting a large number of the suggestions made with regard to the first version: the document is now more manageable and closer to the real objectives proposed, namely to inform consumers simply but completely.
Still, we would ask the Commission to make a further effort to accept the amendments presented today, which are those left over from the last draft, voted on Monday evening. They are all really useful, although a little repetitive in themselves: useful for making a directive which on the one hand follows closely both the market as it grows and changes and on the other hand is useful for the requirements of the final customer who is able to compare prices and quantities. Thus I think we shall have a directive appreciated both by traders and consumers - and that is not a trifle!
Mr President, I wish to congratulate my colleague, Mrs Oomen-Ruijten, on her flexible approach as rapporteur to the subject. We are used to a different technique from her, especially on drugs, but in this case she has been very flexible.
The Group of the European Liberal and Democratic Party welcomes the present directive to replace two old directives for the last two just did not work in practice. They were based on the idea of standard packages, which the producers could not agree about, which meant that the system of selling products throughout the whole of the Union in the same quantities was just impractical.
The consumer was therefore unable to compare prices, which is why we have this new directive which departs from the old system and indicates the price per measurement unit, i.e. per kilo or per litre for each product.
Some colleagues and even the Agriculture Committee have tried to re-instate the old system. We reject their attempts to do so, as they have proved not to work. We also insist on the amendment which calls for the Commission to produce a statement on the financial consequences for the retail trade, especially the small and medium-sized businesses, so that we in this House are better able to evaluate the next stage in the procedure.
My question is: when will the Commission, when will Commissioner Bonino, produce the statement on the financial consequences of this system for the retail trade?
We consider it only logical and reasonable that funds are made available to help the retail trade, with information programmes on the introduction of this new system. Mr President, we would have preferred nothing at all to be laid down in this directive on the transitional period when the Euro, not the Ecu, is introduced.
We are crossing bridges before we come to them, and I think it much more sensible to produce general rules for this transitional period when more is known, rather that try to write solutions into all kinds of different directives.
Finally, Mr President, we support the amendments which say that the price of the product does not always need to be indicated on the product itself but, again to help the retailer, may be on the shelf or elsewhere. That makes it much simpler and I am looking at Mrs Thyssen. Let us make the new system of pricing, which I support, as easy as possible for retailers to apply.
Mr President, some supermarkets already indicate prices per unit. It does not cost the shop keeper any extra money but it helps the consumer. That is why I welcome binding European legislation on pricing. We can happily assume this will be welcomed by consumer organisations.
I wish to pay tribute to the work of the rapporteur, Mrs Oomen-Ruijten. With her amendments she has improved considerably a number of points of the Commission's proposal. They may seem trivialities, but this legislation has tremendous repercussions for innumerable shop keepers and consumers. That is why it is important to word things carefully and define retailers' obligations. I think a good balance has been struck for the position of the small business.
I understand that Mrs Oomen-Ruijten is confident that her report will be passed in the final vote. Perhaps the Commission's opinion on the amendments may yet cause her a sleepless night. Be that as it may, I do wish her a good night's sleep. She has earned it and to look at her she needs it, and she is not the only one.
Mr President, despite the lateness of the hour, I should like to thank the rapporteur for the way in which she has reconciled so many interests - those of the producers, the wholesalers and the retailers. The point has already been made that the directive allows retailers a period of grace, without in any way affecting the protection given to the consumer.
Anyone wishing to breathe life into the section of the EU Treaty which refers to a high level of consumer protection must, to my mind, be in favour of this report. Anyone who goes into a shop today to buy food for the weekend - and I assume that even Members do such a thing occasionally - has to spend a great deal of time and either be good at mental arithmetic or have their calculator with them if they wish to be price-conscious and compare prices. For many products, they cannot see the unit price at a glance. Price transparency does not exist - but that was the aim at European level nearly 20 years ago.
The rules which have applied up to now have no doubt made things better for the consumer in some countries. Personally - and here I am in the same boat as Mrs Oomen-Ruijten - I have found them rather confusing, and quite often simply a puzzle. If I bought an unwrapped piece of ham, I could see the selling price and the cost per kilo. If I bought a prepacked item, I could see that there were two pieces, but had no idea how big they were: it would just say 116 grams and the selling price. I had to work out for myself what the cost per pound or kilo was. So I am very pleased, no doubt like the great majority of consumers, to see the unit price at last becoming a reality.
Mr President, I want to put on record, since I believe that in future some European Union of small shopkeepers may look up this debate, that we are debating it at nearly half past midnight with 10 Members and a Commissioner whom I congratulate on her stamina. I say that people will look back on this debate and I want to put this on the record because I believe that although unit pricing can be of great advantage to consumers in larger shops in the larger supermarkets, when we come to the small shops the directive will introduce an insensitive degree of extra regulation.
It is true, as the rapporteur has explained, that she has tried in various amendments to lighten the burden on small shops. In her Amendment No 14 we read of the possibility of putting up price lists and placards inside shops. Well, Mr President, you come from Italy. I ask you, think of those small Italian shops that you know in Italian towns, piled high from floor to ceiling with goods, hundreds of different items. Well you can go back and tell them that thanks to this directive, admittedly within six years rather than in four years, they will have to have unit pricing on all the items in those shops. I do not myself think that it will be possible in small shops with that huge variety of items packed close in to have unit pricing indicated simply by putting up posters at one end of the shops.
A survey within the United Kingdom of small shops in the Spar grocery chain found that typically they include some 3, 500 items and in a small shop of that type your are looking at some price changes of about 100 a week. So that would mean that it would be much easier if you went over to a computerized system of pricing. The net result of this directive, unless the burden on small shops is lightened, will be that small shops either narrow the range of their products or else they go out of business. If they are on the verge of going out of business then the one piece of good news that we offer them is, that under one of Mrs Oomen-Ruijten's amendments, we are going to be sending them a brochure to explain why the European Union is putting them out of business.
I must explain that I believe that Amendment No 7 is not possible for the Commission to accept. It would set a tremendous precedent to invent Commission support to help pay for the price of the directive. What we need to do is to put the emphasis on Amendment No 5 in this report and to request the Commission very strongly on behalf of all groups in Parliament that they should come forward before the second reading with some real estimate of the cost of this directive.
I find myself in the unusual position for a Conservative Member of speaking on behalf of the Cooperative Union of the United Kingdom, but also on behalf of the Retail Consortium, the Association of Convenience Stores, the Association of British Chambers of Commerce, the Automatic Vending Association and, strangely, the Scottish Grocers' Federation. They cannot all be wrong! This directive creates real problems for small shops and I hope the Commission will address it.
Thank you to the rapporteur, thank you to the Members who have followed this debate. I should like to take the cue from come observations made by Mrs Jackson and make one or two clarifications. Ladies and gentlemen, the Commission is not inventing a directive. I have to tell you that there were three complicated and unworkable directives which would have been due to enter into force in 1997, three sets of legislation so complex that they could not, in our opinion, have been applied, but which all the same would have come into force in 1997. I should like to ask the honourable Member to consider the positive aspect of this attempt to simplify the situation, at least for the small- and medium-sized businesses and, we might say, postpone it: we have accepted six years as a compromise to give time for adjustment. But perhaps the honourable Member ought to answer another question: if the Commission, by agreement, I hope, with Parliament, had not taken this initiative, the transitional period would have ended in 1997 and the three most complicated existing directives would have come into force. I should really like to ask honourable Members and the whole Parliament to consider the positive aspect of this initiative, benefiting not only consumers but also traders who would otherwise have found themselves, if I may say so, in a desperate situation.
Of course I do not want to go into the details of all the rules, I should just like to explain in the few minutes available to me the amendments which for the moment the Commission does not intend to accept, and briefly to explain the reasons. Of the remaining amendments the Commission accepts the great majority and also thanks Parliament its effort at clarification through much re-wording which seems to us more appropriate. The Commission however thinks, at least at present, that it would be premature to commit ourselves now regarding the decision and all the amendments, or rather two of them, which refer to the coming into force of the single currency. I think we have enough time, between now and 2002, to understand a little better how we can adjust the measure: Parliament is well aware what great importance the Commission attaches to the problem of the single currency, in particular as regards consumers, so I do not want to commit us to a decision today.
Secondly, as regards financial support, the Commission will draft a report, as requested, but not in a year's time. One year is really too short a time to manage to draw up a coherent report. We therefore maintain our proposal of two years, with a report on the situation as regards entry into force. But the Commission really does not think for the moment that it needs to intervene on financial support, since it has accepted as a compromise a longer period of application. Amongst other things I should like to tell Mr Eisma that, as regards the financial costs, there are now detailed data which my officials will be pleased to send you, since there are four different solutions for implementing the directive. That depends for example on the manual method, the computerized method and the contingency of various costs and prices which will have to be checked in implementing it, but as from now, Mr Eisma, the officials are available to give you the information in our possession today.
The other amendment which I think I cannot accept today is that which excludes automatic distribution, because frankly I do not see the point: certainly there is no question of costs from that point of view. As regards the list of exemptions, Mr Whitehead, as you said, it did not arrive at the right time, in the prescribed time, but the Commission is in a position to examine the list of products which we know you think warrants consideration. I am referring for example the antique trade and others, some of which warrants a moment's reflection. That said, I should just like to say in conclusion that by striving to improve we often mar what is good and that this report or this directive could certainly be improved in one way or another, but they do seem to me to simplify existing legislation and, I think, to help small- and medium-scale businesses.
I should finally very much to thank Parliament for its time - I know you have very much speeded up your work - to thank the rapporteur for her dedication and also the chairman of the committee; they have given me the opportunity - for which I am very grateful - to take this directive the Consumer Council next Tuesday.
The debate is closed.
The vote will take place at noon tomorrow.
(The sitting was closed at 12.35 a.m.)